Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AGREEMENT, dated as of November 30, 2012 (this
“Agreement”), is entered into by and among MARRIOTT VACATIONS WORLDWIDE
CORPORATION, a Delaware corporation (“MVWC”), MARRIOTT OWNERSHIP RESORTS, INC.,
a Delaware corporation (the “Borrower”), the Subsidiary Guarantors, JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) and the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Signing Lenders”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Original Credit Agreement referred to below.

RECITALS

WHEREAS, MVWC, the Borrower, the Administrative Agent and Bank of America, N.A.
and Deutsche Bank Securities Inc., as co-documentation agents (collectively, in
such capacity, the “Documentation Agents”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Deutsche Bank Securities Inc. as co-syndication agents
(collectively, in such capacity, the “Syndication Agents”), have entered into
the Credit Agreement, dated as of October 20, 2011 (as amended by the First
Amendment, dated as of November 17, 2011, the Waiver and Second Amendment, dated
as of November 18, 2011, the Third Amendment, dated as of May 21, 2012 and the
Fourth Amendment, dated as of June 27, 2012, the “Original Credit Agreement”);

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in its entirety to, among other things, extend the
Termination Date of the Commitments of each Extending Lender designated as an
Extending Lender on its signature page hereto (each an “Extending Lender”) to
November 21, 2016;

WHEREAS, the Required Lenders, the Extending Lenders and the New Lenders (as
defined below) are willing to effect the amendment and extension set forth
herein on the terms and subject to the conditions of this Agreement;

WHEREAS, each Extending Lender wishes to extend its Original Commitment and at
the discretion of the Extending Lender, to provide Additional Commitments (as
defined below) on the terms set forth herein; and

WHEREAS, each Person designated as a New Lender (as defined below) on its
signature page hereto agrees to provide New Commitments (as defined below) on
the terms set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement of Original Credit Agreement. The parties
hereto agree that the Original Credit Agreement (and any exhibits and schedules
thereto) shall be amended and restated in its entirety on the Amendment
Effective Date (as defined in Section 4 below) such that, on the Amendment
Effective Date, (a) the Amended and Restated Credit Agreement attached hereto as
Exhibit A (the “Amended and Restated Credit Agreement”) shall replace the
Original Credit Agreement and the exhibits and schedules attached thereto shall
replace the applicable exhibits and schedules existing prior to the Amendment
Effective Date and (b) the Amended and Restated Guarantee and Collateral
Agreement attached hereto as Exhibit B (the “Amended and Restated Guarantee and
Collateral Agreement”) shall replace the Guarantee and Collateral Agreement
delivered in connection with the Original Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Extended Loans.

(a) Subject to the terms and conditions set forth herein, each Extending Lender
agrees (i) (x) to convert 100% of its existing Commitment into a 2016 Commitment
(as defined below) (an “Extended Commitment”) and any outstanding Loans into
Loans under the Amended and Restated Credit Agreement, and as applicable, (y) to
increase its existing commitment by the amount set forth on Schedule 1.1A to
Exhibit A hereto (any such increase to its existing commitment, an “Additional
Commitment”), (ii) that the amount of its aggregate 2016 Commitment as of the
Amendment Effective Date shall be as set forth in Schedule 1.1A to Exhibit A
hereto under the heading “2016 Commitment”.

(b) The Commitments of a Lender that is not a 2016 Lender shall be replaced with
an Additional Commitment of an Extending Lender and/or with a New Commitment of
a New Lender, at the discretion of the Administrative Agent, and the Original
Commitments of such Lender shall terminate as of the Amendment Effective Date
and the Borrower shall pay any and all amounts owing to such Lender under the
Original Credit Agreement in accordance with the Original Credit Agreement on
the Amendment Effective Date.

SECTION 3. New Credit Commitments.

Each Person (other than an Extending Lender) that executes and delivers a
signature page attached hereto as Schedule I (each such Person, a “New Lender”
and together with Extending Lenders, the “2016 Lenders”) hereby (i) agrees to
the terms of this Agreement and (ii) commits to make Loans to the Borrower on
the Amendment Effective Date (the “New Commitment” and together with the
Extended Commitments and any Additional Commitments, the “2016 Commitments”) in
such amount (not in excess of any such commitment) as is determined by the
Administrative Agent and notified to such New Lender. Subject to the terms and
conditions set forth herein, each New Lender agrees to make New Commitments to
the Borrower on the Amendment Effective Date not to exceed the amount set forth
on Schedule 1.1A to Exhibit A hereto attached hereto opposite such New Lender’s
name. At the option of the Administrative Agent with the written consent of the
Borrower, New Commitments and/or Additional Commitments may be made, to the
extent of the amount thereof, to replace in accordance with this Agreement, the
Commitments that are not so extended, by the replacement of Lenders pursuant to
Section 2.17(c) of the Original Credit Agreement with New Lenders and/or
Extending Lenders, as the case may be.

SECTION 4. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement, the obligations of each Extending Lender to make Extended Commitments
and Additional Commitments, the obligations of each New Lender to make New
Commitments and the amendment and restatement of the Original Credit Agreement
as provided for herein are subject to the satisfaction of the following
conditions (the date on which such conditions are satisfied, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received each of the following, dated as
of the Amendment Effective Date (unless otherwise agreed to by the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent:

(i) a counterpart of this Agreement, executed and delivered by (a) the Borrower,
MVWC and each Subsidiary Guarantor, (b) the Required Lenders (it being
understood and agreed that pursuant to Section 2.17 of the Credit Agreement and
for purposes of this Agreement, the percentage in such definition being deemed
to be 66-2/3%), (c) each Extending Lender, (d) each New Lender and (e) the
Administrative Agent;

 

2



--------------------------------------------------------------------------------

(ii) (x) the Amended and Restated Credit Agreement, executed by the Signing
Lenders and each Loan Party party thereto in the form attached hereto as Exhibit
A hereto and (y) the Amended and Restated Guarantee and Collateral Agreement,
executed by each Loan Party party thereto in the form attached hereto as Exhibit
B hereto.

(iii) the legal opinion of (A) the Borrower’s in-house counsel and (B) Greenberg
Traurig LLP, counsel to the Borrower and its Subsidiaries; and

(iv) a certificate, dated the Amendment Effective Date and signed by a
Responsible Officer of the Borrower or MVWC, (A) certifying that since the date
of the Original Credit Agreement, there have been no changes to the
organizational documents of the Loan Parties delivered in connection with
Section 5.1(g)(i) of the Original Credit Agreement, and (B) confirming
compliance with the conditions set forth in paragraphs (b), (c) and (d) below.

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the
Amendment Effective Date or after giving effect to the amendments contemplated
herein and the extensions of credit requested to be made on the Amendment
Effective Date.

(d) All governmental and third party approvals necessary in connection with the
transactions contemplated hereby and by the Original Credit Agreement shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.

(e) The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented on
or before the Amendment Effective Date.

(f) The Administrative Agent and the other Lenders shall have received, at least
5 days prior to the Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, previously requested by the Administrative Agent.

(g) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and if any such Mortgaged Property is
located in a special flood hazard area, evidence of flood insurance as required
under the Flood Insurance Laws. For purposes of the foregoing, “Flood Insurance
Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

3



--------------------------------------------------------------------------------

SECTION 5. Post-Amendment Effective Date Matters.

Within 120 days after the Amendment Effective Date (as such time frame may be
extended by the Administrative Agent in its sole discretion), the Administrative
Agent shall have received:

(a) With respect to each Mortgage which was recorded pursuant to the Original
Credit Agreement (an “Existing Mortgage”), a fully executed counterpart of an
amendment to each such Existing Mortgage in form and substance reasonably
satisfactory to the Administrative Agent (the “Mortgage Amendments”), together
with evidence that counterparts of Mortgage Amendments have been delivered to
the Title Insurance Company for recording in all places where such Mortgage
Amendments should be recorded;

(b) with respect to each Mortgage in respect of which a Mortgage Amendment is
executed and delivered to the Administrative Agent pursuant to clause (a) above,
a datedown or modification endorsement to the existing title policy insuring the
Lien of the Mortgage relating to such Mortgage Amendment (the “Mortgage
Endorsements”), issued by the Title Insurance Company, insuring the lien of such
Mortgage, as amended by the applicable Mortgage Amendment, as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except those
permitted by the Amended and Restated Credit Agreement; provided, that, (i) with
respect to the Mortgaged Property described on Schedule I attached hereto, the
Borrower shall not be required to obtain a Mortgage Endorsement with respect to
such Mortgaged Property, and (ii) with respect to the Mortgaged Property
described on Schedule II attached hereto (the “Pending Land Trust Inventory”),
the Borrower shall not be required to obtain a Mortgage Endorsement with respect
to such Pending Land Trust Inventory, provided, that if any such Pending Land
Trust Inventory shall not become a beneficial interest in the Land Trust and
subject to a Mortgage (together with the required title insurance) within 12
months of the Amendment Effective Date, then Borrower shall cause the Title
Insurance Company to issue a Mortgage Endorsement with respect to such Pending
Land Trust Inventory; provided further that 50% of the Pending Land Trust
Inventory on an interest count basis must become a beneficial interest in the
Land Trust and subject to a Mortgage (together with the required title
insurance) within 6 months of the Amendment Effective Date, provided, however,
that to the extent any such Pending Land Trust Inventory is not subject to a
Mortgage (together with the required title insurance) within 6 months of the
Amendment Effective Date, the Borrower shall cause the Title Insurance Company
to issue a Mortgage Endorsement with respect to such Pending Land Trust
Inventory;

(c) with respect to each Mortgage in respect of which a Mortgage Amendment is
executed and delivered to the Administrative Agent pursuant to clause (a) above,
the opinions, addressed to the Administrative Agent (and in form and substance
reasonably satisfactory to the Administrative Agent) and the Lenders of
(1) outside counsel or in-house counsel, as to the due authorization, execution
and delivery of the Mortgage Amendments by the Borrower or any of its respective
subsidiaries, as applicable, and (2) local counsel in each jurisdiction where
Mortgaged Property is located, regarding the Mortgages, as amended by the
applicable Mortgage Amendment;

(d) with respect to the Mortgage Endorsement relating to each Mortgage in
respect of which a Mortgage Amendment is executed and delivered to the
Administrative Agent pursuant to clause (a) above, such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
Title Insurance Company to issue the Mortgage Endorsements contemplated above;
and

 

4



--------------------------------------------------------------------------------

(e) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all Mortgage Endorsement premiums, search and examination charges,
mortgage recording taxes, and fees, charges, costs and expenses required for the
recording of the Mortgage Amendments.

SECTION 6. Effect of Agreement.

(a) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(b) The parties hereto acknowledge and agree that (i) this Agreement, the
Amended and Restated Credit Agreement, the Amended and Restated Guarantee and
Collateral Agreement and any other Loan Documents (as defined in the Amended and
Restated Credit Agreement) executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Original
Credit Agreement as in effect prior to the Amendment Effective Date; (ii) such
Obligations are in all respects continuing (as amended and restated by the
Amended and Restated Credit Agreement) with the terms, conditions, covenants and
agreements contained in the Original Credit Agreement being modified only to the
extent provided in the Amended and Restated Credit Agreement; and (iii) the
Liens and security interests as granted under the Security Documents securing
payment of such Obligations are in all such respects continuing in full force
and effect.

(c) Each of the Guarantors acknowledges that its consent to this Amendment is
not required, but each of the undersigned Guarantors nevertheless does hereby
agree and consent to this Amendment and to the documents and agreements referred
to herein. Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 6. Each of the Guarantors hereby further acknowledges that the
Borrower, the Administrative Agent and any Lender may from time to time enter
into any further amendments, modifications, terminations and/or waivers of any
provision of the Loan Documents without notice to or consent from such Guarantor
and without affecting the validity or enforceability of such Guarantor’s
guarantee or giving rise to any reduction, limitation, impairment, discharge or
termination of such Guarantor’s guarantee.

(d) Each Signing Lender, by delivering its signature page to this Agreement
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Agreement, the Amended and Restated Credit Agreement, each other Loan
Document and each other document required to be approved by any Agent, the
Required Lenders or any Lender, as applicable, on the Amendment Effective Date.

(e) This Agreement shall constitute a Loan Document for all purposes of the
Amended and Restated Credit Agreement and shall be administered and construed
pursuant to the terms of the Amended and Restated Credit Agreement.

SECTION 7. Counterparts. This Agreement may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent and the other parties hereto. This Agreement may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission shall be effective
as delivery of a manually executed counterpart hereof.

 

5



--------------------------------------------------------------------------------

SECTION 8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ John E. Geller, Jr.

  Name: John E. Geller, Jr.  

Title: Executive Vice President and

          Chief Financial Officer

 

MARRIOTT OWNERSHIP RESORTS, INC. By:  

/s/ John E. Geller, Jr.

  Name: John E. Geller, Jr.   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

e-CRM Central, LLC

Eagle Tree Construction, LLC

Hard Carbon, LLC

Heavenly Resort Properties, LLC

K D Kapule LLC

Kauai Lagoons Holdings LLC

Kauai Lagoons LLC

Kauai Lagoons Vessels LLC

Marriott Kauai Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

Marriott Ownership Resorts Procurement, LLC

Marriott Resorts Hospitality Corporation

Marriott Resorts Sales Company, Inc.

Marriott Resorts Title Company, Inc.

Marriott Resorts, Travel Company, Inc.

Marriott Vacation Properties of Florida, Inc.

Marriott’s Desert Springs Development Corporation

MH Kapalua Venture, LLC

MORI Golf (Kauai), LLC

MORI Member (Kauai), LLC

MORI Residences, Inc.

MTSC, INC.

MVW of Nevada, Inc.

MVW US Holdings, Inc.

R.C. Chronicle Building, L.P.

RBF, LLC

RCC (GP) Holdings LLC

RCC (LP) Holdings L.P.

RCDC 942, L.L.C.

RCDC Chronicle LLC

The Cobalt Travel Company, LLC

The Lion & Crown Travel Co., LLC

The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Management Company, L.L.C.

The Ritz-Carlton Sales Company, Inc.

The Ritz-Carlton Title Company, Inc.

By:  

/s/ Joseph J. Bramuchi

  Name: Joseph J. Bramuchi   Title: Authorized Officer

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender and an Existing
Lender By:  

/s/ Brendan Poe

  Name: Brendan Poe   Title: Executive Director

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, as a Lender and an Existing Lender By:  

/s/ Suzanne Eaddy

  Name: Suzanne Eaddy   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an Existing Lender By:  

/s/ Mary Kay Coyle

  Name: Mary Kay Coyle   Title: Managing Director By:  

/s/ Christian Ruehmer

  Name: Christian Ruehmer   Title: Director

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and an Existing Lender By:
 

/s/ Bill O’Daly

  Name: Bill O’Daly   Title: Director By:  

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title: Associate

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

BANK OF HAWAII, as a Lender and an Existing Lender By:  

/s/ Donovan Koki

  Name: Donovan Koki   Title: SVP

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender and an Existing Lender By:  

/s/ Dawn Hoffmann

  Name: Dawn Hoffmann   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, as a Lender and an Existing Lender By:  

/s/ Michaela V. Galluzzo

  Name: Michaela V. Galluzzo   Title: Authorized Signatory

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and an Existing Lender By:  

/s/ Johnetta Bush

  Name: Johnetta Bush   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender and an Existing Lender By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender and an Existing Lender By:  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title: Vice President

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

Schedule I

¨ Indicates written consent to this Agreement

¨ Mark this box to consent to be an Extending Lender

¨ Mark this box to consent to be New Lender

 

Name of Institution:

 

By  

 

  Name:   Title: For any Lender requiring a second signature line: By  

 

  Name:   Title:

 

Amendment and Restatement Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

$200,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

MARRIOTT VACATIONS WORLDWIDE CORPORATION

MARRIOTT OWNERSHIP RESORTS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 30, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, as Lead Arranger and Bookrunner

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK

SECURITIES INC., as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication
Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINITIONS

     1   

1.1

  

Defined Terms

     1   

1.2

  

Other Definitional Provisions

     28   

1.3

  

Conversion of Foreign Currencies.

     29   

SECTION 2.

  

AMOUNT AND TERMS OF COMMITMENTS

     29   

2.1

  

Commitments

     29   

2.2

  

Procedure for Borrowing

     30   

2.3

  

Commitment Fees, etc.

     30   

2.4

  

Termination or Reduction of Commitments

     30   

2.5

  

Optional Prepayments

     31   

2.6

  

Mandatory Prepayments and Commitment Reductions

     31   

2.7

  

Conversion and Continuation Options

     31   

2.8

  

Limitations on Eurodollar Tranches

     32   

2.9

  

Interest Rates and Payment Dates

     32   

2.10

  

Computation of Interest and Fees

     32   

2.11

  

Inability to Determine Interest Rate; Illegality

     33   

2.12

  

Pro Rata Treatment and Payments

     34   

2.13

  

Requirements of Law

     35   

2.14

  

Taxes

     37   

2.15

  

Indemnity

     40   

2.16

  

Change of Lending Office

     40   

2.17

  

Replacement of Lenders

     40   

2.18

  

Defaulting Lenders

     41   

2.19

  

Accordion.

     42   

SECTION 3.

  

LETTERS OF CREDIT

     43   

3.1

  

L/C Commitment

     43   

3.2

  

Procedure for Issuance of Letter of Credit

     44   

3.3

  

Fees and Other Charges

     44   

3.4

  

L/C Participations

     45   

3.5

  

Reimbursement Obligation of the Borrower

     46   

3.6

  

Obligations Absolute

     46   

3.7

  

Letter of Credit Payments

     47   

3.8

  

Applications

     47   

3.9

  

Termination of Issuing Bank.

     47   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     47   

4.1

  

Financial Condition

     47   

4.2

  

No Change

     48   

4.3

  

Existence; Compliance with Law

     48   

4.4

  

Power; Authorization; Enforceable Obligations

     48   

4.5

  

No Legal Bar

     48   



--------------------------------------------------------------------------------

4.6

  

Litigation

     49   

4.7

  

No Default

     49   

4.8

  

Ownership of Property; Liens

     49   

4.9

  

Intellectual Property

     49   

4.10

  

Taxes

     49   

4.11

  

Federal Regulations

     49   

4.12

  

Labor Matters

     50   

4.13

  

ERISA

     50   

4.14

  

Investment Company Act; Other Regulations

     50   

4.15

  

Subsidiaries

     50   

4.16

  

Use of Proceeds

     50   

4.17

  

Environmental Matters

     50   

4.18

  

Accuracy of Information, etc

     51   

4.19

  

Security Documents

     52   

4.20

  

Solvency

     52   

4.21

  

Regulation H

     53   

4.22

  

Certain Documents

     53   

4.23

  

Sanctioned Persons

     53   

4.24

  

Prohibited Practices

     53   

SECTION 5.

  

CONDITIONS PRECEDENT

     53   

5.1

  

Conditions to Initial Extension of Credit

     53   

5.2

  

Conditions to Each Extension of Credit

     57   

SECTION 6.

  

AFFIRMATIVE COVENANTS

     58   

6.1

  

Financial Statements

     58   

6.2

  

Certificates; Other Information

     58   

6.3

  

Compliance and Borrowing Base Certificates

     60   

6.4

  

Payment of Obligations

     61   

6.5

  

Maintenance of Existence; Compliance

     61   

6.6

  

Maintenance of Property; Insurance

     61   

6.7

  

Inspection of Property; Books and Records; Discussions

     62   

6.8

  

Notices

     62   

6.9

  

Environmental Laws

     63   

6.10

  

Additional Collateral, etc

     63   

6.11

  

Accounts.

     65   

6.12

  

Credit Rating.

     66   

SECTION 7.

  

NEGATIVE COVENANTS

     66   

7.1

  

Financial Condition Covenants

     66   

7.2

  

Borrowing Base

     67   

7.3

  

Indebtedness

     67   

7.4

  

Liens

     69   

7.5

  

Fundamental Changes

     70   

7.6

  

Disposition of Property

     71   

7.7

  

Restricted Payments

     72   



--------------------------------------------------------------------------------

7.8

  

Capital Expenditures

     73   

7.9

  

Investments

     73   

7.10

  

Transactions with Affiliates

     74   

7.11

  

Sales and Leasebacks

     75   

7.12

  

Swap Agreements

     75   

7.13

  

Changes in Fiscal Periods

     75   

7.14

  

Negative Pledge Clauses

     75   

7.15

  

Clauses Restricting Subsidiary Distributions

     75   

7.16

  

Lines of Business

     76   

7.17

  

Amendments to Intercompany Agreements

     76   

7.18

  

Optional Payments and Modifications of Subordinated Debt

     76   

SECTION 8.

  

EVENTS OF DEFAULT

     76   

SECTION 9.

  

THE AGENTS

     79   

9.1

  

Appointment

     79   

9.2

  

Delegation of Duties

     79   

9.3

  

Exculpatory Provisions

     79   

9.4

  

Reliance by Administrative Agent

     80   

9.5

  

Notice of Default

     80   

9.6

  

Non-Reliance on Agents and Other Lenders

     80   

9.7

  

Indemnification

     81   

9.8

  

Agent in Its Individual Capacity

     81   

9.9

  

Successor Administrative Agent

     81   

9.10

  

Documentation Agents and Syndication Agents

     82   

SECTION 10.

  

MISCELLANEOUS

     82   

10.1

  

Amendments and Waivers

     82   

10.2

  

Notices

     83   

10.3

  

No Waiver; Cumulative Remedies

     84   

10.4

  

Survival of Representations and Warranties

     84   

10.5

  

Payment of Expenses and Taxes

     84   

10.6

  

Successors and Assigns; Participations and Assignments

     85   

10.7

  

Adjustments; Set-off

     88   

10.8

  

Counterparts

     89   

10.9

  

Severability

     89   

10.10

  

Integration

     89   

10.11

  

GOVERNING LAW

     89   

10.12

  

Submission To Jurisdiction; Waivers

     89   

10.13

  

Acknowledgements

     90   

10.14

  

Releases of Guarantees and Liens

     90   

10.15

  

Confidentiality

     91   

10.16

  

WAIVERS OF JURY TRIAL

     91   

10.17

  

USA Patriot Act

     91   



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

 

Commitments*

1.1B

 

Borrowing Base

1.1C

 

Mortgaged Property*

1.1D

 

Description of Singapore LC

1.1E

 

Fiscal Periods*

1.1F

 

Excluded Property*

4.4

 

Consents, Authorizations, Filings and Notices

4.15

 

Subsidiaries*

4.19(a)

 

UCC Filing Jurisdictions*

4.19(b)

 

Mortgage Filing Jurisdictions*

4.21

 

Real Property in Flood Area*

7.3(d)

 

Existing Indebtedness

7.4(f)

 

Existing Liens

EXHIBITS:

 

A

 

[Reserved]

B

 

Form of Compliance Certificate*

C

 

Form of Closing Certificate

D

 

Form of Mortgage

E

 

Form of Assignment and Assumption*

F

 

Form of Borrowing Base Certificate*

G-1

 

Form of Legal Opinion of Greenberg Traurig LLP

G-2

 

Form of In-House Legal Opinion

G-3

 

Form of Land Trust Legal Opinion

H

 

Form of U.S. Tax Certificate*

J-1

 

Form of Increased Facility Activation Notice*

J-2

 

Form of New Lender Supplement*

K

 

Power of Attorney*

L

 

Form of Marriott Comfort Letter

M

 

Form of Ritz-Carlton Comfort Letter

N

 

Form of Notice of Borrowing*

 

* As amended on the Amendment Effective Date.



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
November 30, 2012, among MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware
corporation (“MVWC”), MARRIOTT OWNERSHIP RESORTS, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), Bank of America,
N.A. and Deutsche Bank Securities Inc., as co-documentation agents
(collectively, in such capacity, the “Documentation Agents”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Deutsche Bank Securities Inc. as
co-syndication agents (collectively, in such capacity, the “Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of October 20, 2011 (as
amended by the First Amendment, dated as of November 17, 2011, the Waiver and
Second Amendment, dated as of November 18, 2011, the Third Amendment, dated as
of May 21, 2012 and the Fourth Amendment, dated as of June 27, 2012, the
“Original Credit Agreement”), among MVWC, the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto, Bank
of America, N.A. and Deutsche Bank Securities Inc., as co-documentation agents,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Deutsche Bank Securities
Inc. as co-syndication agents, and JPMorgan Chase Bank, N.A., as administrative
agent, the commitments made thereunder shall terminate four years from the date
thereof;

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated to, among other things, (a) establish Commitments hereunder
to replace the Original Commitments in the manner set forth herein and (b) make
certain other changes as more fully set forth herein, which amendment and
restatement shall become effective on the Amendment Effective Date;

WHEREAS, the Required Lenders have, pursuant to the Amendment Agreement, agreed
that this Agreement shall amend and restate the Original Credit Agreement on the
Amendment Effective Date;

WHEREAS, each Lender has executed the Amendment Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the “Obligations” (under,
and as defined in, the Original Credit Agreement) outstanding on the Amendment
Effective Date as contemplated hereby; and

WHEREAS, all Obligations are and shall continue to be secured by all collateral
on which a Lien is granted to the Administrative Agent pursuant to any Loan
Document.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree to amend and restate the Original
Credit Agreement, and the Original Credit Agreement is hereby amended and
restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“40 Act”: the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Adjustment Date”: as defined in Section 2.6(c).

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agent Indemnitee”: as defined in Section 9.7.

“Agreement”: as defined in the preamble hereto.

“ALTA”: the American Land Title Association.

“Amendment Agreement”: that certain Amendment and Restatement Agreement, dated
as of the date hereof among the Borrower, the Administrative Agent, the Lenders
party thereto and the other parties thereto to which this Agreement is attached.

“Amended and Restated Guarantee and Collateral Agreement”: that certain Amended
and Restated Guarantee and Collateral Agreement, dated as of the date hereof
among the Borrower, Guarantors and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Amendment Effective Date”: as defined in the Amendment Agreement, which date is
November 30, 2012.

“Applicable Margin”: for each Type of Loan at any date, the rate per annum for
such Type of Loan set forth under the relevant column heading in the Pricing
Grid based upon the Borrower’s Level at such date.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Consolidated Tangible Net Worth Amount”: 80% of Consolidated Tangible Net
Worth as reflected in the audited balance sheet of MVWC included in the audited
financial statements of MVWC for the 2011 Fiscal Year.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: as of any date of determination, the Aggregate Borrowing Base
Amount (as defined in Schedule 1.1B) calculated in accordance with Schedule
1.1B, as the same may be

 

3



--------------------------------------------------------------------------------

amended from time to time. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.2(c) or 6.3(b), as applicable
(adjusted on a pro forma basis as specified herein).

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F.

“Borrowing Base Coverage Ratio”: as of any date of determination, the ratio of
(a) the Aggregate Borrowing Base Amount (as defined in Schedule 1.1B) calculated
as of such date in accordance with Schedule 1.1B, as the same may be amended
from time to time to (b) Total Extensions of Credit as of such date of
determination.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) or for construction, acquisition or remodeling
that should be capitalized under GAAP on a consolidated balance sheet of such
Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any

 

4



--------------------------------------------------------------------------------

commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the 40 Act), (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

“Closing Date”: November 21, 2011.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt it is understood that Excluded Property is not “Collateral”.

“Collection Account”: means any deposit or securities account of a Loan Party
designated by the Borrower as a “Collection Account” in which the Administrative
Agent has a valid, perfected and enforceable security interest and over which
the Administrative Agent has “control” (as defined in the Uniform Commercial
Code) pursuant to an account control agreement satisfactory in form and
substance to the Administrative Agent.

“Collateralized”: with respect to any Letter of Credit, means that such Letter
of Credit is secured by cash collateral arrangements and/or backstop letters of
credit entered into on terms and in amounts reasonably satisfactory to the
relevant Issuing Lender or, in the case of Section 2.6, to the Administrative
Agent; and the terms “Collateralize” and “Collateralization” shall have
correlative meanings.

“Commitment”: the obligation of a Lender, if any, to make Loans and participate
in Letters of Credit in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Commitment” opposite such Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto after the Amendment Effective Date, or in an
Increased Facility Activation Notice or in a New Lender Supplement pursuant to
which such Lender became a party hereto, as applicable, as the same may be
changed from time to time pursuant to the terms hereof. As of the Amendment
Effective Date, the total amount of Commitments is $200,000,000.

“Commitment Fee Rate”: at any date, the rate per annum set forth under the
relevant column heading in the Pricing Grid based upon the Borrower’s Level at
such date.

“Commitment Period”: the period from and including the Closing Date (or, in the
case of a Lender that becomes a party hereto after the Closing Date pursuant to
Section 2.19, the date on which such Lender becomes a party hereto) to but
excluding the Termination Date.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Adjusted EBITDA”: for any period, Consolidated EBITDA for such
period,

plus (to the extent taken into account in calculating Consolidated EBITDA for
such period)

(a) any extraordinary or non-recurring non-cash expenses or losses including,
for the avoidance of doubt, any extraordinary or non-recurring non-cash expenses
disclosed in the form 8-K filed by Marriott with the SEC on September 9, 2011,
and extraordinary or non-recurring cash charges to the extent such cash charges
are incurred on or after the Amendment Effective Date but on or before the end
of the fourth full fiscal quarter following the Amendment Effective Date and do
not exceed an aggregate amount of $45,000,000;

(b) losses from dispositions of real estate that are not to traditional consumer
purchasers; provided that the amounts referred to in clauses (a) and (b) shall
not, in the aggregate, exceed $150,000,000 for any Fiscal Year;

(c) total non-cash product costs of MVWC and its Subsidiaries on a consolidated
basis for such period;

(d) any non-cash charges that occur in the 2011 Fiscal Year as a result of the
Spin-Off; and

(e) one-time cash charges related to the Spin-Off which were incurred prior to,
upon or no later than 30 days after, the time of the consummation thereof;
provided that the aggregate amount added by this clause (e) shall not exceed
$20,000,000; provided further that such charges may be settled up to 180 days
following the Spin-Off.

minus to the extent taken into account in calculating Consolidated Net Income
for such period, the sum of

(u) (i) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), including gains from dispositions of real
estate that are not to traditional consumer purchasers; (ii) income tax credits
(to the extent not netted from income tax expense); and (iii) any other
non-operating, non-cash income (other than non-cash income associated with
“financially reportable sales less than closed sales”);

(v) any cash payments made during such period in respect of items described in
clause (a) above subsequent to the Fiscal Quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis;

(w) Developer Capital Spending of MVWC and its Subsidiaries on a consolidated
basis for such period (it being understood and agreed that Developer Capital
Spending with respect to the Ritz-Carlton Vail during the fourth quarter of 2010
shall be excluded from all calculations of Consolidated Adjusted EBITDA);

 

6



--------------------------------------------------------------------------------

(x) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of MVWC or is merged into or consolidated with MVWC or any of its
Subsidiaries;

(y) the income of any Person (other than a Subsidiary of MVWC) in which MVWC or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by MVWC or such Subsidiary in the form of
dividends or similar distributions; and

(z) the undistributed earnings or income of any Subsidiary of MVWC (including
any Special Purpose Subsidiary) or income attributable to any residual interest
in any obligation of a Special Purpose Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or payment on
account of such residual interest by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,

plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of

(a) GAAP income tax expense (or minus any benefit);

(b) GAAP interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans);

(c) depreciation and amortization expense; and

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs.

For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of a financial covenant involving the calculation
of Consolidated EBITDA, (i) if at any time during such Reference Period MVWC or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period MVWC or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of MVWC and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
MVWC and its Subsidiaries (including (i) all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and

 

7



--------------------------------------------------------------------------------

net costs under Swap Agreements and related derivatives in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP and (ii) dividends paid on the Preferred Stock).

“Consolidated Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated Adjusted EBITDA for
the Reference Period most recently ended on or prior to such date.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of MVWC and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of MVWC under
stockholders’ equity at such date.

“Consolidated Tangible Net Worth”: at any date, (a) Consolidated Net Worth,
minus (b) the net book value of all assets on the consolidated balance sheet of
MVWC used to calculate Consolidated Net Worth that would be treated as
intangible assets under GAAP (including goodwill, trademarks, trade names,
service marks, service names, copyrights, patents, organizational expenses and
the excess of any equity in any Subsidiary over the cost of the investment in
such Subsidiary), all as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of MVWC and its Subsidiaries at such date, determined using
consolidation principles in accordance with GAAP, minus the lesser of (x) the
greater of (i) the aggregate amount of all Unrestricted cash and Cash
Equivalents held by MVWC, the Borrower and the Subsidiary Guarantors at such
date minus $50,000,000 and (ii) $0 and (y) $100,000,000.

“Continuing Directors”: the directors of MVWC on the Closing Date, after giving
effect to the Spin-Off and the other transactions contemplated hereby, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of MVWC is recommended by at least 66-2/3% of the then
Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this

 

8



--------------------------------------------------------------------------------

Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Destination Club Competitor Brand” means (i) a branded timeshare, fractional or
vacation ownership resort chain with both (x) one thousand (1,000) or more
timeshare units or villas and (y) five (5) or more timeshare, fractional or
vacation ownership resorts; or (ii) a timeshare, fractional or vacation
ownership exchange program with both (x) ten thousand (10,000) or more timeshare
weeks (or weeks-equivalents, if denominated in points) affiliated with the
exchange program and (y) such affiliated weeks represent three (3) or more
timeshare, fractional or vacation ownership resorts.

“Developer Capital Spending”: for any period, Capital Expenditures of MVWC and
its Subsidiaries on a consolidated basis that are attributable to the
acquisition of completed Time Share Interests or development of Time Share
Interests during such period.

“Direct Competitor”: any Person, or any Person that controls or is under common
control with or that is controlled by a Person, that (i) owns, directly or
indirectly, a Lodging Competitor Brand or a Destination Club Competitor Brand or
(ii) is a master franchisee, master franchisor or sub-franchisor for a Lodging
Competitor Brand or a Destination Club Competitor Brand (for the purposes
hereof, the terms master franchisee, master franchisor, and sub-franchisor each
mean a Person that has been granted the right by a franchisor to offer and sell
subfranchises for such Person’s own account); provided that any prospective
Assignee that is a commercial bank shall not constitute a Direct Competitor if
it acquired its interest in a Person that is a Direct Competitor as a
consequence of having been a lender to a Person that is a Direct Competitor. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or to cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Dollar Equivalent”: means, on any date of determination, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent, and such determination shall be conclusive in the absence of
manifest error. In making any determination of the Dollar Equivalent for a
particular Optional Currency, the Administrative Agent shall

 

9



--------------------------------------------------------------------------------

use the relevant Exchange Rate in effect on the date on which the Borrower
delivers a request for a Letter of Credit to be denominated in such currency,
such amount to be adjusted thereafter on each Adjustment Date and on any other
date upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Effective Date”: October 20, 2011.

“Eligible In-Process Property”: as defined in Schedule 1.1B.

“Eligible Time Share Interests”: as defined in Schedule 1.1B.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (g) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Group
Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (k) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice,

 

10



--------------------------------------------------------------------------------

concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (l) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein; provided that,
for the avoidance of doubt, the Eurodollar Base Rate shall not be less than 0.0%
per annum.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  

Eurodollar Base Rate

      1.00 - Eurocurrency Reserve Requirements   

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such

 

11



--------------------------------------------------------------------------------

day on the applicable Reuters currency page with respect to such currency. In
the event that such rate does not appear on the applicable Reuters currency
page, the Exchange Rate with respect to such currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such Exchange Rate shall instead be the spot rate of
exchange of the Administrative Agent in the London Interbank market or other
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 A.M., London time, on such
day for the purchase of Dollars with such currency, for delivery two Business
Days later; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any method it reasonably deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Excluded Property”: (i) raw land, (ii) real property that is not yet at a stage
of development such that it would be classified as In-Process Property,
(iii) Time Share Receivables and Related Assets that constitute collateral for
the Receivables Warehouse Facility or that secure a Qualified Securitization
Transaction, (iv) any property (excluding In-Process Property, Time Share
Receivables, residual interests in Qualified Securitization Transactions and any
Intercompany Agreement) to the extent that such grant of a security interest in
such property is prohibited by any Requirements of Law, requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of, or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property (provided that at the time such contract, license, agreement,
instrument or other document became effective it did not violate Section 7.14)
or, in the case of any such property that constitutes Investment Property,
Pledged Stock or Pledged Notes, any applicable shareholder or similar agreement
(provided that at the time such agreement became effective it did not violate
Section 7.14), except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law,
(v) any other real property (other than In-Process Property, Time Share
Receivables or Time Share Interests) if (a) the value of such real property does
not exceed $500,000 or (b) if the value of such real property exceeds $500,000
but is less than $2,000,000 that the Borrower may request the Administrative
Agent to so designate and which the Administrative Agent shall so designate in
its sole discretion as “Excluded Property” and (vi) the properties listed on
Schedule 1.1F hereto.

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
any jurisdiction under the laws of which such Credit Party is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes or
similar Taxes imposed by any jurisdiction described in clause (a) above and
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.17), any U.S. Federal withholding Taxes
resulting from any Requirement of Law in effect (including FATCA) on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.14(f), except to the extent that such Non-U.S. Lender (or its

 

12



--------------------------------------------------------------------------------

assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Taxes pursuant to Section 2.14(a).

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Percentage of the L/C Obligations then
outstanding.

“Facility”: the Commitments and the extensions of credit made hereunder.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations issued thereunder or official interpretations
thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Fee Payment Period”: initially, the period from and including the Effective
Date to and including the last day of the month preceding the initial Fee
Payment Date, and thereafter, each calendar quarter; provided that the final Fee
Payment Period shall end on the final Fee Payment Date.

“Fiscal Month”: in relation to any Group Member, the relevant fiscal month as
determined in accordance with Schedule 1.1E.

“Fiscal Quarter”: in relation to any Group Member, the relevant fiscal quarter
as determined in accordance with Schedule 1.1E.

“Fiscal Year”: in relation to any Group Member, the relevant fiscal year as
determined in accordance with Schedule 1.1E.

“Flood Area”: as defined in Section 4.21.

“Foreign Subsidiary”: any Subsidiary of MVWC or the Borrower that is not a
Domestic Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

 

13



--------------------------------------------------------------------------------

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“Foreign Time Share Receivable”: a note receivable held by a Foreign Subsidiary
arising from the financing of the sale of timeshare intervals and fractional
products to a retail customer outside of the United States.

“Form 10”: the registration statement of MVWC in respect of its common stock on
Form 10 under the Exchange Act as filed with the SEC, including the Exhibits
thereto, as amended.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Effective Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to MVWC, the Borrower and their
respective Subsidiaries.

“Guarantee and Collateral Agreement”: prior to the Amendment Effective Date, the
Original Guarantee and Collateral Agreement, and on or after the Amendment
Effective Date, the Amended and Restated Guarantee and Collateral Agreement.

 

14



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. For the avoidance
of doubt, the inclusion of a “cap” or other limit on the maximum total exposure
under any such Guarantee Obligation shall not, in and of itself, mean that the
liability is either “stated” or “determinable.”

“Guarantors”: the collective reference to MVWC and the Subsidiary Guarantors.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.19(a) and, in the case of a New Lender,
a New Lender Supplement pursuant to Section 2.19(b).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit J-1.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”: of any Person at any date, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business); provided that, for the avoidance of doubt, any obligation to
pay for Marriott Rewards points that arises prior to the effective date of the
Spin-Off and the payment of which is deferred pursuant to the Marriott Rewards
Affiliation Agreement shall be Indebtedness);

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

 

15



--------------------------------------------------------------------------------

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

(e) all Capital Lease Obligations (but not operating leases) of such Person;

(f) all obligations of such Person, including recorded loss contingency under
GAAP, as an account party or applicant under or in respect of:

(i) bankers acceptances,

(ii) surety bonds (excluding surety bonds that support, or are in lieu of,
obligations to escrow funds or that are performance bonds, bonds for operating
licenses or maintenance fee subsidy bonds, in each case that have not been
drawn), and

(iii) the outstanding face amount of letters of credit;

(g) the liquidation value of all redeemable preferred Capital Stock of such
Person, including the Preferred Stock;

(h) all Guarantee Obligations of such Person in respect of obligations that
constitute Indebtedness of the kind referred to in clauses (a) through
(g) above;

(i) all obligations that constitute Indebtedness of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; and

(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements and related derivatives.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such indebtedness is
non-recourse to such Person. For the avoidance of doubt, Indebtedness of the
type described in the preceding sentence shall not be considered to be recourse
to a Person if recourse is contingent upon the occurrence of specified events
that have not yet occurred in circumstances in which the occurrence of such
events is within the control of such Person (e.g., provisions commonly known as
“bad boy” provisions). Notwithstanding anything herein to the contrary,
Indebtedness shall not include (i) any payment obligation or other liability of
such Person under the Marriott International, Inc. Executive Deferred
Compensation Plan, a non-qualified deferred compensation plan within the meaning
of IRC Section 409A and (ii) any amounts relating to full membership agreements
in The Ritz-Carlton Golf Club & Spa, Jupiter (Florida) which are refundable,
without interest, to full members in good standing after thirty years of
continuous membership and which do not, in any case, have a redemption date
earlier than the year 2029.

 

16



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Indemnitee”: as defined in Section 10.5.

“Independent Financial Advisor”: an accounting, appraisal, investment banking
firm or consultant to Persons engaged in similar businesses of nationally
recognized standing that is, in the good faith judgment of the Borrower,
qualified to perform the task for which it has been engaged.

“In-Process Property”: real property owned by a Loan Party that such Loan Party
intends to convert into Time Share Interests for which the Preliminary
Construction Stage has commenced; provided that for the avoidance of doubt, raw
land shall not be considered In-Process Property. For purposes of this
definition, the “Preliminary Construction Stage has commenced” when each of the
following is true regarding the applicable real property: (a) the engineering
and design work is complete; (b) all material construction contracts relating to
the applicable real property have been executed; (c) the portion of the site
related to the real property has been cleared, prepared and excavated; and
(d) construction of the building substructure has commenced.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Agreements”: collectively, the Marriott License Agreement, the
Ritz-Carlton License Agreement, the Noncompetition Agreement, the Marriott
Rewards Affiliation Agreement, the Marriott Comfort Letter and the Ritz-Carlton
Comfort Letter.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing, substantially in the form
of Exhibit N, or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by

 

17



--------------------------------------------------------------------------------

irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.9.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Deutsche Bank Trust Company Americas and any other Lender (i) approved by the
Administrative Agent and the Borrower and (ii) that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender. Upon its termination as an Issuing Lender in
accordance with Section 3.9, such Lender shall cease to be an “Issuing Lender”.

“Land Trust”: the land trust number 1082-0300-00 established pursuant to
Section 689.071 of the Florida Statutes pursuant to the Trust Agreement,
effective as of March 11, 2010, by and among First American Trust FSB, as
trustee, the Borrower, as developer, and MVC Trust Owners Association, Inc., a
Florida not-for-profit company.

“L/C Commitment”: means, as to any Issuing Lender, the amount agreed from time
to time by such Issuing Lender and the Borrower (and notified to the
Administrative Agent) as the maximum amount of Letters of Credit that such
Issuing Lender is willing to issue at any time for the account of the Group
Members hereunder, such amount to be based upon the amount of L/C Obligations
attributable to Letters of Credit issued by such Issuing Lender at such time.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Percentage of the total L/C Exposure at such
time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: in respect of any Letter of Credit, the collective reference
to all the Lenders other than the Issuing Lender.

 

18



--------------------------------------------------------------------------------

“L/C Sublimit” means $120,000,000.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Level”: as defined in the Pricing Grid.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loans”: as defined in Section 2.1(a).

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Lodging Competitor Brand” means (i) a branded full service or luxury hotel
chain with both (x) four thousand (4,000) or more rooms and (y) twenty (20) or
more hotels or (ii) a branded select service or extended stay hotel chain with
both (x) ten thousand (10,000) or more rooms and (y) fifty (50) or more hotels.

“Management Fees”: management fees paid to a Loan Party under management
contracts with homeowners’ associations domiciled in the United States.

“Marriott”: Marriott International, Inc.

“Marriott Comfort Letter”: the agreement dated as of November 21, 2011, executed
and delivered by Marriott, and Marriott Worldwide Corporation, as licensors,
MVWC, as licensee, and the Administrative Agent.

“Marriott License Agreement”: the License, Services and Development Agreement by
Marriott and Marriott Worldwide Corporation, a Maryland corporation, as
licensors and MVWC, as licensee, effective as of the Spin-Off Date, as the same
may from time to time be amended, modified or otherwise supplemented.

“Marriott Rewards Affiliation Agreement”: the Marriott Rewards Affiliation
Agreement, dated as of the Spin-Off Date, by and among Marriott, Marriott
Rewards, LLC, an Arizona limited liability company, MVWC and Marriott Ownership
Resorts, Inc., a Delaware corporation, as the same may from time to time be
amended, modified or otherwise supplemented.

 

19



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of MVWC and its Subsidiaries taken
as a whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that:

(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person; and

(b) involves the payment of consideration by MVWC and its Subsidiaries in excess
of $200,000,000.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to MVWC or any of its
Subsidiaries in excess of $200,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Moody’s Rating”: at any time, the Borrower’s corporate family rating issued by
Moody’s and then in effect.

“Mortgaged Properties”: the real property and interests in real property listed
on Schedule 1.1C and any real property or interest in real property as to which
a Mortgage is granted pursuant to Section 6.10(b) or (c).

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable in the judgment of the Administrative Agent under the law of
the jurisdiction in which such mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“MVWC”: as defined in the preamble hereto.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”: as defined in Section 2.19(b).

“New Lender Supplement”: as defined in Section 2.19(b).

 

20



--------------------------------------------------------------------------------

“Noncompetition Agreement”: the Noncompetition Agreement, dated as of the
Spin-Off Date, between Marriott and MVWC, as the same may from time to time be
amended, modified or otherwise supplemented.

“Non-Recourse Debt”: Indebtedness of a Person: (a) as to which no Loan Party
provides any Guarantee Obligation or credit support of any kind or is directly
or indirectly liable and (b) which does not provide any recourse against any of
the assets of any Loan Party. Notwithstanding the foregoing, (i) the provision
of Standard Securitization Undertakings in connection with a Qualified
Securitization Transaction shall not invalidate the status of the Indebtedness
of such Time Share SPV that is otherwise classified as Non-Recourse Debt
pursuant to the terms of this definition and (ii) Indebtedness shall not be
considered to be recourse to a Person if recourse is contingent upon the
occurrence of specified events that have not yet occurred in circumstances in
which the occurrence of such events is within the control of such Person (e.g.,
provisions commonly known as “bad boy” provisions).

“Non-U.S. Lender”: any Lender that is not a U.S. Person.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing” means a Notice of Borrowing, substantially in the form of
Exhibit N.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Opening Balance Sheet”: on the Closing Date, the pro forma balance sheet
referred to in Section 4.1(b).

“Optional Currency”: at any time, United Arab Emirates Dirham, Bahraini Dinar,
Hong Kong Dollars, Euros, South African Rand, Singapore Dollars and any other
currency that is freely convertible into Dollars and is freely traded and
available in the London interbank eurocurrency market that has been designated
by the Borrower (with the consent of the Administrative Agent and the relevant
Issuing Lender) to be an “Optional Currency”.

“Original Commitment”: each “Commitment” (as defined in the Original Credit
Agreement as in effect immediately prior to the Amendment Effective Date) as in
effect immediately prior to the Amendment Effective Date.

“Original Credit Agreement”: as defined in the recitals hereto.

 

21



--------------------------------------------------------------------------------

“Original Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement dated as of November 21, 2011, delivered in connection with the
Original Credit Agreement.

“Original Loans”: the Loans outstanding immediately prior to the Amendment
Effective Date.

“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.17.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding, provided, that, in the
event that the Loans are paid in full prior to the reduction to zero of the
Total Extensions of Credit, the Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit shall be held
by the Lenders on a comparable basis. Notwithstanding the foregoing, in the case
of Section 2.18 when a Defaulting Lender shall exist, Percentages shall be
determined without regard to any Defaulting Lender’s Commitment.

“Permitted Liens”: Liens of the type referred to in clauses (a), (b) and (e) of
Section 7.4.

“Permitted Refinancing”: in respect of any existing Subordinated Debt, new
Subordinated Debt issued in exchange for, or the net proceeds of which are used
to refinance, renew, replace, defease, discharge or refund such existing
Subordinated Debt; provided that:

(a) the new Subordinated Debt satisfies the requirements of Section 7.3(r) as of
the date of incurrence; and

(b) the new Subordinated Debt has a final maturity date later than the final
maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the Subordinated Debt
being exchanged, refinanced, renewed, replaced, defeased, discharged or
refunded.

 

22



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
limited liability partnership, syndicate, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Power of Attorney”: a power of attorney made by the Administrative Agent in
favor of the relevant mortgagor under a Mortgage substantially in the form of
Exhibit K.

“Preferred Stock”: 40 shares, par value $0.01 per share of Series A Cumulative
Redeemable Preferred Stock of MVW US Holdings, Inc., with an aggregate
liquidation preference of $40,000,000.

“Pricing Grid”: the table set forth below:

 

Level

  

S&P Rating/

Moody’s Rating

   Applicable Margin
for Eurodollar
Loans     Applicable Margin for
ABR Loans     Commitment Fee Rate  

I

   BBB-/Baa3 or higher      2.00 %      1.00 %      0.25 % 

II

   BB+/Ba1      2.25 %      1.25 %      0.30 % 

III

   BB/Ba2      2.50 %      1.50 %      0.35 % 

IV

   BB-/Ba3      2.875 %      1.875 %      0.40 % 

V

   B+/B1 or lower or no rating      3.50 %      2.50 %      0.55 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Level shall become effective on the date of the change in
the related S&P Rating or Moody’s Rating. If there is a split-rating and the
ratings differential is one level, the higher rating will apply. If there is a
split-rating and the ratings differential is two levels or more, the rating next
below the higher of the split-ratings will apply; provided that prior to the
time, if any, that MVWC obtains a Moody’s Rating, the pricing grid will be
construed as if there were only a S&P Rating and references to Moody’s Rating
and split ratings shall be ignored. In addition, at all times while an Event of
Default shall have occurred and be continuing, the applicable Level shall be
Level V. If the rating system of S&P or Moody’s shall change, or if any such
rating agency shall cease to be in the business of assigning corporate credit
ratings generally (any such rating agency an “Affected Rating Agency”), the
Borrower and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from the Affected Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Margin and the
Commitment Fee Rate shall be determined by reference to (x) the rating of the
rating agency that is not an Affected Rating Agency or (y) if there is no rating
agency that is not an Affected Rating Agency, the rating of the Affected Rating
Agency most recently in effect prior to such change or cessation.

 

23



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Securitization Transaction”: any transaction or series of
transactions previously entered into or that may be entered into by any Group
Member pursuant to which such Group Member sells, assigns, conveys,
participates, contributes to capital or otherwise transfers to (i) a Time Share
SPV (in the case of a transfer by such Group Member) or (ii) any other Person
(in the case of a transfer by a Time Share SPV), or may grant a security
interest in or pledge, any Time Share Receivables or interests therein (whether
now existing or arising in the future) of any Group Member, and any assets
related thereto, including, without limitation, all collateral securing such
Time Share Receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such Time Share Receivables and all guarantees, indemnities, warranties or other
documentation or other obligations in respect of such accounts receivable, any
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitization
transactions involving receivables similar to such receivables and any
collections or proceeds of any of the foregoing (the “Related Assets”).

“Receivables Warehouse Facility”: as defined in Section 5.1(b)(ii).

“Reference Period”: the period of four consecutive Fiscal Quarters of MVWC then
most recently ended.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Date”: as defined in Section 3.5.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Assets”: as defined in the definition of Qualified Securitization
Transaction.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

24



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.

“Required Lenders”: at any time, Lenders the Percentages of which in the
aggregate exceed 50% at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of MVWC, but in any event, with respect to financial matters, the chief
financial officer of MVWC.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a balance sheet
of the Borrower or of any such Subsidiary (unless such appearance is related to
the Loan Documents or Liens created thereunder), (ii) are subject to any Lien in
favor of any Person other than the Administrative Agent pursuant to the Security
Documents or (iii) are not otherwise generally available for use by the Borrower
or such Subsidiary.

“Residual Interests”: residual interests in securitizations owned by the Loan
Parties.

“Restricted Payments”: as defined in Section 7.7.

“Ritz-Carlton Comfort Letter”: the agreement substantially in the form of
Exhibit M, executed and delivered by The Ritz-Carlton Hotel Company, LLC, as
licensor, MVWC, as licensee, and the Administrative Agent.

“Ritz-Carlton License Agreement”: the License, Services and Development
Agreement by The Ritz-Carlton Hotel Company, LLC, as licensor and MVWC, as
licensee, dated as of November 21, 2011, as the same may from time to time be
amended, modified or otherwise supplemented.

“S&P”: Standard & Poor’s Financial Services LLC.

“S&P Rating”: at any time, the rating issued by S&P and then in effect with
respect to MVWC’s S&P issuer rating.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Separation and Distribution Agreement”: the Separation and Distribution
Agreement, dated as of the Spin-Off Date, between Marriott, MVWC, the Borrower,
Marriott Resorts Hospitality Corporation, MVCI Asia Pacific Pte. Ltd. and MVCO
Series LLC as the same may from time to time be amended, modified or otherwise
supplemented.

 

25



--------------------------------------------------------------------------------

“Singapore L/C”: as described on Schedule 1.1D.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Special Purpose Subsidiary”: any (i) Time Share SPV and (ii) trust, property
owning company and similar entity that is formed for the purpose of protecting
the consumer purchasers of vacation ownership interests from the insolvency or
bankruptcy of MVWC, the Borrower or any of the Guarantors.

“Spin-Off”: the spin-off by Marriott of its timeshare operations and development
business to its shareholders through a tax free special dividend of the common
stock of MVWC, on the material terms described in the Form 10 on file with the
SEC on the Effective Date, including satisfaction (without waiver other than
with respect to the MVWC board composition) of all the conditions to the
spin-off described therein.

“Spin-Off Date”: November 21, 2011, the date on which the Spin-Off was
consummated.

“Spin-Off Documentation”: collectively, the Form 10, the Separation and
Distribution Agreement, the Marriott License Agreement, the Ritz-Carlton License
Agreement, and the Marriott Rewards Affiliation Agreement and, in each case, all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Standard Securitization Undertakings”: representations, warranties, covenants,
indemnities and performance guarantees of MVWC or any of its Subsidiaries to a
Time Share SPV or to its order or of a Time Share SPV to an entity issuing
Non-Recourse Debt or its order and servicing obligations entered into by any
Group Member (other than a Time Share SPV) and the provision of cash or Cash
Equivalents to pay fees and expenses reasonably related thereto, in each case
which are reasonably customary in securitization transactions for the relevant
asset being securitized.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,

 

26



--------------------------------------------------------------------------------

partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of MVWC. Notwithstanding the foregoing “Subsidiary” shall not
include a resort or property owner’s association which is organized primarily to
administer the affairs of the underlying resort or property.

“Subordinated Debt” shall mean any Indebtedness that is contractually
subordinated in right of payment to the Obligations and to any Guarantee
Obligation of any Group Member in respect of the Obligations.

“Subsidiary Guarantor”: at any date, each Subsidiary of MVWC or of the Borrower
that is a party to the Guarantee and Collateral Agreement on such date.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement or any combination thereof
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.

“Syndication Agents”: as defined in the preamble hereto.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date”: November 21, 2016.

“Time Share Interest”: means (i) inventory available to occupy as a dwelling or
accommodation, and which may be coupled with an estate in real estate or limited
to a right to use real estate without an estate or ownership interest, pursuant
to any time share arrangement, plan, scheme, or similar device, in any legal
form or structure (including units physically located within a project that are
currently used for sales and/or administrative purposes and that have received
certificates of occupancy for such use) or (ii) any real property interest
completed and available to occupy as a dwelling or accommodation and intended by
Borrower to be dedicated to any such time share arrangement (including units
physically located within a project that are currently used for sales and/or
administrative purposes and that have received certificates of occupancy for
such use).

“Time Share Receivable”: a note receivable arising from the financing of the
sale of timeshare intervals and fractional products to a retail customer.

“Time Share SPV”: an entity intended to be bankruptcy-remote and which is formed
for the purpose of engaging in securitization transactions and the indebtedness
of which is Non-Recourse Debt.

“Title Insurance Company”: as defined in Section 5.1(k)(ii).

 

27



--------------------------------------------------------------------------------

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.14(f)(ii)(D).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries;
provided that Capital Stock constituting Preferred Stock of MVW US Holdings,
Inc. shall be disregarded for purposes of this definition.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of MVWC or of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto. Terms used but not defined herein shall have the
meaning given to such terms in the Guarantee and Collateral Agreement.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (x) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Group Member at “fair value”, as defined therein and
(y) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at

 

28



--------------------------------------------------------------------------------

the full stated principal amount thereof), (ii) the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to real property shall include
beneficial interests in the Land Trust, (vi) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vii) unless otherwise specified,
references to fiscal periods are references to the relevant fiscal periods of
MVWC.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Conversion of Foreign Currencies.

(a) The Administrative Agent shall determine the Dollar Equivalent of any amount
denominated in an Optional Currency as required hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error
using the procedure set forth in the definition of “Dollar Equivalent” and
Section 1.3(b). The Administrative Agent may, but shall not be obligated to,
rely on any determination made by any Loan Party in any document delivered to
the Administrative Agent. A Letter of Credit denominated in an Optional Currency
shall initially have a Dollar Equivalent determined using the Exchange Rate in
effect on the date the Borrower requests the issuance thereof, adjusted on each
Adjustment Date using the Exchange Rates used to make the calculations pursuant
to Section 2.6(c).

(b) For purposes of determining compliance with any covenant or restriction in
this Agreement that is based on the amount of any Indebtedness that is
denominated in a currency other than Dollars, the Dollar Equivalent thereof
shall be determined based on the Exchange Rate in effect at the time such
Indebtedness was incurred unless the specific restriction or covenant provides a
different method or time for valuation; provided that the Exchange Rates used in
calculating the financial covenants set forth in Section 7.1 shall be determined
in accordance with GAAP as set forth in the financial statements that are the
basis for such calculations.

(c) The Administrative Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans in Dollars (“Loans”) to the
Borrower from time to time

 

29



--------------------------------------------------------------------------------

during the Commitment Period; provided that, after giving effect to such
borrowing and the use of proceeds thereof, (i) such Lender’s Extensions of
Credit do not exceed the amount of such Lender’s Commitment and (ii) the Total
Extensions of Credit shall not exceed the lesser of (x) the Borrowing Base at
such time and (y) the Total Commitments then in effect. During the Commitment
Period the Borrower may use the Commitments by borrowing, prepaying the Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.

(b) The Borrower shall repay all outstanding Loans on the Termination Date.

2.2 Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice by delivering a Notice of
Borrowing (which notice must be received by the Administrative Agent prior to
11:00 A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Facility to finance payments
required by Section 3.5 may be given not later than 10:00 A.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case
of Eurodollar Loans, the respective amounts of each Eurodollar Tranche in
respect thereof and the respective lengths of the initial Interest Periods
therefor. Each borrowing under the Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the
then aggregate Available Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Closing Date to the last day of the Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Commitment
of such Lender during the period for which payment is made, payable in arrears
for each Fee Payment Period on the related Fee Payment Date, commencing on the
first such date to occur after the Closing Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than one Business Days’ notice (or three Business Days’ notice if
the related termination or reduction would require a prepayment of Eurodollar
Loans prior to the last day of an Interest Period) to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if,

 

30



--------------------------------------------------------------------------------

after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the Total Extensions of Credit would exceed the Total
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Commitments then in
effect.

2.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice
the Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Loans shall be in an aggregate principal amount of at least
$1,000,000.

2.6 Mandatory Prepayments and Commitment Reductions. (a) If the sum of (x) 105%
of the Dollar Equivalent of Letters of Credit denominated in Optional Currencies
plus (y) the outstanding amount of the Extensions of Credit other than Letters
of Credit denominated in Optional Currencies would exceed the Borrowing Base in
effect at such time, the Borrower shall, within one (1) Business Day, either
prepay (or Collateralize Letters of Credit if there are no, or an insufficient
amount of, Loans outstanding) and/or otherwise reduce, as applicable, the then
outstanding Extensions of Credit in the amount of such excess.

(b) If the Borrower prepays outstanding Extensions of Credit to comply with its
obligations under Section 2.6(a) or Section 7.2, such prepayment may be applied
to outstanding Extensions of Credit in the order specified by the Borrower.

(c) On the last Business Day of each month (each an “Adjustment Date”) on which
any Letters of Credit denominated in an Optional Currency are outstanding, the
Administrative Agent shall determine the Dollar Equivalent of the aggregate
outstanding amount of such Letters of Credit as of such day. If, on such
Adjustment Date, the sum of (i) 105% of the Dollar Equivalent of such Letters of
Credit plus (ii) the aggregate outstanding Extensions of Credit other than such
Letters of Credit exceed the Total Commitments then in effect, then the
Administrative Agent shall notify the Borrower and within five Business Days of
such notice, the Borrower shall prepay Loans or Collateralize Letters of Credit
in an aggregate principal or face amount at least equal to such excess.

2.7 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

31



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest for each day at a rate per annum equal to
the ABR determined for such day plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount (in the case of any Reimbursement Obligations converted into
Dollars on the applicable Reimbursement Date if necessary) shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand. If any Letters of Credit remain outstanding
on the Termination Date the fees in respect thereof shall be payable from time
to time on demand.

2.10 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to

 

32



--------------------------------------------------------------------------------

ABR Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall deliver to the Borrower at least one Business Day prior to the
related Payment Date a statement showing the quotations used by the
Administrative Agent in determining (i) any interest rate pursuant to
Section 2.9(a) and (ii) any interest rate pursuant to Section 2.9(b) when clause
(b) or (c) of the definition of ABR is applicable; provided that the failure to
provide any such statement shall not relieve the Borrower of its obligation to
pay any such amounts due under Section 2.9 as and when the same become due
pursuant to the terms hereof.

(c) The Administrative Agent shall provide to the Borrower at least one Business
Day prior to each Interest Payment Date, a statement of the amounts due on such
date pursuant to Sections 2.3, 2.9, and 3.3, as applicable; provided that the
failure to provide any such statement shall not relieve the Borrower of its
obligation to pay any such amounts as and when the same become due pursuant to
the terms hereof.

2.11 Inability to Determine Interest Rate; Illegality. (a) If prior to the first
day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders in a certificate setting forth in
reasonable detail the basis for such determination) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loan requested to be made on the first day of
such Interest Period shall be made as an ABR Loan, (y) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.

(b) Notwithstanding any other provision of this Agreement, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any

 

33



--------------------------------------------------------------------------------

Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Loan (or to convert an ABR Loan to a Eurodollar Loan or to continue a
Eurodollar Loan for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in the last sentence of this Section 2.11(b).

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. For purposes of this Section 2.11(b), a notice to the
Borrower by any Lender shall be effective as to each Eurodollar Loan made by
such Lender, if lawful, on the last day of the Interest Period then applicable
to such Eurodollar Loan; in all other cases such notice shall be effective on
the date of receipt by the Borrower.

2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Percentage of the relevant Lenders except to the
extent required or permitted pursuant to Sections 2.17, 2.18 and 2.19.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders
except to the extent required or permitted pursuant to Sections 2.17, 2.18 and
2.19.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds; provided that reimbursement of drawings under Letters of Credit shall be
made as provided in Section 3.5. The Administrative Agent shall distribute such
payments to each relevant Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 9.7. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If

 

34



--------------------------------------------------------------------------------

any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower. Nothing in this Section 2.12(d) shall be deemed to
limit the rights of the Borrower against such Lender.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing in this Section 2.12(e)
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.2, 2.12(d), 2.12(e), 2.14(e), 3.4 or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received hereunder by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Credit Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the Effective Date:

(i) shall subject such Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

35



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Credit Party that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Credit Party any other condition;

and the result of any of the foregoing is to increase the cost to such Credit
Party, by an amount that such Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Credit
Party, upon its demand, any additional amounts necessary to compensate such
Credit Party for such increased cost or reduced amount receivable. If any Credit
Party becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.13 (which certificate shall set forth in reasonable detail the basis
for the claim for such additional amounts and a calculation thereof) submitted
by any Credit Party to the Borrower (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.13, the Borrower shall not be required to
compensate a Credit Party pursuant to this Section 2.13 for any amounts incurred
more than nine months prior to the date that such Credit Party notifies the
Borrower of such Credit Party’s intention to claim compensation therefor;
provided that,

 

36



--------------------------------------------------------------------------------

if the circumstances giving rise to such claim have a retroactive effect, then
such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this
Section 2.13 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.14 Taxes. (a) Each payment by or on behalf of any Loan Party under any Loan
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law (as determined by the applicable withholding
agent in its sole discretion exercised in good faith), provided, that (i) if any
Taxes are withheld by a Loan Party (or the Administrative Agent, as the case may
be) and such Taxes are Indemnified Taxes, then the amount payable by such Loan
Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.14), the applicable Credit Party receives the amount it would have
received had no such withholding been made, and (ii) if the Taxes were withheld
by a Loan Party or the Administrative Agent, as the case may be, such Loan Party
or the Administrative Agent, as the case may be, shall timely pay the full
amount of such Taxes to the relevant Governmental Authority in accordance with
applicable law.

(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Credit Party for
any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Loan
Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower

 

37



--------------------------------------------------------------------------------

and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.14(f)(ii)(A) through (E) ) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense (or, in the case of a Change in Law,
any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.14(f).
If any form or certification previously delivered pursuant to this
Section 2.14(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (2) with respect to any other applicable payments under Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit H (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

 

38



--------------------------------------------------------------------------------

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C) and (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Loan Party and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.14(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.14(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.14(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.

 

39



--------------------------------------------------------------------------------

(i) For purposes of Sections 2.14(e) and (f), the term “Lender” includes the
Issuing Lender.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.15 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the payment of additional amounts under Section 2.13 or
Section 2.14(a) with respect to such Lender or if such Lender gives a notice
described in Section 2.11(b), it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending offices to suffer no
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of the Borrower
or the rights of any Lender pursuant to Section 2.11(b), 2.13 or 2.14(a).

2.17 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a) or sends a notice described in Section 2.11(b),
(b) becomes a Defaulting Lender, or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders (with the percentage in such definition being deemed to be
66-2/3% for this purpose) has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a)
or to eliminate the illegality described in Section 2.11(b), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.15 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be

 

40



--------------------------------------------------------------------------------

obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a) or comply with
Section 2.11(b), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3;

(b) the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Extensions of Credit plus such Defaulting Lender’s L/C Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) no non-Defaulting
Lender’s Extensions of Credit would exceed such non-Defaulting Lender’s
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, Collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3 and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or Collateralized;
and

 

41



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or Collateralized by the Borrower in accordance with
Section 2.18(c), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Effective Date and for so long as such event shall continue
or (ii) the Issuing Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Percentage.

2.19 Accordion. (a) The Borrower and any one or more Lenders or other banks,
financial institutions or other entities may from time to time agree that such
Lender shall increase the amount of its Commitment or such other Person shall
provide an additional Commitment by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increased or additional Commitment, as applicable, and (ii) the
applicable Increased Facility Closing Date. Notwithstanding the foregoing,
(i) without the consent of the Required Lenders, the aggregate amount of
incremental Commitments obtained after the Effective Date pursuant to this
Section 2.19(a) shall not exceed $100,000,000 and (ii) without the consent of
the Administrative Agent, each increase effected pursuant to this
Section 2.19(a) shall be in a minimum amount of at least $10,000,000 (provided
that such amount may be less than $10,000,000 if such amount represents all
remaining availability under the limit set forth in Section 2.19(a)(i) and shall
be in an increment of $500,000); provided that (1) no Lender shall have any
obligation to participate in any increase described in this Section 2.19(a)
unless it agrees to do so in its sole discretion; (2) any prospective lender (if
not already a Lender or an affiliate of a Lender) providing any such additional
Commitment shall be reasonably acceptable to the Administrative Agent; (3) after
giving effect to such additional Commitment, the New Lender providing such
additional Commitment shall have an aggregate Commitment of at least $5,000,000
(and in additional increments of $500,000), unless otherwise agreed by the
Administrative Agent; (4) on a pro forma basis after giving effect to such
increased or additional Commitment, as applicable, no Default or Event of
Default exists or would exist; (5) on a pro forma basis after giving effect to
such increased or additional Commitment, as

 

42



--------------------------------------------------------------------------------

applicable, and assuming that the Commitments were fully utilized on the
Increased Facility Closing Date, the Borrower would be in compliance with the
covenant contained in Section 7.2 as of such day; and (6) the representations
and warranties contained in Section 4 shall be true and correct in all material
respects immediately prior to, and after giving effect to, the Increased
Facility Closing Date.

(b) Any additional bank, financial institution or other entity that has elected
to become a “Lender” under this Agreement in accordance with the provisions of
Section 2.19(a) shall execute a supplement (each, a “New Lender Supplement”),
substantially in the form of Exhibit J-2, whereupon, effective on the related
Increased Facility Closing Date, such bank, financial institution or other
entity (a “New Lender”) shall become a Lender hereunder and shall be bound by
and entitled to the benefits of this Agreement.

(c) On each Increased Facility Closing Date, the Borrower shall borrow Loans
under the relevant increased or additional Commitments from the relevant Lenders
(or repay outstanding Loans, or both) in an amount (giving effect to any
concurrent repayment of Loans) determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) all Lenders participated in each such Type or Eurodollar
Tranche on a pro rata basis. The Eurodollar Base Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrower and the relevant Lender).

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of the increased Commitments pursuant to this
Section 2.19. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue at the request of the Borrower letters of credit
(each a “Letter of Credit”) for the account of any Group Member on any Business
Day during the Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided that (i) the Borrower shall not request,
and no Issuing Lender shall be required to issue, any Letter of Credit if after
giving effect to such issuance (and to any concurrent funding or prepayment of a
Loan and to the application of proceeds thereof and to any concurrent expiration
or termination or amendment or modification of any previously issued Letter of
Credit), (A) the sum of (x) 105% of the Dollar Equivalent of Letters of Credit
denominated in Optional Currencies issued by such Issuing Lender plus (y) the
outstanding amount of all Letters of Credit issued by such Issuing Lender other
than those denominated in Optional Currencies would exceed such Issuing Lender’s
L/C Commitment then in effect, (B) the sum of (x) 105% of the Dollar Equivalent
of Letters of Credit denominated in Optional Currencies plus (y) the outstanding
amount of all Letters of Credit other than those denominated in Optional
Currencies would exceed the L/C Sublimit then in effect, or (C) the sum of
(x) 105% of the Dollar Equivalent of Letters of Credit denominated in Optional
Currencies plus (y) the then Outstanding Amount of the Extensions of Credit
other than Letters of Credit denominated in

 

43



--------------------------------------------------------------------------------

Optional Currencies would exceed the lesser of (A) the Total Commitments then in
effect and (B) the Borrowing Base and (ii) the Borrower shall be a co-applicant,
and jointly and severally liable with respect to, each Letter of Credit issued
for the account of any other Group Member. Each Letter of Credit shall (x) be
denominated in Dollars or, if agreed by the applicable Issuing Lender, any
Optional Currency and (y) expire no later than the earlier of (A) the date that
is one year after the date of issuance of such Letter of Credit and (B) thirty
(30) days prior to the Termination Date then in effect; provided, that any
Letter of Credit with a one-year tenor may provide for the subsequent or
successive renewal or automatic renewal thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in foregoing clause
(B). If agreed by an Issuing Lender, Letters of Credit issued by such Issuing
Lender may have an expiration date that exceeds one year (but in all events
expires no later than thirty (30) days prior to the Termination Date then in
effect); provided that the Borrower shall not request the issuance of any such
Letter of Credit if the aggregate face amount of all such Letters of Credit
outstanding on the date of such request and giving effect to the proposed
issuance would exceed the Dollar Equivalent of $5,000,000.

(b) An Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). No Issuing Lender shall issue any
Letter of Credit during any period commencing on the first Business Day after it
receives written notice from the Administrative Agent that one or more of the
conditions precedent contained in Section 5.2 shall not on such date be
satisfied or waived, and ending when the Administrative Agent provides written
notice to the effect that such conditions are satisfied or waived. The
Administrative Agent shall promptly notify the Issuing Lenders upon becoming
aware that such conditions in Section 5.2 are thereafter satisfied or waived.
The Issuing Lenders shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 5.2 have been
satisfied or waived in connection with the issuance of any Letter of Credit.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable in arrears on each Fee Payment Date in respect of the related Fee
Payment Period during which such Letters of Credit were outstanding. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.20% per annum on the undrawn and unexpired amount of each
Letter of Credit issued by it, payable in arrears on each Fee Payment Date in
respect of the related Fee Payment Period during which such Letters of Credit

 

44



--------------------------------------------------------------------------------

were outstanding. For the purposes of the foregoing calculations, the average
daily undrawn and unexpired amount of any Letter of Credit denominated in an
Optional Currency during any Fee Payment Period shall be calculated by
multiplying (i) the average daily undrawn and unexpired amount of such Letter of
Credit (expressed in the Optional Currency in which such Letter of Credit is
denominated) during such period by (ii) the Exchange Rate for each such Optional
Currency in effect on the Fee Payment Date or by such other method that the
Administrative Agent and the Borrower may agree.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
issued by it and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender in Dollars upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Percentage of the
Dollar Equivalent of the amount of such draft, or any part thereof, that is not
so reimbursed (or is so returned) (calculated, in the case of any Letter of
Credit denominated in an Optional Currency, as of the Reimbursement Date
therefor); provided that in no event shall an L/C Participant be obligated to
fund an amount that would cause such L/C Participant’s Extensions of Credit to
exceed such L/C Participant’s Commitment. Subject to the foregoing, each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4(b) shall be conclusive in the absence of manifest error.

 

45



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice (such date, the “Reimbursement Date”). Each such payment shall be
made to the relevant Issuing Lender at its address for notices referred to
herein (or in the case of any payment in a currency other than Dollars, as
directed by such Issuing Lender) in the currency in which such Letter of Credit
is denominated and in immediately available funds (or, in the case of a currency
other than Dollars, in such funds as shall be customary for settlement of
obligations in such currency in the interbank market). Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(b) and (y) thereafter,
Section 2.9(c). It is understood that the Borrower may elect to use the proceeds
of a borrowing pursuant to Section 2.2 to finance its reimbursement obligations
pursuant to this Section 3.5. Notwithstanding the last sentence of Section 2.2,
the proceeds of any such borrowing shall be made available to the relevant
Issuing Lender (and not to the Borrower) to the account specified by such
Issuing Lender, in like funds as received by the Administrative Agent, and the
Issuing Lender may credit its Percentage of such borrowing to the relevant
Reimbursement Obligation in lieu of funding such amount to the Administrative
Agent.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

 

46



--------------------------------------------------------------------------------

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Termination of Issuing Bank. The Borrower may elect to terminate the status
of any Issuing Lender as an Issuing Lender by giving not less than 10 Business
Days prior notice of such election to the relevant Issuing Lender and the
Administrative Agent; provided that after giving effect to such termination the
terminated Issuing Lender does not have any L/C Obligations owing to it.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, MVWC
and the Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1 Financial Condition. (a) The audited combined balance sheets of MVWC as at
the last day of the 2009 Fiscal Year and 2010 Fiscal Year, and the related
combined statements of income and of cash flows for the fiscal years ended on
such dates, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly the combined financial condition of MVWC and its
Subsidiaries as at such dates, and the combined results of its operations and
its combined cash flows for the fiscal years then ended. The unaudited combined
balance sheet of MVWC as at the last day of the second Fiscal Quarter of the
2011 Fiscal Year, and the related unaudited combined statements of income and of
cash flows for the period of two Fiscal Quarters ended on such date, present
fairly, in all material respects, the combined financial condition of MVWC and
its Subsidiaries as at such date, and the combined cash flows for the period of
two Fiscal Quarters then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Effective Date, no Group Member
has any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements and footnotes referred to in this paragraph. Except
for Dispositions in the internal reorganization contemplated by the Separation
and Distribution Agreement of property not intended to be part of the post
spin-off business of the Group Members, during the period from the last day of
the 2010 Fiscal Year to and including the Effective Date there has been no
Disposition by any Group Member of any material part of its business or
property.

 

47



--------------------------------------------------------------------------------

(b) The unaudited pro forma opening balance sheet of MVWC as at the last day of
the most recent Fiscal Quarter preceding the Closing Date for which financial
statements are required to have been provided pursuant to Section 5.1(c), copies
of which will be furnished to each Lender prior to the Closing Date, will have
been prepared giving effect (as if such events had occurred on such date) to
(i) the consummation of the Spin-Off, (ii) the Loans to be made on the Closing
Date and the use of proceeds thereof and (iii) the payment of fees and expenses
in connection with the foregoing. Such balance sheet will be prepared based on
the best information available to MVWC as of the date of delivery thereof, and
will present fairly on a pro forma basis the estimated financial position of
MVWC and its consolidated Subsidiaries as at the Closing Date, assuming that the
events specified in the preceding sentence had actually occurred at the last day
of such Fiscal Quarter.

4.2 No Change. Except as disclosed in the Form 10 as in effect prior to the
Effective Date, since the last day of the 2010 Fiscal Year, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of the Borrower and MVWC is, and as of
the Closing Date and thereafter each other Group Member will be (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) duly qualified as a foreign corporation or
other organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (c) in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each of
the Borrower and MVWC has, and as of the Closing Date and thereafter each other
Group Member will have, the power and authority, and the legal right, to own and
operate its property, to lease the properties it operates as lessee and to
conduct the business in which it is currently engaged.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is (or becomes) a party and, in the case of the Borrower,
to obtain extensions of credit hereunder. Prior to becoming a party thereto,
each Loan Party will have taken all necessary organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Spin-Off and
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
4.4, which consents, authorizations, filings and notices will have been obtained
or made and will be in full force and effect on or prior to the Closing Date and
(ii) the filings referred to in Section 4.19. Each Loan Document will have been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents upon execution, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien

 

48



--------------------------------------------------------------------------------

on any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of MVWC or
the Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and MVWC has, and as of
the Closing Date and thereafter each other Group Member will have title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.4.

4.9 Intellectual Property. Each Group Member as of the Closing Date will own, or
be licensed or be otherwise permitted to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. No material
claim against a Group Member has been asserted and is pending by any Person
challenging or questioning the use by such Group Member of any Intellectual
Property or the validity or effectiveness of any Intellectual Property owned or
used by such Group Member, nor does MVWC or the Borrower know of any valid basis
for any such claim. The use of Intellectual Property by each Group Member does
not infringe on, misappropriate or violate the rights of any Person in any
material respect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no Tax Lien has been filed, and, to the knowledge of MVWC and the
Borrower, no claim is being asserted, with respect to any such Tax, fee or other
charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 

49



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of MVWC or
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Group Member and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; and (c) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than an immaterial amount the fair market value of the
assets of such Pension Plan allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than an
immaterial amount the fair market value of the assets of all such underfunded
Pension Plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is (i) registered
or is required to be registered as an “investment company” under the 40 Act or
(ii) “controlled” by a company that is registered or required to be registered
under the 40 Act. No Loan Party is subject to regulation under any Requirement
of Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Effective Date, (a) Schedule
4.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
that will be in existence on and after the Closing Date and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary.

4.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit shall
be used for general corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

50



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does MVWC or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of MVWC and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information of any Loan Party
contained in this Agreement, any other Loan Document when executed, the Form 10
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Form 10, as of Effective
Date), any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of MVWC to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. The representations
and warranties of any Loan Party contained in the Spin-Off Documentation will be
true and correct in all material respects on the Closing Date. There is no

 

51



--------------------------------------------------------------------------------

fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Form 10 as of the Effective Date or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement when
executed will be effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock described in the Original Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock were delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other Collateral described in the
Original Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form were filed in the
offices specified on Schedule 4.19(a), and when the other actions described in
Schedule 3 to the Original Guarantee and Collateral Agreement were completed,
the Original Guarantee and Collateral Agreement constituted a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Original Guarantee and Collateral Agreement), in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.4). In the
case of the Pledged Stock described in the Guarantee and Collateral Agreement
and required to be delivered hereunder, when stock certificates representing
such Pledged Stock not previously delivered to the Administrative Agent are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, to the extent not
previously filed, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), and to the extent not previously taken, when the other actions
described in Schedule 3 to the Guarantee and Collateral Agreement have been
completed, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.4).

(b) Each of the Mortgages when executed will be effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person. Schedule 1.1C lists each parcel of
Mortgaged Property located in the United States and held by the Borrower or any
of its Subsidiaries as of the Amendment Effective Date, and such Mortgaged
Property is all of the real property, interests in real property, In-Process
Property and Time Share Interests required to be mortgaged pursuant to the
Original Credit Agreement (as of the Amendment Effective Date and after giving
effect to any applicable waivers or modifications in respect thereof).

4.20 Solvency. Each Loan Party, after giving effect to the Spin-Off and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith, will be and will continue to be, Solvent.

 

52



--------------------------------------------------------------------------------

4.21 Regulation H. Except as listed on Schedule 4.21, which Schedule to the
knowledge of MVWC and the Borrower lists as of the date hereof all real property
located in a Flood Area (defined below), no Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1994 (each a “Flood Area”).

4.22 Certain Documents. On or prior to the Closing Date, the Borrower will have
delivered to the Administrative Agent a complete and correct copy of the
Spin-Off Documentation, including any amendments, supplements or modifications
with respect to any of the foregoing in effect as of the Closing Date.

4.23 Sanctioned Persons. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) to its knowledge, engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

4.24 Prohibited Practices. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, MVWC, the Borrower and each Person listed on Schedule
1.1A, (ii) the Guarantee and Collateral Agreement, executed and delivered by
MVWC, the Borrower and each Subsidiary Guarantor and (iii) an Acknowledgement
and Consent in the form attached to the Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party. Notwithstanding the foregoing, each Subsidiary Guarantor organized
or incorporated in the US Virgin Islands shall not be obligated to comply with
this Section 5.1(a) as a condition of the initial extension of credit provided
that the Borrower covenants and agrees to cause each such Subsidiary Guarantor
to comply with this Section 5.1(a) (and its obligations under the Guarantee and
Collateral Agreement as a Subsidiary Guarantor) within 30 days after the Closing
Date.

 

53



--------------------------------------------------------------------------------

(b) Spin-Off, etc. The following transactions shall have been consummated:

(i) the Administrative Agent shall have received evidence satisfactory to it
that the Separation and Distribution Agreement, substantially in the form
delivered to the Lenders prior to the Effective Date, shall have been executed
and delivered by the parties thereto and the Spin-Off shall have been
consummated on the terms and conditions set forth in such Separation and
Distribution Agreement;

(ii) the Borrower shall have entered into a revolving warehouse credit facility
(as the same may from time to time be amended, modified, supplemented, restated,
replaced or refinanced, the “Receivables Warehouse Facility”) with an aggregate
commitment of at least $200 million and a term of not less than 364 days (from
the date of its effectiveness) to finance its acquisition of Time Share
Receivables pending the securitization thereof; and

(iii) the Administrative Agent shall have received evidence satisfactory to it
that each of the Intercompany Agreements shall have been executed and delivered
by the relevant parties thereto and shall have become effective in substantially
the form delivered to the Lenders prior to the Effective Date.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (1) (a) audited combined balance sheets and related statements of
income, stockholders’ equity and cash flows of MVWC and its Subsidiaries for the
two most recently completed Fiscal Years ended at least 90 days before the
Closing Date and (b) unaudited combined balance sheets and related statements of
income, stockholders’ equity and cash flows of MVWC and its Subsidiaries for
each subsequent Fiscal Quarter ended at least 90 days before the Closing Date;
and (2) the Opening Balance Sheet, prepared on a pro forma basis after giving
effect to the Spin-Off as if the Spin-Off had occurred as at the last day of the
second Fiscal Quarter of Fiscal Year 2011; provided that to the extent such
financial statements referred to in items (1) or (2), as the case may be, are
included in the filing of the required financial statements on form 10-K and
form 10-Q or in the Form 10 (as it may be supplemented or amended until it
becomes effective under the Exchange Act) by MVWC, such filed financial
statements will satisfy the foregoing requirements.

(d) Approvals. All governmental and third party approvals necessary in
connection with the Spin-Off, the continuing operations of the Group Members and
the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Spin-Off or the
financing contemplated hereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party in each relevant jurisdiction
listed on Schedule 4.19(a), and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.4 or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

 

54



--------------------------------------------------------------------------------

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization, (iii) a certificate from the chief financial officer of MVWC
certifying that after giving effect to the Spin-Off and any concurrent extension
of credit hereunder, (x) no Default or Event of Default exists and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct; (iv) a certificate from the chief financial
officer of MVWC, stating that the Loan Parties on a consolidated basis after
giving effect to the Spin-Off and the other transactions contemplated hereby are
Solvent before and after giving effect to the funding of any Loans or issuance
of the initial Letters of Credit; (v) a certificate from the chief financial
officer of MVWC certifying (x) that on and as of the date of the Spin-Off, MVWC
and the Borrower are in compliance with the financial covenants contained in
Section 7.1, calculated on a pro forma basis for the Spin-Off and, in the case
of income statement calculations, for the most-recent Fiscal Quarter for which
financial statements have been provided pursuant to Section 5.1(c) prior to the
Closing Date and (y) the amount of Investments in Foreign Subsidiaries
outstanding as of the last day of the Fiscal Month ending at least 10 Business
Days prior to the Effective Date and (vi) a Borrowing Base Certificate from the
chief financial officer of MVWC demonstrating that, as at the last day of the
most recently completed Fiscal Month ended at least 20 days before the Closing
Date, on a pro forma basis giving effect to the extensions of credit on and as
of the Closing Date, the Borrower is in compliance with Section 7.2.

(h) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Greenberg Traurig LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G-1;

(ii) the legal opinion of in-house counsel of the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-2;

(iii) to the extent consented to by the relevant counsel, each legal opinion, if
any, delivered in connection with the Spin-Off, accompanied by a reliance letter
in favor of the Lenders;

(iv) the legal opinion of local counsel in Florida with respect to the Land
Trust substantially in the form of Exhibit G-3; and

(v) the legal opinion of such other special and local counsel as may be required
by the Administrative Agent and in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

55



--------------------------------------------------------------------------------

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that such certificates
and related stock powers with respect to Foreign Subsidiaries shall not be
required to be delivered to the Administrative Agent until 60 days following the
Amendment Effective Date; provided further that unless reasonably requested by
the Administrative Agent, no Foreign Subsidiary shall be required to certificate
any equity interests which are not certificated.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens permitted by Section 7.4), shall be in proper form for filing,
registration or recordation.

(k) Mortgages, etc. (i) The Administrative Agent shall have received a Mortgage
with respect to each Mortgaged Property, executed and delivered by a duly
authorized officer of each party thereto.

(ii) If the Collateral includes mortgages on land parcels (or interests therein)
either (A) the Administrative Agent shall have received, and the title insurance
company issuing the policy referred to in clause (iii) below (the “Title
Insurance Company”) shall have received, maps or plats of an as-built survey of
the sites of the Mortgaged Properties certified to the Administrative Agent and
the Title Insurance Company in a manner satisfactory to them, dated a date
satisfactory to the Administrative Agent and the Title Insurance Company by an
independent professional licensed land surveyor satisfactory to the
Administrative Agent and the Title Insurance Company, provided, however, that in
no event shall maps or plats of an as-built survey be required to be furnished
to the Administrative Agent or the title insurance company for non-resort or
non-inventory Mortgaged Property having a tax assessment value of $500,000 or
less or (B), the Administrative Agent shall have received in respect of each
land parcel (or interests therein) the related public offering statement
covering the land parcel and any interests therein.

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up binder
for such insurance, in each case in form and substance, and containing
coverages, satisfactory to the Administrative Agent. The Administrative Agent
shall have received evidence satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

(iv) If the Mortgage covers any improved land parcel that is located in a Flood
Area, the Administrative Agent shall have received (A) a certificate confirming
flood insurance in an amount and on terms that are in compliance with
Section 6.6(e) of this Agreement and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208.25(i) of Regulation H of
the Board.

(v) The Borrower shall have made available at its offices to the Administrative
Agent a copy of all recorded documents referred to, or listed as exceptions to
title in, the title policy or policies referred to in clause (iii) above and a
copy of all other material documents affecting the Mortgaged Properties.

 

56



--------------------------------------------------------------------------------

(l) Ratings. MVWC shall have received a corporate credit rating from S&P.

(m) Collection Accounts. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the system of Collection Accounts referred to
in Section 6.11(a) shall have been established and all related account control
agreements, in form and substance reasonably satisfactory to the Administrative
Agent, shall have been executed and delivered by the Administrative Agent, the
relevant depositary bank and the appropriate Loan Party.

(n) Patriot Act. At least five days prior to the Closing Date, the
Administrative Agent and the other Lenders shall have received documentation and
other information from each of the Loan Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

(o) Schedules. At least 3 (three) Business Days prior to the Closing Date, the
Administrative Agent shall have received Schedule 1.1C, Schedule 4.19(a) and
Schedule 4.19(b), each completed and in form and substance reasonably
satisfactory to the Administrative Agent. Upon delivery of such schedules they
will be deemed to be a part of the Credit Agreement as originally executed.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender shall be deemed to have accepted, and to be satisfied
with, each document or other matter required under this Section 5.1 unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (and in all respects if qualified by
materiality) on and as of such date as if made on and as of such date (or to the
extent such representations and warranties expressly relate to an earlier date,
as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Borrowing Base. The Administrative Agent shall have received a Borrowing
Base Certificate demonstrating pro forma compliance with Section 7.2 after
giving effect to the extensions of credit requested to be made on such date (it
being understood that (x) the Borrowing Base Certificate delivered pursuant to
clause (vi) of Section 5.1(g) satisfies this requirement on the Closing Date and
(y) that such Borrowing Base Certificate shall be based on the most recent
Borrowing Base Certificate delivered pursuant to Section 6.3(b) adjusted only
for the requested extension of credit); provided that no such certificate shall
be required in connection with an extension of credit that does not result in an
increase in the Total Extensions of Credit.

 

57



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Each of MVWC and the Borrower agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of MVWC and the
Borrower shall and shall cause each of their respective Subsidiaries, as
applicable, to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of MVWC and its
consolidated Subsidiaries as at the end of such Fiscal Year and the related
audited consolidated statements of income and of cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (except in the
case of the third Fiscal Quarter of Fiscal Year 2011, not later than 45 days
after the effective date of the Spin-Off), the unaudited consolidated balance
sheet of MVWC and its consolidated Subsidiaries as at the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and of cash
flows for such Fiscal Quarter and the portion of the Fiscal Year through the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the previous Fiscal Year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (m), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
arising pursuant to Section 7.1, except as specified in such certificate;

 

58



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer stating that, to the best of
each such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate;

(c) as soon as available, and in any event no later than 90 days after the end
of each Fiscal Year, a detailed consolidated budget for the following Fiscal
Year (including a projected consolidated balance sheet of the MVWC and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

(d) concurrently with the delivery of any financial statements pursuant to
Section 6.1, copies of all amendments, supplements, waivers or other
modifications with respect to any Intercompany Agreement or the Separation and
Distribution Agreement that became effective during the fiscal period covered by
such financial statements (or in the case of the financial statements pursuant
to Section 6.1(a), during the fourth Fiscal Quarter) and which have not
previously been delivered to the Lenders hereunder;

(e) within five Business Days after the same are sent, copies of all financial
statements and reports that MVWC or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that MVWC or the Borrower may make to, or file with, the SEC;

(f) within seven Business Days of the end of each Fiscal Month, a timeshare
sales report as of the end of such period for Time Share Interests included in
the Borrowing Base as of the last day of such Fiscal Month in a format approved
by the Administrative Agent;

(g) within twenty days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) of the end of each calendar month, the servicer
reports for each securitization transaction for which the Residual Interests are
included in the Borrowing Base as of the last day of such calendar month;

(h) promptly following receipt thereof, copies of (i) any documents described in
Section 101(f) and 101(j) of ERISA with respect to a Pension Plan and (ii) any
documents described in Section 101(f), 101(k) or 101(l) of ERISA that any Group
Member or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided, that if the relevant Group Members or ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or the ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof;

 

59



--------------------------------------------------------------------------------

(i) within 15 Business Days following the completion of each Fiscal Year, any
changes to contracts (including any termination or expiration thereof) governing
the receipt of Management Fees that could reasonably be expected to affect the
amount of fees received or the timing of receipt thereof;

(j) within 15 Business Days after the delivery of any financial statements
pursuant to Section 6.1, the discount rate used to calculate the book value of
Residual Interests and any changes to the assumptions used in the calculation of
the book value of Residual Interests, including any such changes since the date
of delivery of the most recent Borrowing Base Certificate;

(k) within 15 Business Days following the Closing Date, a schedule of
Investments in Foreign Subsidiaries outstanding as of the Closing Date;

(l) promptly upon the request of the Administrative Agent, furnish a copy of any
of the documents referred to in Section 5.1(k)(v) with respect to such Mortgaged
Properties or any such documents in respect of any Mortgaged Property referred
to in Section 6.10 to the Administrative Agent; and

(m) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Compliance and Borrowing Base Certificates. The Borrower shall deliver to
the Administrative Agent:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate of a Responsible Officer (i) stating that,
to the best of such Responsible Officer’s knowledge, no Default or Event of
Default has occurred and is continuing as of the date of such certificate,
except as specified in such certificate, (ii) containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
Fiscal Quarter or Fiscal Year, as the case may be, and (iii) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property in the categories set forth in Schedule 6 to the Guarantee
and Collateral Agreement acquired or exclusively licensed by any Loan Party and
(3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause
(iii) (or, in the case of the first such report so delivered, since the
Effective Date);

(b) within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month, a
Borrowing Base Certificate duly executed by the Chief Financial Officer,
Controller or a Company Vice President setting forth a calculation of the
Borrowing Base as of the end of such fiscal period; provided, that, MVWC shall
deliver an interim Borrowing Base Certificate to the Administrative Agent upon
(i) any Material Disposition (it being understood and agreed that such Borrowing
Base Certificate shall be calculated after giving pro forma effect to such
Material Disposition) and (ii) as required by Section 5.2(c); and

(c) within 20 days (or if such twentieth day is not a Business Day, the next
such day that is a Business Day) following the end of each Fiscal Month the
Borrower will provide certification to the Title Insurance Company of the
quantum of beneficial interests in the Land Trust subject to a Mortgage.

 

60



--------------------------------------------------------------------------------

6.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.5 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.6 Maintenance of Property; Insurance. (a) (i) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (ii) maintain with financially sound and reputable companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruptions) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

(b) Without limiting the requirements in Section 6.6(a), maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Collateral (including any Collateral that is owned through the Beneficial
Interests (as defined in the Mortgages)) against loss by fire, explosion, theft
and such other casualties as is consistent with that carried by other reasonably
prudent owners/operators engaged in the same or similar business in the same
general area or as may otherwise be reasonably satisfactory to the
Administrative Agent, and (ii) insuring the Loan Parties, the Administrative
Agent and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement) against liability for personal injury and property damage relating to
such Collateral, such policies to be in such form and amounts and having such
coverage as is consistent with that carried by other reasonably prudent
owners/operators engaged in the same or similar business in the same general
area or as may otherwise be reasonably satisfactory to the Administrative Agent.
All such insurance shall (i) provide that no cancellation in coverage thereof
shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, (ii) if commercially available,
provide that no material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, (iii) name the Administrative
Agent as an additional insured party or loss payee, as its interests may appear;
provided that if the notice provision in clause (ii) above is not commercially
available, the Borrower shall promptly upon obtaining knowledge thereof provide
the Administrative Agent with notice of such material reduction or change in
coverage. With respect to Beneficial Interests, the obligation hereunder
(including under subsection (e) below) shall be deemed satisfied so long as the
Trust or the Trust Association (as defined in the Mortgages) or other owners’
association governing the “Trust Property” (as defined by the Trust Agreement
referred to in the Mortgages) owns a “master” or “blanket” policy for the Trust
Property in accordance with the terms hereof (or such policy has been obtained
on its behalf).

(c) Upon execution of this Agreement, Borrower shall deliver (i) certificates of
insurance which evidence the required coverages, and certificates with respect
to any renewals thereof to the Administrative Agent and (ii) supplemental
reports with respect thereto as the Administrative Agent may from time to time
reasonably request.

 

61



--------------------------------------------------------------------------------

(d) Promptly shall comply with and conform in all material respects to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to the Loan Parties or to any of the Collateral or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Collateral and not use or knowingly permit the use of the
Collateral in any manner which would permit any insurer to cancel any insurance
policy or void coverage required to be maintained by this Agreement.

(e) All improved real property or interest therein that is encumbered by a
Mortgage and located in a Flood Area must be insured for flood risks in amounts
as are available on commercially reasonable terms and as approved by the
Administrative Agent, which approval shall not be unreasonably withheld;
provided, however, that in no case can the amount of insurance be less than that
required by applicable law and regulation. Such insurance may be maintained
under an “all-risk” blanket program which includes the required flood coverage

(f) If Borrower is in default of its obligations to insure or deliver
certificates of insurance for any such policy or policies (including any
policies required under subsection (e) above), then Administrative Agent, at its
option upon ten (10) days’ notice to Mortgagor (as defined in the relevant
Mortgage), if during such 10-day period such default remains uncured, may effect
such insurance from year to year at rates substantially similar to the rate at
which Borrower had insured the Collateral, and pay the premium or premiums
therefor, and Borrower shall pay to Administrative Agent within ten (10) days
after demand together with supporting documentation such premium or premiums so
paid by Mortgagee (as defined in the relevant Mortgage).

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon prior
notice to the Borrower permit representatives of the Administrative or any
Lender (provided that such Lender is accompanied by a representative of the
Administrative Agent) to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that such inspections and visits by the Administrative
Agent shall be at the expense of the Borrower; provided further, that if no
Event of Default has occurred and is continuing only one such visit and
inspection in any calendar year shall be at the expense of the Borrower.

6.8 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought which, if granted, could reasonably
be expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;

 

62



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Event(s) and/or Foreign Plan Event(s) that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 Business Days after MVWC knows or
has reason to know thereof; and

(e) any event that has had or could reasonably be expected to have a Material
Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws. (a) Comply in all material respects with, and use
reasonable commercial efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
commercial efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.10 Additional Collateral, etc.. (a) With respect to any property acquired
after the Closing Date by any Loan Party (other than (w) any property described
in Sections 6.10 (b), (c) or (d), (x) any property subject to a Lien expressly
permitted by Section 7.4(g), (y) property acquired by any Excluded Foreign
Subsidiary or any Special Purpose Subsidiary or (z) any Excluded Property) as to
which the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, the applicable Loan Party shall promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any fee interest in any real property (other than property
constituting In-Process Property or Time Share Interests) having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Closing Date by any Loan Party (other than (x) any such real property subject to
a Lien expressly permitted by Section 7.4(g), (y) real property acquired by any
Excluded Foreign Subsidiary and (z) Excluded Property), the applicable Loan
Party shall promptly (i) execute and deliver a first priority Mortgage, in favor
of the Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (w) title insurance covering such real property in an amount at least equal
to the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent), provided, that, such title
insurance policy (and any other title insurance policy that is in effect
pursuant to the terms

 

63



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents) may contain a clause, rider or
endorsement that provides that the aggregate amount of title insurance available
under all such policies shall be at least equal to (but shall not be required to
exceed) the Total Commitments at the time such policy is delivered pursuant
hereto, (x) a current ALTA survey thereof, together with a surveyor’s
certificate and (y) if the Mortgage covers any improved land parcel that is
located in a Flood Area, the Administrative Agent shall have received (A) a
certificate confirming flood insurance in an amount and on terms that are in
compliance with Section 6.6(e) of this Agreement and (B) confirmation that the
Borrower has received the notice required pursuant to Section 208.25(i) of
Regulation H of the Board and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; provided that
notwithstanding the foregoing, the Administrative Agent may, in its reasonable
discretion, (x) require that any fee interest in any real property having a
value (together with improvements thereof) in excess of $500,000 and less than
$2,000,000 be subject to clauses (i) and (ii) of this Section 6.10(b) and/or
(y) waive the requirement to provide a current ALTA survey and surveyor’s
certificate thereof as set forth in Section 6.10(b)(ii).

(c) With respect to (i) any In-Process Property or (ii) Time Share Interests
acquired or converted from In-Process Property after the Closing Date by any
Loan Party (other than (x) any such real property subject to a Lien expressly
permitted by Section 7.4(g), (y) real property acquired by any Excluded Foreign
Subsidiary and (z) Excluded Property):

(i) (A) In respect of any such Time Share Interests, the applicable Loan Party
will, within twelve months of the date in which any In-Process Property becomes
Time Share Interests or a Time Share Interest is acquired, execute and deliver
for recording a first priority Mortgage (or a recordable instrument extending
and spreading the lien of any existing Mortgage) in favor of the Administrative
Agent encumbering Time Share Interests owned by any Loan Party.

(B) Each such Mortgage shall be accompanied by delivery of the relevant items
set forth in Section 5.1(k) that would have been required to have been provided
if such property had been owned by the relevant Loan Party on the Closing Date
and any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage. Each of the foregoing
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(C) If requested by the Administrative Agent, the Borrower shall also deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, any such
Time Share Interests that at any time are not subject to a Mortgage in
accordance with this Section 6.10(c)(i) shall be excluded from the definition of
Eligible Time Share Interests.

(ii) In respect of any In-Process Property that, at the Borrower’s option, is to
be included in the Borrowing Base as Eligible In-Process Property, the
applicable Loan Party shall (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the benefit of the Lenders, covering
such real property, together with the relevant items set forth in Section 5.1(k)
that would have been required to have been provided if such property had been
owned by the relevant Loan Party on the Closing Date and any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent

 

64



--------------------------------------------------------------------------------

and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, any such
In-Process Property that at any time is not subject to a Mortgage in accordance
with this Section 6.10(c) (ii) shall be excluded from the definition of Eligible
In-Process Property.

(d) With respect to any Subsidiary (other than an Excluded Foreign Subsidiary
and a Special Purpose Subsidiary) created or acquired after the Closing Date by
any Loan Party (which, for the purposes of this paragraph (d), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or a
Special Purpose Subsidiary), the applicable Loan Party shall promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and, (C) if such Subsidiary owns any real property of the type in which
mortgages are required by Section 6.10(b) or (c), cause such Subsidiary to
comply with such Sections and (D) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) With respect to any new Excluded Foreign Subsidiary or Special Purpose
Subsidiary created or acquired after the Closing Date by any Loan Party, the
applicable Loan Party shall promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event shall more than 66-2/3% of the
total outstanding voting Capital Stock of any such new Excluded Foreign
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

6.11 Accounts.

(a) On or before the Closing Date, the Borrower shall have (or shall have caused
the relevant Loan Party to have) established the following deposit accounts as
Collection Accounts:

(i) one or more accounts for the purpose of collecting proceeds of the sale of
Time Share Interests that are included in the calculation of the Borrowing Base
(other than sales of legacy and fractional products from resorts in the U.S.
Virgin Islands);

 

65



--------------------------------------------------------------------------------

(ii) one or more accounts for the purpose of collecting Management Fees; and

(iii) one or more accounts for the purpose of collecting proceeds of Residual
Interests that are included in the calculation of the Borrowing Base.

(b) The relevant Loan Parties shall cause all (i) proceeds and deposits received
from the buyers of Time Share Interests and not subject to rescission that are
included in the calculation of the Borrowing Base (other than from buyers of
legacy and fractional products from resorts in the U.S. Virgin Islands) to be
deposited in the Collection Accounts established for such purpose,
(ii) Management Fees to be deposited in the Collection Account established for
such purpose and (iii) proceeds of Residual Interests that are included in the
calculation of the Borrowing Base to be deposited in the Collection Account
established for such purpose. Such deposits shall be made promptly and in any
event no later than two Business Days following receipt by any Loan Party or any
agent of any Loan Party of such proceeds.

(c) Each of the relevant Loan Parties further agrees to direct (A) all account
debtors in respect of any Management Fees that constitute Collateral to make all
payments thereof directly to a lock box associated with a Collection Account
established pursuant to Section 6.11(a)(ii); (B) all agents that conduct
closings of sales of Time Share Interests to remit net proceeds of such sales
received from Time Share Interest buyers upon such closings directly to a
Collection Account established pursuant to Section 6.11(a)(i); and (C) any
trustee or administrative agent that holds or receives proceeds of Residual
Interests included in the calculation of the Borrowing Base to remit all such
proceeds directly to a Collection Account established pursuant to
Section 6.11(a)(iii).

6.12 Credit Rating.

The Borrower shall at all times use its commercially reasonable efforts to cause
a public corporate credit rating by S&P to be maintained with respect to MVWC.

SECTION 7. NEGATIVE COVENANTS

Each of MVWC and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, each of
MVWC and the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the ratio of Consolidated Total Debt to
Consolidated Adjusted EBITDA for the Reference Period set forth below to exceed
the ratio set forth below opposite such Reference Period:

 

FISCAL QUARTER(S) ENDING

  CONSOLIDATED LEVERAGE
RATIO  

Closing Date through last day of 2012 Fiscal Year

    6.00:1.0   

Last day of first 2013 Fiscal Quarter

    6.00:1.0   

Last day of second 2013 Fiscal Quarter

    5.25:1.0   

Last day of third 2013 Fiscal Quarter

    5.25:1.0   

Last day of 2013 Fiscal Year

    5.25:1.0   

Last day of first 2014 Fiscal Quarter

    5.25:1.0   

Last day of second 2014 Fiscal Quarter

    5.25:1.0   

Last day of third 2014 Fiscal Quarter

    5.25:1.0   

Last day of 2014 Fiscal Year

    5.25:1.0   

Last day of each Fiscal Quarter thereafter

    4.75:1.0   

 

66



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Reference Period to be less than the 3.00:1:00.

(c) Consolidated Net Worth. Permit Consolidated Tangible Net Worth at any time
to be less than the sum of (i) the Base Consolidated Tangible Net Worth Amount
plus (ii) in respect of each Fiscal Quarter that has elapsed following the
Effective Date, 80% of any increase in Consolidated Tangible Net Worth during
each such Fiscal Quarter attributable to Net Cash Proceeds received by any Group
Member in an offering of common equity during such Fiscal Quarter, on a
cumulative basis.

7.2 Borrowing Base. Permit the Borrowing Base Coverage Ratio to be less than
1.25:1.00.

7.3 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of MVWC or of the Borrower to any Subsidiary and of any Wholly
Owned Subsidiary Guarantor to MVWC or to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by MVWC or
the Borrower or any of their respective Subsidiaries of obligations of any
Wholly Owned Subsidiary Guarantor;

 

67



--------------------------------------------------------------------------------

(d) Indebtedness outstanding on the Effective Date and listed on Schedule 7.3(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.4(g) in an aggregate principal amount
not to exceed $12,000,000 at any one time outstanding;

(f) Indebtedness in respect of, represented by, or in connection with appeal,
bid, performance, surety, customs or similar bonds issued for the account of any
Group Member, the performance of bids, tenders, sales or contracts (in each
case, other than for the repayment of borrowed money), statutory obligations,
workers’ compensation claims, unemployment insurance, other types of social
security or pension benefits, self-insurance and similar obligations and
arrangements, in each case, to the extent incurred in the ordinary course of
business;

(g) Indebtedness incurred under, and Guarantee Obligations relating to, the
Receivables Warehouse Facility;

(h) Non-Recourse Debt of any Time Share SPV in respect of any Qualified
Securitization Transactions;

(i) Indebtedness of Foreign Subsidiaries and Indebtedness of Foreign
Subsidiaries that is guaranteed by a Loan Party to the extent permitted by
Section 7.3(j);

(j) unsecured Guarantee Obligations of a Loan Party or any Subsidiary in respect
of Indebtedness of a Foreign Subsidiary to the extent permitted by
Section 7.9(f);

(k) Indebtedness of a newly-acquired Subsidiary that is outstanding on the date
such Subsidiary is acquired; provided that any such Indebtedness was not created
in contemplation of such acquisition and such acquisition was made in compliance
with Section 7.9;

(l) Guarantee Obligations in respect of the Singapore L/C;

(m) Guarantee Obligations under the Separation and Distribution Agreement or the
Intercompany Agreements;

(n) Guarantee Obligations constituting Standard Securitization Undertakings in
respect of a Qualified Securitization Transaction;

(o) Indebtedness in respect of the Preferred Stock;

(p) Indebtedness in respect of the deferred purchase price of Marriott Rewards
points under the Marriott Rewards Affiliation Agreement;

(q) Indebtedness which may be deemed to exist in connection with customary
agreements providing for indemnification, purchase price adjustments and similar
obligations in connection with the acquisition or disposition of assets in
connection with transactions otherwise permitted hereunder;

 

68



--------------------------------------------------------------------------------

(r) Subordinated Debt; provided that (w) no Event of Default exists on the date
of incurrence thereof or would result therefrom, (x) such Indebtedness does not
have any scheduled or mandatory payments of principal prior to the date that is
three months following the Termination Date (as in effect in the date of
incurrence of such Indebtedness) and (y) after giving effect to such
Indebtedness and the use of proceeds thereof, in each case for the Reference
Period ending on the last day of the Fiscal Quarter preceding the date on which
such Indebtedness is incurred for which financial statements are available
pursuant to Section 6.1, (1) the Borrower will be in compliance with the
financial covenants set forth in Section 7.1 determined on a pro forma basis as
of the last day of such Reference Period and (2) the consolidated leverage ratio
set forth in Section 7.1(a) determined on such pro forma basis would be no
greater than 0.25x less than the maximum consolidated leverage ratio set forth
in Section 7.1(a) as at the last day of such Fiscal Quarter, it being
acknowledged and agreed that the required ratio levels to be satisfied will be
the levels applicable on the last day of the Fiscal Quarter in which such
Indebtedness is incurred;

(s) additional Indebtedness of MVWC or any of its Subsidiaries in an aggregate
principal amount (for MVWC and all Subsidiaries) not to exceed $10,000,000 at
any one time outstanding; and

(t) Indebtedness of any Group Member relating to MVWC’s European or Asia Pacific
businesses incurred under and Guarantee Obligations of the Borrower or MVWC
incurred in connection with hypothecations of or Qualified Securitization
Transactions with respect to Time Share Receivables relating to resorts within
MVWC’s European or Asia Pacific businesses.

7.4 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings and which do not in the aggregate materially detract
from the value of the property subject thereto;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds, credit card merchant agreements and bank cash
account management agreements and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of MVWC or any of its Subsidiaries;

 

69



--------------------------------------------------------------------------------

(f) Liens in existence on the Effective Date listed on Schedule 7.4(f), securing
Indebtedness permitted by Section 7.3(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of MVWC or any Subsidiary incurred pursuant to
Section 7.3(e) to finance the acquisition of fixed or capital assets that do not
constitute In-Process Property or Time Share Interests, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by MVWC or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased;

(j) Liens on (1) Time Share Receivables and Related Assets transferred to a Time
Share SPV and (2) assets of a Time Share SPV, in either case incurred in
connection with a Qualified Securitization Transaction or the Receivables
Warehouse Facility;

(k) pledges or deposits of cash or Cash Equivalents made to secure obligations
in respect of Swap Agreements permitted hereunder;

(l) Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by a Group Member;

(m) pledges or deposits securing the Singapore L/C;

(n) Liens not otherwise permitted by this Section 7.4 so long as such Liens to
do not encumber In-Process Property or Time Share Interests and neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as MVWC and all Subsidiaries)
$2,000,000 at any one time;

(o) Liens on Foreign Time Share Receivables securing Indebtedness permitted by
Section 7.3(i); and

(p) Liens on the monetized notes underlying hypothecations of, or Qualified
Securitization Transactions with respect to, Time Share Receivables permitted by
Section 7.3(t).

7.5 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation), (ii) any

 

70



--------------------------------------------------------------------------------

Subsidiary of MVWC (other than the Borrower and its Subsidiaries) may be merged
or consolidated with or into MVWC (provided that MVWC shall be the continuing or
surviving corporation) or with or into any Subsidiary of MVWC and (iii) any
Subsidiary of the Borrower may be merged or consolidated with or into any Wholly
Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation);

(b) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(A) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (B) pursuant to a Disposition permitted by
Section 7.6, and (ii) any Subsidiary of MVWC (other than the Borrower and its
Subsidiaries) may Dispose of any or all of its assets (A) to MVWC or any
Subsidiary (upon voluntary liquidation or otherwise) or (B) pursuant to a
Disposition permitted by Section 7.6;

(c) any Investment expressly permitted by Section 7.9 may be structured as a
merger, consolidation or amalgamation; and

(d) the restrictions contained in this Section 7.5 shall not apply to any
transaction entered into in connection with the Spin-Off.

7.6 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory (including Time Share Interests) in the ordinary
course of business;

(c) Dispositions permitted by clause (i) (A) or (ii)(A) of Section 7.5(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to MVWC or the
Borrower or any Wholly Owned Subsidiary Guarantor;

(e) (i) the Disposition of Time Share Receivables in the ordinary course of
business (which may include the Disposition of disputed or written down Time
Share Receivables in a manner determined to be prudent by MVWC),
(ii) Dispositions of Time Share Receivables and Related Assets or an interest
therein of the type specified in the definition of “Qualified Securitization
Transaction” to a Time Share SPV, in each case provided that, after giving pro
forma effect to such Disposition and application of proceeds thereof, the
Borrower is in compliance with Section 7.2 and (iii) the Disposition of Time
Shares Receivables by Foreign Subsidiaries for fair value;

(f) the Disposition of Time Share Interests (other than in the ordinary course
of business) not to exceed $50,000,000 in gross proceeds in any Fiscal Year;

(g) the Disposition of real property (other than Time Share Interests) not to
exceed $100,000,000 in gross proceeds in any Fiscal Year;

 

71



--------------------------------------------------------------------------------

(h) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Group Member;

(i) Dispositions in connection with and contemplated by the Separation and
Distribution Agreement and the Intercompany Agreements;

(j) the Disposition of property having a fair market value not to exceed
$5,000,000 in the aggregate for any Fiscal Year;

(k) the issuance of Preferred Stock; and

(l) the Disposition in the ordinary course of business of interests in the
entities which hold the interests in inventory used in the operation of the
Marriott Vacation Club, Asia Pacific business to an independent trustee or
administrative third parties subject to regulatory provisions of the laws of the
jurisdictions governing such entities.

7.7 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to MVWC, the Borrower or any
Wholly Owned Subsidiary Guarantor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing, MVWC may purchase MVWC’s common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments under this clause (b) after the Effective
Date (net of any proceeds received by MVWC after the Effective Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000 in any Fiscal Year;

(c) any Foreign Subsidiary may make Restricted Payments to any Foreign
Subsidiary that is a Wholly Owned Subsidiary;

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the issuer thereof may pay ordinary dividends on the Preferred
Stock; and

(e) MVWC and the Borrower may make Restricted Payments so long as after giving
effect to such Restricted Payment, (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) the Consolidated
Leverage Ratio as of the last day of the most recent Reference Period (after
giving effect to such Restricted Payment as if such Restricted Payment occurred
on such date) is less than or equal to 4.75 to 1.00 on a pro forma basis,
(iii) MVWC and the Borrower are in compliance on a pro forma basis with (x) the
financial covenants contained in Section 7.1(b) and (c) of this Agreement as of
the last day of the most recent Reference Period (after giving effect to such
Restricted Payment as if such Restricted

 

72



--------------------------------------------------------------------------------

Payment occurred on such date) and (y) the Borrowing Base Coverage Ratio
contained in Section 7.2 as of the date of such Restricted Payment and (iv) the
aggregate principal amount of outstanding Loans and Letters of Credit that are
issued and/or outstanding and excluding issued and undrawn Letters of Credit is
equal to or less than $25,000,000.

7.8 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of MVWC and its Subsidiaries in the ordinary course of
business not exceeding $350,000,000 in any Fiscal Year; provided, that (a) up to
$50,000,000 of any such amount referred to above, if not so expended in the
Fiscal Year for which it is permitted, may be carried over for expenditure in
the next succeeding Fiscal Year and (b) Capital Expenditures made pursuant to
this Section 7.8 during any Fiscal Year shall be deemed made, first, in respect
of amounts permitted for such Fiscal Year as provided above and, second, in
respect of amounts carried over from the prior Fiscal Year pursuant to clause
(a) above.

7.9 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.3;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(e) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

(f) (i) Investments by any Foreign Subsidiary in any Foreign Subsidiary that is,
or after giving effect to such Investment will become, a Wholly Owned
Subsidiary; and;

(ii) Investments (not otherwise permitted by subsection 7.9(f)(i)) by any Group
Member in any Foreign Subsidiary (or in any Person that after giving effect to
such Investment will become a Foreign Subsidiary); provided that after giving
effect to such Investment no Default or Event of Default will exist and the
amount of any such Investment shall not exceed on the date such Investment is
made, an amount equal to (1) $175,000,000 minus (2) the aggregate amount of
Investments in Foreign Subsidiaries theretofore made in accordance with this
subsection 7.9(f)(ii) after the Effective Date (including for such purpose the
fair market value of any assets contributed to any Foreign Subsidiary (as
determined in good faith by senior management of MVWC) pursuant to this
Section 7.9(f)(ii), net of Indebtedness assigned to, and assumed by, the
respective Foreign Subsidiary in connection therewith) it being understood and
agreed that to the extent a Group Member (other than a Foreign Subsidiary)
(after the respective Investment has been made) receives (A) a cash return from
the respective Investment previously invested pursuant to this
Section 7.9(f)(ii) (which cash return may be made by way of repayment of
principal in the case of loans and cash equity returns (whether as a
distribution, dividend or

 

73



--------------------------------------------------------------------------------

redemption or proceeds of a disposition) in the case of equity investments),
(B) a reduction or termination of an Investment in the form of a guaranty made
under this Section 7.9(f)(ii) or (C) a return in the form of an asset
distribution in respect of the respective Investment previously invested
pursuant to this Section 7.9(f)(ii), then the amount of such cash return of
investment, such reduction or termination of a guaranty or the fair market value
of such distributed asset (as determined in good faith by senior management of
MVWC), as the case may be, shall be added back; provided that the aggregate
amount of add-backs described above in respect of any Investment permitted by
this subsection 7.9(f)(ii) shall not exceed the amount previously invested
pursuant to this Section 7.9(f)(ii) in such Investment;

(g) Investments in Time Share Receivables in the ordinary course of business;

(h) Investments (i) by a Group Member in a Time Share SPV or any Investment by a
Time Share SPV in any other Person, in each case, in connection with a Qualified
Securitization Transaction, provided, however, that any Investment in any such
Person is in the form of a note or any equity interest or interests in Time
Share Receivables and Related Assets generated by a Group Member and contributed
or sold to such Time Share SPV in connection with a Qualified Securitization
Transaction; or (ii) by a Group Member in any Time Share SPV in connection with
its exercise of any rights under clean up call provisions of 15% or less in any
Qualified Securitization Transaction;

(i) provided that after giving effect thereto no Default or Event of Default
will exist, Investments by MVWC, the Borrower or a Wholly Owned Subsidiary
Guarantor constituting either the acquisition of (x) all or substantially all of
the assets, or all or substantially all of the assets constituting a business,
division or product line, of any Person not already a Subsidiary of MVWC or
(y) 100% of the Capital Stock of any such Person, which Person shall, as a
result of the acquisition of such Capital Stock, become a Wholly Owned
Subsidiary Guarantor (or shall be merged with and into the Borrower or another
Wholly Owned Subsidiary Guarantor, with the Borrower or such Wholly Owned
Subsidiary Guarantor being the surviving or continuing Person) in an aggregate
amount (valued at cost, including any Indebtedness assumed in connection with
such acquisition) not to exceed $225,000,000 during the term of this Agreement;
and

(j) in addition to Investments otherwise expressly permitted by this
Section 7.9, Investments by MVWC, the Borrower or any of their respective
Subsidiaries in an aggregate amount (valued at cost) not to exceed $5,000,000
during the term of this Agreement.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. The restrictions contained in this Section 7.10 shall not apply to
(i) any transaction between or among Subsidiaries of the Borrower (other than
MVWC, the Borrower or any Wholly Owned Subsidiary Guarantor) in the ordinary
course of business, (ii) transactions between or among Group Members in the
ordinary course of business not to exceed $10,000,000 in the aggregate,
(iii) transactions in which the Borrower or any Subsidiary delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Subsidiary from a financial
point of view or stating that the terms are not materially less favorable, when
taken as a whole, than those that might reasonably have been obtained by the
Borrower or such

 

74



--------------------------------------------------------------------------------

Subsidiary in a comparable transaction at such time on an arms’ length basis
from a Person that is not an Affiliate, (iv) any transaction (including any
working capital true-up payment) entered into in connection with the Spin-Off,
including the Separation and Distribution Agreement and the Intercompany
Agreements, (v) to any sale or other transfer of Time Share Receivables and
other Related Assets or other transactions customarily effected as part of (A) a
Qualified Securitization Transaction (including, without limitation, servicing
agreements and other similar arrangements customary in Qualified Securitization
Transactions) or (B) the Receivables Warehouse Facility, (vi) timeshare and
fractional sales commissioned services provided through operations in Mexico,
Latin America or the Caribbean or (vii) owner services activities provided
through Promociones Marriott, S.A. de C.V.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary and (c) back-to-back Swap Agreements between
the Borrower or MVWC and a counterparty which is a mirror Swap Agreement to any
swap transaction described in clauses (a) and (b) of this Section 7.12 in
connection with the Receivables Warehouse Facility or any Qualified
Securitization Transaction.

7.13 Changes in Fiscal Periods. Permit a Fiscal Year to end on a day other than
as specified for such Fiscal Year in Schedule 1.1E or change the method for
determining Fiscal Quarters or Fiscal Months.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member (other
than a Special Purpose Subsidiary) to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents and (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of MVWC (other than a Special Purpose Subsidiary with respect to
the Qualified Securitization Transaction to which such Special Purpose
Subsidiary is a party) to (a) make Restricted Payments in respect of any Capital
Stock of such Subsidiary held by, or pay any Indebtedness owed to, MVWC or any
other Subsidiary, (b) make loans or advances to, or other Investments in, MVWC
or any Subsidiary or (c) transfer any of its assets to MVWC, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.

 

75



--------------------------------------------------------------------------------

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Spin-Off) or that are reasonably related thereto.

7.17 Amendments to Intercompany Agreements. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Intercompany Agreements or the Separation and Distribution Agreement if the
effect of any such amendment, supplement or modification (individually or when
taken cumulatively with all prior such amendments, supplements and
modifications) (a) would make the terms of any such agreement (including any of
the indemnities or licenses contained therein or any fees payable thereunder)
taken as a whole, materially less favorable to the interests of the Borrower,
the Borrower and its Subsidiaries taken as a whole, the Group Members taken as a
whole or the Lenders with respect thereto or (b) could reasonably be expected to
have a Material Adverse Effect.

7.18 Optional Payments and Modifications of Subordinated Debt. (a) Permit any
Group Member to make any optional or voluntary payment, prepayment, repurchase
or redemption of, or otherwise voluntarily or optionally defease the principal
of or interest on, or any other amount owing in respect of, any Subordinated
Debt except pursuant to a Permitted Refinancing.

(b) Permit any Group Member to amend, modify or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any agreement or instrument governing or evidencing Subordinated Debt
in any manner that is, taken as a whole with all such changes, materially
adverse to the Lenders without the prior consent of the Administrative Agent
(with the approval of the Required Lenders).

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.2(f), Section 6.3(b), clause (i) or (ii) of
Section 6.5(a) (with respect to MVWC and the Borrower only), Section 6.8(a) or
Section 7 of this Agreement or Sections 5.3 and 5.5(b) of the Guarantee and
Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in

 

76



--------------------------------------------------------------------------------

paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after the earlier of the date on which a
Responsible Officer obtains knowledge thereof or notice to the Borrower from the
Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due,
or to require prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the aggregate outstanding principal amount of which is, in the
case of Indebtedness that is Non-Recourse Debt $75,000,000 or more, and with
respect to any other Indebtedness, $20,000,000 or more; or

(f) there shall be an event of default that has not been cured or waived under,
or involuntary termination prior to maturity of, the Receivables Warehouse
Facility; or

(g) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

(h) (i) an ERISA Event and /or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their

 

77



--------------------------------------------------------------------------------

respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to result in a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(k) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(l) (i) prior to the consummation of the Spin-Off, Marriott shall cease to own
and control, of record and beneficially, directly or indirectly, 100% of the
outstanding common stock of MVWC, (ii) after consummation of the Spin-Off, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of MVWC; (iii) the board of directors of MVWC shall cease to
consist of a majority of Continuing Directors; or (iv) MVWC shall cease to own
and control, of record and beneficially, directly or indirectly, 100% of each
class of outstanding Capital Stock of the Borrower free and clear of all Liens
(except Liens created by the Guarantee and Collateral Agreement); or

(m) any Intercompany Agreement shall cease, for any reason, to be in full force
and effect (other than pursuant to or as provided by the terms hereof or any
other Loan Document);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the

 

78



--------------------------------------------------------------------------------

Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any

 

79



--------------------------------------------------------------------------------

Loan Party a party thereto to perform its obligations hereunder or thereunder.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
MVWC or the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, MVWC or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and

 

80



--------------------------------------------------------------------------------

other condition and creditworthiness of the Loan Parties and their affiliates.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party and its affiliates as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(g) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become

 

81



--------------------------------------------------------------------------------

effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agents and Syndication Agents. Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) decrease or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, L/C Obligation or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (ii) amend this Section 10.1 without
the written consent of each Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
MVWC from its obligations under the Guarantee and Collateral Agreement or
release Subsidiary Guarantors comprising all or substantially all of the value
of the Subsidiary Guarantors (taken as a whole) from their obligations under the
Guarantee and Collateral Agreement (it being understood that no such waiver,
consent, or amendment shall be required in connection with the release of
collateral as described in Section 8.15 of the Guarantee and Collateral
Agreement), in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.12, Section 10.7(a) or the
definitions of “Percentage” or “Aggregate Exposure Percentage” without the
written consent of each Lender directly and adversely affected thereby;
(v) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; or (vi) amend, modify or waive any
provision of Section 3 without the written consent of each Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

82



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facility in any
determination of the Required Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of MVWC, the Borrower and the Administrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

To MVWC    Marriott Vacations Worldwide Corporation    6649 Westwood Boulevard
   Orlando, Florida 32821    Attention: General Counsel    Facsimile Number:
(407) 513-6680    Telephone Number: (407) 206-6000 To Borrower    Marriott
Ownership Resorts, Inc.    6649 Westwood Boulevard    Orlando, Florida 32821   
Attention: General Counsel    Facsimile Number: (407) 513-6680    Telephone
Number: (407) 206-6000    with a copy to:    Marriott Ownership Resorts, Inc.   
6649 Westwood Boulevard, Ste 500    Orlando, Florida 32821    Attention: Joseph
Bramuchi, Vice President    Facsimile Number: (407) 206-6005    Telephone
Number: (407) 513-6954 If to the Administrative Agent:       JPMorgan Chase
Bank, N.A.    Loan and Agency Services Group    500 Stanton Christiana Road, OPS
2, Floor 03    Newark, DE 19713-2107    Attn: Aisha O. Lawani    Telephone:
302-634-1300

 

83



--------------------------------------------------------------------------------

   With copies to:    JPMorgan Chase Bank, N.A.    383 Madison Ave, Floor 24   
New York, NY 10179    Attention: Nadeige Charles    Telecopy: 646-861-6193   
Telephone: 212-622-4522

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender, Issuing
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other Taxes, if any, that may be

 

84



--------------------------------------------------------------------------------

payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender,
Issuing Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, and provided, further, that this
Section 10.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to Joseph Bramuchi, VP Capital Markets & Treasury (Telephone
No. (407) 513-6954) (Telecopy No. (407) 206-6005), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, a Loan Party or an Affiliate of a Loan Party, all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a

 

85



--------------------------------------------------------------------------------

Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

; provided that in no event may an assignment be made to a Direct Competitor of
the Borrower without the prior written consent of the Borrower.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 10.5). Any

 

86



--------------------------------------------------------------------------------

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(i) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (ii) directly affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.13 and 2.14 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 2.13 and 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Effective Date that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as

 

87



--------------------------------------------------------------------------------

an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

 

88



--------------------------------------------------------------------------------

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of MVWC, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of MVWC, the Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction (or, in the case of matters relating to the Security
Documents, non-exclusive jurisdiction) of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to MVWC or the Borrower,
as the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

89



--------------------------------------------------------------------------------

10.13 Acknowledgements. Each of MVWC and the Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to MVWC or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and MVWC and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among MVWC, the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (c) below.

(b) In furtherance of the provisions of Section 10.14(a), each of the Lenders
authorizes the Administrative Agent to deliver one or more Powers of Attorney to
the relevant mortgagors in respect of any Mortgage that encumbers Time Share
Interests. The parties hereto agree and acknowledge that the purpose of such
Power of Attorney is for administrative convenience to facilitate the release of
the Lien created by such Mortgage on any Time Share Interest that is sold
pursuant to the provisions of Section 7.6(b) and for no other purpose. It is
understood and agreed that such Power of Attorney is revocable by the
Administrative Agent upon the occurrence of, or at any time during the
continuance of, an Event of Default (provided that such Powers of Attorney shall
automatically be revoked upon all amounts owing under this Agreement becoming
due in accordance with Section 8 without any action or notice hereunder). The
Borrower further agrees that the failure of any Loan Party to comply with the
limitations set forth herein in respect of any such Power of Attorney shall
constitute an Event of Default hereunder.

(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(or such Letters of Credit are Collateralized), the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

90



--------------------------------------------------------------------------------

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
or its affiliates, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. MVWC, THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

91



--------------------------------------------------------------------------------

10.18 Effect of Amendment and Restatement of the Original Credit Agreement. On
the Amendment Effective Date, the Original Credit Agreement shall be amended and
restated in its entirety. The parties hereto acknowledge and agree that (a) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” (as defined in the Original Credit Agreement) under the
Original Credit Agreement as in effect prior to the Amendment Effective Date and
which remain outstanding, (b) the “Obligations” are in all respects continuing
(as amended and restated hereby and which are hereinafter subject to the terms
herein) and (c) the Liens as granted under the applicable Loan Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect.

 

92



--------------------------------------------------------------------------------

Schedule 1.1A

2016 Commitments

 

Lender

   Allocations ($ in millions)  

JPMorgan Chase Bank, N.A.

   $ 33.50   

Bank of America, N.A.

   $ 33.50   

Deutsche Bank

   $ 33.00   

Credit Suisse

   $ 20.00   

SunTrust Bank

   $ 20.00   

The Royal Bank of Scotland

   $ 20.00   

Bank of Hawaii

   $ 10.00   

First Hawaiian Bank

   $ 10.00   

US Bank, National Association

   $ 10.00   

Wells Fargo Capital Finance, LLC

   $ 10.00   

Aggregate Commitment

   $ 200.00   



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project

 

Description

 

# of Weeks or

Interests

   

County

 

State

 

Owning Entity

Canyon Villas

  legacy inventory     64      Maricopa   AZ   Marriott Ownership Resorts, Inc.

Canyon Villas Total

      64         

Northstar - RCC Lake Tahoe

  legacy inventory     189      Placer   CA   The Ritz-Carlton Development
Company, Inc.

Northstar - RCC Lake Tahoe Total

      189         

GRC Lake Tahoe

  legacy inventory     1      Eldorado   CA   Heavenly Resorts Properties, LLC

GRC Lake Tahoe - Commercial Units

  non-borrowing base     5          Heavenly Resorts Properties, LLC

GRC Lake Tahoe Total

      6         

Timber Lodge

  legacy inventory     93      Eldorado   CA   Marriott Ownership Resorts, Inc.

Timber Lodge - Commercial Units

  non-borrowing base     4      Eldorado   CA   Marriott Ownership Resorts, Inc.

Timber Lodge Total

      97         

Newport Coast

  admin space     3      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast

  model unit     52      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast

  legacy inventory     277      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast - Market Place & Cell Tower

  non-borrowing base     2      Orange   CA   Marriott Ownership Resorts, Inc.

Newport Coast Total

      334         

Desert Springs I

  legacy inventory     67      Riverside   CA   Marriott Ownership Resorts, Inc.

Desert Springs Golf Course

  non-borrowing base     1      Riverside   CA   Marriott’s Desert Springs
Development Corporation

Desert Springs I Total

      68         

Desert Springs II

  legacy inventory     146      Riverside   CA   Marriott Ownership Resorts,
Inc.

Desert Springs II Total

      146         

Shadow Ridge

  legacy inventory     195      Riverside   CA   Marriott Ownership Resorts,
Inc.

Shadow Ridge - golf course parcels

  non-borrowing base     1      Riverside   CA   Marriott Ownership Resorts,
Inc.

Shadow Ridge Total

      196         

Shadow Ridge II

  legacy inventory     7      Riverside   CA   Marriott Ownership Resorts, Inc.

Shadow Ridge II Total

      7         

RCC San Francisco

  legacy inventory     432      San Francisco   CA   R.C. Chronicle Building,
L.P.

RCC San Francisco

  WIP     14      San Francisco   CA   R.C. Chronicle Building, L.P.

RCC San Francisco Total

      446         

Bachelor Gulch

  legacy inventory     15      Eagle   CO   The Ritz-Carlton Development
Company, Inc.

Bachelor Gulch Total

      15         

Vail - RCC

  legacy inventory     102      Eagle   CO   The Ritz-Carlton Development
Company, Inc.

Vail - RCC Total

      102         

Aspen Highlands

  legacy inventory     174      Pitkin   CO   The Ritz-Carlton Development
Company, Inc.

Aspen Highlands Total

      174         

Mountain Valley Lodge

  legacy inventory     164      Summit   CO   Marriott Ownership Resorts, Inc.

Mountain Valley Lodge - Commercial

  non-borrowing base     5      Summit   CO   Marriott Ownership Resorts, Inc.

Mountain Valley Lodge Total

      169         

Birch at Streamside

  legacy inventory     173      Eagle   CO   Marriott Ownership Resorts, Inc.

Birch at Streamside Total

      173         

Douglas at Streamside

  legacy inventory     161      Eagle   CO   Marriott Ownership Resorts, Inc.

Douglas at Streamside - Commercial Units

  non-borrowing base     5      Eagle   CO   Marriott Ownership Resorts, Inc.

Douglas at Streamside Total

      166         

Evergreen at Streamside

  legacy inventory     137      Eagle   CO   Marriott Ownership Resorts, Inc.

Evergreen at Streamside Total

      137         

Legends Edge

  legacy inventory     98      Bay   FL   Marriott Ownership Resorts, Inc.

Legends Edge - Commercial Units

  non-borrowing base     2      Bay   FL   Marriott Ownership Resorts, Inc.

Legends Edge Total

      100         

Grande Residence at Bay Pointe - whole ownership

  non-borrowing base     36      Bay   FL   Marriott Ownership Resorts, Inc.

Grande Residence at Bay Pointe Total

      36         

Lakeland Parking Area & Office Space

  non-borrowing base     4      Polk   FL   Marriott Ownership Resorts, Inc.

Lakeland Other Property Total

      4         

Beach Place

  legacy inventory     98      Broward   FL   Marriott Ownership Resorts, Inc.

Beach Place - Commercial Units

  non-borrowing base     5      Broward   FL   Marriott Ownership Resorts, Inc.

Beach Place Total

      103         

Crystal Shores

  legacy inventory     37      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores - Commercial Units

  non-borrowing base     2      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores - Admin Space

  admin space     104      Collier   FL   Marriott Ownership Resorts, Inc.

Crystal Shores Total

      143         

Villas at Doral

  legacy inventory     65      Miami-Dade   FL   Marriott Ownership Resorts,
Inc.

Villas at Doral Total

      65         

Cypress Harbour

  legacy inventory     301      Orange   FL   Marriott Ownership Resorts, Inc.

Cypress Harbour - TEC Building

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Cypress Harbour Total

      302         



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project

 

Description

 

# of Weeks or

Interests

   

County

 

State

 

Owning Entity

Grande Vista

  legacy inventory     1,101      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Commercial Units

  non-borrowing base     12      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Faldo Golf Course

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Grande Pines Golf Course

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Sales Center

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista - Sales Center Parking

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Grande Vista Total

      1,117         

Horizons at Orlando

  legacy inventory     302      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando - Commercial Units

  non-borrowing base     5      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando - Sales Center Building

  non-borrowing base     1      Orange   FL   Marriott Ownership Resorts, Inc.

Horizons at Orlando Total

      308         

Lakeshore Reserve

  legacy inventory     5      Orange   FL   Marriott Ownership Resorts, Inc.

Lakeshore Reserve - Commercial Units

  non-borrowing base     4      Orange   FL   Marriott Ownership Resorts, Inc.

Lakeshore Reserve - Sales Center

  sales center & model unit     11      Orange   FL   Marriott Ownership
Resorts, Inc.

Lakeshore Reserve Total

      20         

MVCD Trust

      284,856      Orange   FL   Marriott Ownership Resorts, Inc.

MVCD Trust Total

      284,856         

RCDC Trust - Beneficial Interests

      738      Orange   FL   The Ritz-Carlton Development Company, Inc.

RCDC Trust Total

      738         

Royal Palms

  legacy inventory     89      Orange   FL   Marriott Ownership Resorts, Inc.

Royal Palms Total

      89         

Sabal Palms

  legacy inventory     52      Orange   FL   Marriott Ownership Resorts, Inc.

Sabal Palms Total

      52         

Jupiter

  legacy inventory     10      Palm Beach   FL   RBF, LLC

Jupiter - Golf Course & Spa

  non-borrowing base     1      Palm Beach   FL   RBF, LLC

Jupiter Total

      11         

Ocean Pointe

  legacy inventory     92      Palm Beach   FL   Marriott Ownership Resorts,
Inc.

Ocean Pointe - Commercial Units

  non-borrowing base     2      Palm Beach   FL   Marriott Ownership Resorts,
Inc.

Ocean Pointe Total

      94         

Oceana Palms

  legacy inventory     1      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Oceana Palms - Sales Center

  sales center & model unit     16      Palm Beach   FL   Marriott Ownership
Resorts, Inc.

Oceana Palms - Commercial Units

  non-borrowing base     4      Palm Beach   FL   Marriott Ownership Resorts,
Inc.

Oceana Palms - WIP

  WIP     1      Palm Beach   FL   Marriott Ownership Resorts, Inc.

Oceana Palms Total

      22         

Kauai Beach Club

  legacy inventory     59      Kauai   HI   Marriott Ownership Resorts, Inc.

Kauai Beach Club - commercial units

  non-borrowing base     2      Kauai   HI   Marriott Ownership Resorts, Inc.

Kauai Beach Club Total

      61         

Kauai Kalanipu’u

  legacy inventory     1      Kauai   HI   Kauai Lagoons LLC

Kauai Lagoons Clubhouse, Sharkys, Parking Lot

  non-borrowing base     3      Kauai   HI   Kauai Lagoons LLC

Kauai Kalanipu’u

  model     52      Kauai   HI   Kauai Lagoons LLC

Kauai Lagoons Total

      56         

Kauai Lagoons - Affordable Housing Units

  non-borrowing base     11      Kauai   HI   KD Kapule LLC

Kauai Lagoons Affordable Housing Total

      11         

Kauai Lagoons Golf Course

  non-borrowing base     3      Kauai   HI   MORI Golf Kauai, LLC

Kauai Lagoons Golf Course Total

      3         

Waiohai Beach Club

  model     52      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club

  legacy inventory     82      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club - Commercial Units

  non-borrowing base     10      Kauai   HI   Marriott Ownership Resorts, Inc.

Waiohai Beach Club Total

      144         

Maui Ocean Club

  legacy inventory     225      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Ocean Club - Commercial Units

  non-borrowing base     15      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Ocean Club Total

      240         

Maui Sequel

  model     52      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Sequel

  legacy inventory     62      Maui   HI   Marriott Ownership Resorts, Inc.

Maui Sequel Total

      114         

Ko Olina - Sales Center

  sales center     1      Honolulu   HI   Marriott Ownership Resorts, Inc.

Ko Olina - Commercial Units

  model     —        Honolulu   HI   Marriott Ownership Resorts, Inc.

Ko Olina

  legacy inventory     2,689      Honolulu   HI   Marriott Ownership Resorts,
Inc.

Ko Olina Total

      2,690         

Custom House

  legacy inventory     71      Suffolk   MA   Marriott Ownership Resorts, Inc.

Custom House - Commercial Units

  non-borrowing base     2      Suffolk   MA   Marriott Ownership Resorts, Inc.

Custom House Total

      73         



--------------------------------------------------------------------------------

Schedule 1.1C

Mortgaged Property

 

Project

 

Description

 

# of Weeks or

Interests

   

County

 

State

 

Owning Entity

Horizons at Branson

  legacy inventory     79      Taney   MO   Marriott Ownership Resorts, Inc.

Horizons at Branson - Commercial Units

  non-borrowing base     5      Taney   MO   Marriott Ownership Resorts, Inc.

Horizons at Branson Total

      84         

Fairway Villas

  legacy inventory     65      Atlantic   NJ   Marriott Ownership Resorts, Inc.

Fairway Villas Golf Course

  non-borrowing base     1      Atlantic   NJ   Marriott Ownership Resorts, Inc.

Fairway Villas Total

      66         

Grand Chateau - Sales Center

  Sales Center     1      Clark   NV   Hard Carbon, LLC

Grand Chateau

  legacy inventory     427      Clark   NV   Hard Carbon, LLC

Grand Chateau Total

      428         

Barony Beach Club

  legacy inventory     57      Beaufort   SC   Marriott Ownership Resorts, Inc.

Barony Beach Club - commercial units

  non-borrowing base     2      Beaufort   SC   Marriott Ownership Resorts, Inc.

Barony Beach Club Total

      59         

Grande Ocean

  legacy inventory     65      Beaufort   SC   Marriott Ownership Resorts, Inc.

Grande Ocean - commercial unit

  non-borrowing base     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Grande Ocean Total

      66         

Harbour Point

  legacy inventory     82      Beaufort   SC   Marriott Ownership Resorts, Inc.

Harbour Point Total

      82         

Monarch

  legacy inventory     67      Beaufort   SC   Marriott Ownership Resorts, Inc.

Monarch Total

      67         

Surf Watch

  legacy inventory     67      Beaufort   SC   Marriott Ownership Resorts, Inc.

Surf Watch Total

      67         

Hilton Head - Laundry Building

  non-borrowing base     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Hilton Head - Admin Building

  non-borrowing base     1      Beaufort   SC   Marriott Ownership Resorts, Inc.

Hilton Head - Other Property Total

      2         

Ocean Watch - Sales Center - Commercial Units A & B

  sales center - 12 villas     12      Horry   SC   Marriott Ownership Resorts,
Inc.

Ocean Watch - CFC Commercial Unit A

  non-borrowing base     1      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch - Model

  model unit     52      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch

  legacy inventory     117      Horry   SC   Marriott Ownership Resorts, Inc.

Ocean Watch Total

      182         

Mountain Side

  legacy inventory     58      Summit   UT   Marriott Ownership Resorts, Inc.

Mountain Side Total

      58         

Summit Watch

  legacy inventory     3      Summit   UT   Marriott Ownership Resorts, Inc.

Summit Watch - Aquacade

  non-borrowing base     1      Summit   UT   Marriott Ownership Resorts, Inc.

Summit Watch Total

      4         

Manor Club Sequel

  legacy inventory     2      James City   VA   Marriott Ownership Resorts, Inc.

Manor Club Sequel Total

      2         

Manor Club

  legacy inventory     53      James City   VA   Marriott Ownership Resorts,
Inc.

Manor Club Total

      53         

Note: Schedule 1.1 C includes inventory that may have been released in the
normal course of business after November 2, 2012.



--------------------------------------------------------------------------------

Schedule 1.1E

Fiscal Periods

 

PERIOD

  

FISCAL 2008

Leap Year;

53 Weeks

  

FISCAL 2009

  

FISCAL 2010

  

FISCAL 2011

  

FISCAL 2012

  1    January 25    January 30    January 29    January 28    January 27   2   
February 22    February 27    February 26    February 25    February 24   3   
March 21    March 27    March 26    March 25    March 23   4    April 18   
April 24    April 23    April 22    April 20   5    May 16    May 22    May 21
   May 20    May 18   6    June 13    June 19    June 18    June 17    June 15
  7    July 11    July 17    July 16    July 15    July 13   8    August 8   
August 14    August 13    August 12    August 10   9    September 5    September
11    September 10    September 9    September 7 10    October 3    October 9   
October 8    October 7    October 5 11    October 31    November 6    November 5
   November 4    November 2 12    November 28    December 4    December 3   
December 2    November 30 13    January 2, 2009*    January 1, 2010   
December 31, 2010    December 30, 2011    December 28, 2012

 

PERIOD

  

FISCAL 2013

53 Weeks

  

FISCAL 2014

  

FISCAL 2015

  

FISCAL 2016

  1    January 25    January 31    January 30    January 29   2    February 22
   February 28    February 27    February 26   3    March 22    March 28   
March 27    March 25   4    April 19    April 25    April 24    April 22   5   
May 17    May 23    May 22    May 20   6    June 14    June 20    June 19   
June 17   7    July 12    July 18    July 17    July 15   8    August 9   
August 15    August 14    August 12   9    September 6    September 12   
September 11    September 9 10    October 4    October 10    October 9   
October 7 11    November 1    November 7    November 6    November 4 12   
November 29    December 5    December 4    December 2 13    January 3, 2014*   
January 2, 2015   

January 1, 2016

   December 30, 2016

 

* Includes 5 weeks.



--------------------------------------------------------------------------------

Schedule 1.1F

Excluded Property

 

Resort

  

Property Description

  

County

  

State

Shadow Ridge    children’s park area    Riverside    CA Shadow Ridge    phase 7
pool area    Riverside    CA Crystal Shores    temporary check-in building and
parking area    Collier    FL Harbour Lake    facility building & amenities area
   Orange    FL Lakeshore Reserve    temporary sales gallery – leased and
parking area    Orange    FL Kauai Lagoons    concrete slab    Kauai    HI Kauai
Lagoons    front desk commercial unit    Kauai    HI Ko Olina Beach Club   
various spaces in the Kona building    Honolulu    HI Fairway Villas    two
abandoned houses    Atlantic    NJ Fairway Villas    spa building    Atlantic   
NJ Hilton Head    2 tennis courts    Beaufort    SC Surf Watch    commercial
unit A    Beaufort    SC



--------------------------------------------------------------------------------

Schedule 4.15

Subsidiaries

 

     Jurisdiction of
Organization   

Percentage of Each Class of

Capital Stock Owned by a Loan Party

Subsidiaries organized in the United States

     

e-CRM Central, LLC

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Eagle Tree Construction, LLC

   Florida   

100% by RBF LLC

Hard Carbon, LLC

   Nevada   

100% by Marriott Ownership Resorts, Inc.

Heavenly Resort Properties, LLC

   Nevada   

100% by Marriott Ownership Resorts, Inc.

K D Kapule LLC

   Hawaii   

100% by Kauai Lagoons Holdings LLC

Kauai Lagoons Holdings LLC

   Delaware   

100% by MORI Member (Kauai) LLC

Kauai Lagoons LLC

   Hawaii   

100% by Kauai Lagoons Holdings LLC

Kauai Lagoons Vessels LLC

   Hawaii   

100% by Kauai Lagoons Holdings LLC

Marriott Kauai Ownership Resorts, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott Ownership Resorts Procurement, LLC

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott Ownership Resorts, Inc.

   Delaware   

100% by MVW US Holdings Inc.

Marriott Resorts Hospitality Corporation

   South Carolina   

100% by Marriott Ownership Resorts, Inc.

Marriott Resorts Sales Company, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott Resorts Title Company, Inc.

   Florida   

100% by Marriott Ownership Resorts, Inc.

Marriott Resorts, Travel Company, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott Vacation Club Ownership LLC

   Delaware   

Marriott Vacation Club Ownership II LLC

   Delaware   

Marriott Vacation Properties of Florida, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

Marriott’s Desert Springs Development Corporation

   Delaware   

100% by Marriott Vacations Worldwide Corporation

MH Kapalua Venture, LLC

   Delaware   

100% by MVW US Holdings, Inc.

MORI Golf (Kauai), LLC

   Delaware   

100% by MORI Member (Kauai) LLC

MORI Member (Kauai), LLC

   Delaware   

100% by MVW US Holdings, Inc.

MORI Residences, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

MORI SPC 2005-1 Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC 2005-2 Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC 2006-1 Corp

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC 2006-2 Corp.

   Delaware   

100% by MVW US Holdings, Inc.



--------------------------------------------------------------------------------

     Jurisdiction of
Organization   

Percentage of Each Class of

Capital Stock Owned by a Loan Party

MORI SPC 2007-1 Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC Corp.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

MORI SPC II, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

MORI SPC III Corp.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

MORI SPC Series Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC V Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC VI Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MORI SPC VII Corp.

   Delaware   

100% by MVW US Holdings, Inc.

MTSC, INC.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

MVCO 2005-1 LLC

   Delaware   

MVCO 2005-2 LLC

   Delaware   

MVCO 2006-1 LLC

   Delaware   

MVCO 2006-2 LLC

   Delaware   

MVCO 2007-1 LLC

   Delaware   

MVCO Series LLC

   Delaware   

MVW International Finance Company LLC

   Delaware   

MVW of Nevada, Inc.

   Nevada   

100% by Marriott Ownership Resorts, Inc.

MVW US Holdings, Inc.

   Delaware   

100% of common stock by Marriott Vacations Worldwide Corporation; 100% of
preferred stock by third parties

R.C. Chronicle Building, L.P.

   Delaware   

99.9% by RCC (LP) Holdings LP; 0.01% by RCC (GP) Holdings LLC

RBF, LLC

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

RCC (GP) Holdings LLC

   Delaware   

100% by RCC (LP) Holdings LP

RCC (LP) Holdings L.P.

   Delaware   

100% by The Ritz Carlton Development Company, Inc. (limited partnership
interests); RCDC Chronicle LLC (general partnership interest

RCDC 942, L.L.C.

   Delaware   

RCDC Chronicle LLC

RCDC Chronicle LLC

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

The Cobalt Travel Company, LLC

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

The Lion & Crown Travel Co., LLC

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Development Company, Inc.

   Delaware   

100% by Marriott Ownership Resorts, Inc.

The Ritz-Carlton Management Company, L.L.C.

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Sales Company, Inc.

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Title Company, Inc.

   Delaware   

100% by The Ritz-Carlton Development Company, Inc.



--------------------------------------------------------------------------------

     Jurisdiction of
Organization   

Percentage of Each Class of

Capital Stock Owned by a Loan Party

Subsidiaries organized outside the United States

     

AP (Macau) Pte Limited

   Macau   

Aruba Finance Holdings B.V.

   Netherlands   

Club Resorts No. 1 Australia Ltd.

   Australia   

Costa Del Sol Development Company N.V.

   Aruba   

Fortyseven Park Street Limited

   United Kingdom   

Hat 64

   Cayman Islands   

Marriott Ownership Resorts (Bahamas) Limited

   Bahamas   

100% by Marriott Ownership Resorts, Inc. (record ownership of 80% of the shares
is held in trust for Marriott Ownership Resorts, Inc.)

Marriott Ownership Resorts (St. Thomas), Inc.

   Virgin Islands - US   

100% by Marriott Vacations Worldwide Corporation

Marriott Resorts Hospitality (Bahamas) Limited

   Bahamas   

100% by Marriott Resorts Hospitality Corporation (record ownership of 80% of the
shares is held in trust for Marriott Ownership Resorts, Inc.)

Marriott Resorts Hospitality of Aruba N.V.

   Aruba   

Marriott Vacation Club International of Aruba N.V.

   Aruba   

Marriott Vacation Club International of Japan, Inc.

   Japan   

Marriott Vacation Club Timesharing GmbH

   Austria   

100% by Marriott Vacations Worldwide Corporation

MGRC Management Limited

   United Kingdom   

MVCI AP Macau Marketing Pte, Limited

   Macau   

MVCI Australia Pty Ltd.

   Australia   

MVCI Asia Pacific (Hong Kong) Pte. Limited

   Hong Kong   

MVCI Asia Pacific Finance Pte. Limited

   Hong Kong   

MVCI Asia Pacific Pte. Ltd.

   Singapore   

MVCI Egypt B.V.

   Netherlands   

MVCI Europe Limited

   United Kingdom   

MVCI Finance C.V.

   Aruba   

MVCI France SAS

   France   

MVCI Holidays France SAS

   France   

MVCI Holidays, S.L.

   Spain   

MVCI Holdings B.V.

   Netherlands   

MVCI Ireland Limited

   Ireland   

MVCI Management, S.L.

   Spain   

MVCI Playa Andaluza Holidays, S.L.

   Spain   

MVCI Puerto Rico, Inc.

   Puerto Rico   



--------------------------------------------------------------------------------

     Jurisdiction of
Organization   

Percentage of Each Class of

Capital Stock Owned by a Loan Party

MVCI Services Limited

   Ireland   

MVCI St. Kitts Company Limited

   Saint Kitts & Nieves   

MVCI (Thailand) Limited

   Thailand   

99.998% by Marriott Desert Springs Development Corporation; 0.00033% by Marriott
Vacation Properties of Florida, Inc.; 0.00033% by Marriott Resorts Hospitality
Corporation; 0.00033% by Marriott Resorts Sales Company, Inc.; 0.00033 % by
Marriott Overseas Owners Services Corporation; 0.00033% by MORI Residences,
Inc.; 0.00333% by Marriott Resorts, Travel Company, Inc.

MVW International Holding Company S.ar.l.

   Luxembourg   

100% by Marriott Vacations Worldwide Corporation

Promociones Marriott, S.A. de C.V.

   Mexico   

100% of the Class A units 100% Marriott Overseas Owners Services Corporation;
100% of the Class B Units by Marriott Desert Springs Development Corporation

RC Abaco Holding Company Limited

   Virgin Islands - BR   

RC Management Company Bahamas Limited

   Bahamas   

R.M. Mexicana S.A. de C.V.

   Mexico   

RC St. Thomas, LLC

   Virgin Islands - US   

The Abaco Club RC, Ltd.

   Bahamas   

The Ritz-Carlton Club, St. Thomas, Inc.

   Virgin Islands - US   

100% by Marriott Vacations Worldwide Corporation



--------------------------------------------------------------------------------

Schedule 4.19(a)

UCC Filing Jurisdictions

Delaware

Florida

Hawaii

Nevada

South Carolina

Each filing office where a Mortgage is recorded (fixture filings)



--------------------------------------------------------------------------------

Schedule 4.19(b)

Mortgage Filing Jurisdictions

 

Arizona

   Maricopa California   

El Dorado

Orange

Placer

Riverside

San Francisco

Colorado   

Eagle

Pitkin

Summit

Florida   

Bay

Broward

Collier

Miami-Dade

Orange

Palm Beach

Polk

Hawaii   

Honolulu

Kauai

Maui

Massachusetts    Suffolk Missouri    Taney Nevada    Clark New Jersey   
Atlantic South Carolina   

Beaufort

Horry

Utah    Summit Virginia    James City



--------------------------------------------------------------------------------

Schedule 4.21

Real Property in Flood Areas

 

Resort/Property

  

Building

  

County

  

State

  

Flood

Zone

Mountain Valley Lodge

   Creekside, Downhill, Eagle    Summit    CO    AE

Beach Place

   1    Broward    FL    AO

Crystal Shores

   A, B, Stilts Restaurant, CFB    Collier    FL    AE

Cypress Harbour

   TEC Building    Orange    FL    A

Grande Residence Bay Pointe

   C    Bay    FL    AE

Legends Edge

   A, B, CFB    Bay    FL    AE

Oceana Palms

   A, B    Palm Beach    FL    V8

Ocean Pointe

   D, E    Palm Beach    FL    A7

Waiohai Beach Club

   1000, 2000, 3000, 4000, 5000, 6000, 7000, 8000    Kauai    HI    AE

Barony Beach Club

   A, B, C, D, F, G, CFB    Beaufort    SC    A7

Grande Ocean

   A, C, D, F, G, H, J, K, CFB    Beaufort    SC    A7

Grande Ocean

   B, E    Beaufort    SC    AE

Harbour Club

   A    Beaufort    SC    A7

Harbour Point

   Heron, Osprey, Pelican    Beaufort    SC    A7

Heritage Club

   A    Beaufort    SC    A7

Hilton Head

   Laundry Building, Welcome Center    Beaufort    SC    A7

Monarch

   A, B, C, D    Beaufort    SC    A7

Sunset Pointe

   Marsh, Sunset    Beaufort    SC    A7

Surf Watch

   A, B, C, D, E, CFB    Beaufort    SC    A7

Ocean Watch

   A, B, C, D, E    Horry    SC    VE

Summit Watch

   702, 710, 780, 804, 890 Main Street    Summit    UT    AO

Summit Watch

   738, 900 Main Street    Summit    UT    AE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.3(a) of the
Amended and Restated Credit Agreement, dated as of November 30, 2012 (as
amended, supplemented or otherwise modified from time to time (the “Amended and
Restated Credit Agreement”), among Marriott Vacations Worldwide Corporation
(“MVWC”), Marriott Ownership Resorts, Inc. (the “Borrower”), the Lenders party
thereto, the Documentation Agents and Syndication Agents named therein and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Amended and Restated Credit Agreement and used herein shall have the meanings
given to them in the Amended and Restated Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer] of
MVWC.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Amended and Restated Credit Agreement and
the other Loan Documents and have made or caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
MVWC during the accounting period covered by the financial statements publicly
filed with the SEC and to the extent not so filed attached hereto as Attachment
1 (the “Financial Statements”). Such review did not disclose the existence
during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

4. Attached hereto as Attachment 2 is a description of change in the
jurisdiction of organization of the Loan Parties, a list of Intellectual
Property in the categories set forth in Schedule 6 to the Guarantee and
Collateral Agreement acquired or exclusively licensed by the Loan Parties and a
description of Persons that have become a Group Member in compliance with the
covenants set forth in Section 6.3(a)(iii) if the Amended and Restated Credit
Agreement.

5. Attached hereto as Attachment 3 are the computations showing compliance with
the covenants set forth in Section 7.1, 7.2, 7.8 and 7.9(f) of the Amended and
Restated Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this             day of
            , 20    .

 

   Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

[Attach Descriptions]



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

The information described herein is as of             ,             , and
pertains to the period from             ,             to             ,
            .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Amended and Restated Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Amended and Restated Credit Agreement, as of the Effective
Date inserted by the Administrative Agent below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Amended and Restated
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the facility identified below (including any letters of credit and guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Amended and Restated Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):   

 

4.    Administrative Agent:                            , as administrative agent
under the Amended and Restated Credit Agreement 5.    Amended and Restated
Credit Agreement:         The Amended and Restated Credit Agreement dated as of
November 30, 2012 among Marriott Vacations Worldwide Corporation (“MVWC”),
Marriott Ownership Resorts, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned
of Commitment/Loans2  

$

   $      %   

$

   $      %   

$

   $      %   

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   NAME OF ASSIGNOR By:       Title: ASSIGNEE   NAME OF ASSIGNEE By:    
  Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By       Title: [Consented to:]3 MARRIOTT OWNERSHIP RESORTS, INC. By      
Title: [NAME OF ANY OTHER RELEVANT PARTY] By       Title:

 

3 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Amended and
Restated Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 30, 2012, among Marriott Vacations Worldwide Corporation
(“MVWC”), Marriott Ownership Resorts, Inc. (the “Borrower”), the Lenders party
thereto, the Documentation Agents and Syndication Agents named therein and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Amended and Restated Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Amended and Restated Credit Agreement,
(ii) it satisfies the requirements, if any, specified in the Amended and
Restated Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Amended and Restated
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Amended and Restated Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Amended and Restated Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

BORROWING BASE CERTIFICATE

                    , 201    

JPMorgan Chase Bank, N.A., as Administrative Agent

383 Madison Avenue

New York, NY 10179

Attention:

Telephone:

Ladies and Gentlemen:

This report (this “Certificate”) is submitted pursuant to the Amended and
Restated Credit Agreement dated as of November 30, 2012 (as further amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) among Marriott Vacations Worldwide
Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the “Borrower”), the
Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise
indicated, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Amended and Restated Credit Agreement.

The undersigned chief financial officer of MVWC hereby certifies, as of the date
first written above, that (a) this Borrowing Base Certificate is complete and
correct in all material respects, (b) the amounts and calculations in Schedule I
(i) accurately reflect the Eligible Time Share Interests, Eligible Management
Fees, Eligible In-Process Property and Eligible Securitizations, (ii) is
calculated in accordance with the Amended and Restated Credit Agreement,
(iii) sets forth the Borrowing Base Amount as of the close of business on
[            ], 201    , and (iv) demonstrates that, as of [[the date first
written above]1[the last day of the most recently completed Fiscal Month ended
at least 20 days before the Closing Date]2, on a pro forma basis giving effect
to the extension of credit on and as of the [Closing Date][the date hereof]]
[the last day of the most recently completed Fiscal Month,]3 the Borrower is in
compliance with Section 7.2 of the Amended and Restated Credit Agreement and
(c) no Default or Event of Default has occurred and is continuing.

[Signature Page Follows]

 

1 

Use bracketed text for delivery of a Borrowing Base Certificate pursuant to
Section 5.2(c).

2 

Use bracketed text for certificate delivered on the Closing Date pursuant to
Section 5.1(g).

3 

Use bracketed text for certificate delivered pursuant to Section 6.3(b).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:       Name:   Title: Chief
Financial Officer

[Signature Page to Borrowing Base Certificate]

 

2



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Amended and Restated Credit Agreement and used herein shall have the
meanings given to them in the Amended and Restated Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Amended and Restated Credit Agreement and used herein shall have the
meanings given to them in the Amended and Restated Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Amended
and Restated Credit Agreement, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Amended and Restated Credit Agreement and used herein shall have the
meanings given to them in the Amended and Restated Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                    , 20    



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Amended and Restated Credit Agreement and used herein shall have the
meanings given to them in the Amended and Restated Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     , 20    



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent under the Amended and
Restated Credit Agreement referred to below

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto, the Documentation Agents and Syndication
Agents named therein and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Amended and Restated Credit Agreement and used herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in
Section 2.19(a) of the Amended and Restated Credit Agreement, and the Borrower
and each of the Lenders party to this Increased Facility Activation Notice
notify the Administrative Agent of the following pursuant to Section 2.19(a) of
the Amended and Restated Credit Agreement:

 

  1. Each Lender party hereto agrees to make an increased or new commitment, as
the case may be, as set forth opposite such Lender’s name on the signature pages
hereof and subject to the terms and conditions of the Amended and Restated
Credit Agreement.

 

  2. The Increased Facility Closing Date is                     .

 

  3. The aggregate principal amount of incremental Commitments contemplated
hereby is $            .

The agreement of each Lender party hereto to make the Incremental Term Loans is
subject to the satisfaction, prior to or concurrently with the making of such
commitment or extension of credit on the Increased Facility Closing Date, of the
following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

(b) (i) No Default or Event of Default shall exist on the Increased Facility
Closing Date before and after giving effect to the incremental Commitments and
the Loans (if any) to be made on the date hereof and (ii) all representations
and warranties made by Borrower, MVWC or any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Increased Facility Closing Date, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.



--------------------------------------------------------------------------------

    MARRIOTT OWNERSHIP RESORTS, INC.     By:           Name:       Title:

Incremental Term Loans Amount:

 

$     [NAME OF LENDER]     By:          

Name:

Title:

 

$     [NAME OF LENDER]     By:          

Name:

Title:

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated as of             , 201     , delivered pursuant to
Section 2.19(b) of the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), among Marriott Vacations
Worldwide Corporation (“MVWC”), Marriott Ownership Resorts, Inc. (the
“Borrower”), the Lenders party thereto, the Documentation Agents and Syndication
Agents named therein and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Amended and Restated Credit Agreement and used herein shall
have the meanings given to them in the Amended and Restated Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Amended and Restated Credit Agreement provides in Section 2.19(a)
thereof that any bank, financial institution or other entity may become a party
to the Amended and Restated Credit Agreement with the consent of the Borrower
and the Administrative Agent (which consent shall not be unreasonably withheld)
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Amended and Restated Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Amended and
Restated Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Amended and
Restated Credit Agreement, and agrees that it shall, on the date this Supplement
is accepted by the Borrower and the Administrative Agent (or on such other date
as may be agreed upon among the undersigned, the Borrower and the Administrative
Agent), become a Lender for all purposes of the Amended and Restated Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
of $            .

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Amended and Restated Credit Agreement, together with copies of the financial
statements most recently delivered pursuant to Sections 6.1(a) and (b) thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement; (c) agrees
that it has made and will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Amended and Restated
Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Amended and Restated Credit Agreement or any instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Amended and
Restated Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Amended and Restated Credit Agreement are
required to be performed by it as a Lender including, without limitation, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.14(f) of the Amended and Restated Credit
Agreement.



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Amended and
Restated Credit Agreement is as follows:

 

 

(Address)

 

 

(Attention)

 

 

(Telecopy)

 

 

(Telephone)

[Remainder of page left blank intentionally.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

[NEW LENDER]

 

By:      

Name:

Title:

MARRIOTT OWNERSHIP RESORTS, INC.,

as Borrower

 

By:      

Name:

Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT K

LIMITED POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that JPMorgan Chase Bank, N.A., having a place
of business at 1111 Fannin Street, Floor 10 Houston,Texas 77002, as
Administrative Agent (and in no personal or other representative capacity) under
the Amended and Restated Credit Agreement, dated as of November 30, 2012, by and
among Marriott Vacations Worldwide Corporation, a Delaware corporation (“MVWC”),
Marriott Ownership Resorts, Inc., a Delaware corporation (the “Borrower”), the
lenders party thereto, Bank of America, N.A. and Deutsche Bank AG New York
Branch as co-documentation agents and co-syndication agents and Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) and that certain Mortgage, Security Agreement, Assignment
of Leases and Rents, Financing Statement and Fixture Filing (Secures Future
Advances) dated as of             , 201     made by Borrower in favor of
Administrative Agent as Mortgagee (“Mortgage”), all relating solely to
Mortgagor’s beneficial interests constituting timeshare estates and described
herein as “Timeshare Interests” in the MVC Trust (the “MVC Trust”) which trust
was created pursuant to and further described in that certain MVC Trust
Agreement (the “MVC Trust Agreement”) dated March 11, 2010, executed by and
among First American Trust FSB, a federal savings bank solely as Trustee of Land
Trust No. 1082-0300-00 (the “MVC Trustee”), Borrower and MVC Trust Owners
Association, Inc., a Florida corporation not-for-profit (the “Association”);
capitalized terms not defined herein have the definitions assigned to such terms
in the Agreement and the Mortgage, as applicable), hereby appoints Marriott
Ownership Resorts, Inc., a Delaware corporation, in its capacity as Mortgagor
under the Mortgage, as a true and lawful Special Attorney-in-Fact, in the
Administrative Agent’s name, place and stead and for the Administrative Agent’s
benefit, but only in its capacity as Administrative Agent as aforesaid, to
perform all acts and execute all documents as may be customary, necessary and
appropriate to effectuate the following enumerated transactions in respect of
any mortgage, deed of trust, promissory note or real estate owned from time to
time (beneficially or in title, whether the Administrative Agent is named
therein as mortgagee or beneficiary or has become mortgagee or beneficiary by
virtue of endorsement, assignment or other conveyance) or held by or registered
to the Administrative Agent (directly or through custodians or nominees), or in
respect of which the Administrative Agent has a security interest or other lien,
all as provided under the applicable Mortgage and only to the extent the
Administrative Agent has an interest therein under the Agreement, and in respect
of which the Administrative Agent is acting as servicer pursuant to the
Agreement (the “Mortgage Documents”).



--------------------------------------------------------------------------------

This appointment shall apply to the following transactions under the Agreement
only:

The full or partial satisfaction/release of the Mortgage or full reconveyance
(each a “Release”) with respect to any Timeshare Interests secured thereby upon
receipt or deposit of the release amount identified in the Agreement or any
exhibit referred to or incorporated therein, into a trust or restricted account
for the benefit of Administrative Agent or its designee established in
accordance with the terms of the Agreement, the Mortgage, or any exhibit or
schedule incorporated therein.

The Administrative Agent gives the Special Attorney-in-Fact full power and
authority to execute such instruments and to do and perform all and every act
and thing necessary and proper to carry into effect the power or powers granted
by this Limited Power of Attorney, including but not limited to, the delivery of
a written notice to Administrative Agent prior to or contemporaneously with a
Release containing the same or comparable information that would be set forth in
any written request for Release provided for in the Agreement or any exhibit
referred to or incorporated therein, and such written notice shall be in lieu of
any written request for Release, subject to the terms and conditions set forth
in the Agreement including the standard of care applicable to servicers in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

In connection with the exercise of this Limited Power of Attorney, any party
receiving instructions from the Special Attorney-in-Fact may rely on a statement
from Special Attorney-in-Fact that all conditions for exercise of this Special
Power of Attorney have been satisfied.

This Limited Power of Attorney may be revoked or suspended at any time by the
Administrative Agent by notice to the Borrower given pursuant to the Agreement
upon the occurrence of, or at any time during the continuance of, an Event of
Default under the Agreement (provided that this Limited Power of Attorney shall
automatically be revoked upon all amounts owing under the Agreement becoming due
in accordance with Section 8 of the Agreement without any action or notice
hereunder). In the event that the Limited Power of Attorney is suspended, the
Limited Power of Attorney shall remain suspended until further written notice of
the reinstatement of the Limited Power of Attorney of the Special Attorney in
Fact.

In the event of any conflict or ambiguity between this Limited Power of Attorney
and the Mortgage or the Agreement, the terms of this Limited Power of Attorney
shall prevail during the term of the Limited Power of Attorney.

IN WITNESS WHEREOF, the Administrative Agent has caused its corporate name and
seal to be hereto signed and affixed and these presents to be acknowledged by
its duly elected and authorized officer this             day of             ,
201    .

 

JPMorgan Chase Bank, N.A, as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

WITNESS:     WITNESS:           Name:     Name: Title:     Title:

[INSERT NOTARIAL ACKNOWLEDGEMENT]



--------------------------------------------------------------------------------

LIMITED POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that JPMorgan Chase Bank, N.A., having a place
of business at 1111 Fannin Street, Floor 10 Houston, Texas 77002, as
Administrative Agent (and in no personal or other representative capacity) under
the Amended and Restated Credit Agreement, dated as of November 30, 2012, by and
among Marriott Vacations Worldwide Corporation, a Delaware corporation (“MVWC”),
Marriott Ownership Resorts, Inc., a Delaware corporation (the “Borrower”), the
lenders party thereto, Bank of America, N.A. and Deutsche Bank AG New York
Branch as co-documentation agents and co-syndication agents and Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) and that certain Mortgage, Security Agreement, Assignment
of Leases and Rents, Financing Statement and Fixture Filing (Secures Future
Advances) dated as of             , 201     made by Borrower in favor of
Administrative Agent as Mortgagee (“Mortgage”), all relating solely to
Mortgagor’s interests constituting timeshare estates and described in the
Mortgage as “Real Estate”; capitalized terms not defined herein have the
definitions assigned to such terms in the Agreement and the Mortgage, as
applicable), hereby appoints Marriott Ownership Resorts, Inc., a Delaware
corporation, in its capacity as Mortgagor under the Mortgage, as a true and
lawful Special Attorney-in-Fact, in the Administrative Agent’s name, place and
stead and for the Administrative Agent’s benefit, but only in its capacity as
Administrative Agent as aforesaid, to perform all acts and execute all documents
as may be customary, necessary and appropriate to effectuate the following
enumerated transactions in respect of any mortgage, deed of trust, promissory
note or real estate owned from time to time (beneficially or in title, whether
the Administrative Agent is named therein as mortgagee or beneficiary or has
become mortgagee or beneficiary by virtue of endorsement, assignment or other
conveyance) or held by or registered to the Administrative Agent (directly or
through custodians or nominees), or in respect of which the Administrative Agent
has a security interest or other lien, all as provided under the applicable
Mortgage and only to the extent the Administrative Agent has an interest therein
under the Agreement, and in respect of which the Administrative Agent is acting
as servicer pursuant to the Agreement (the “Mortgage Documents”).



--------------------------------------------------------------------------------

This appointment shall apply to the following transactions under the Agreement
only:

The full or partial satisfaction/release of the Mortgage or full reconveyance
(each, a “Release”) with respect to any Time Share Interests secured thereby
upon written notice and confirmation by Attorney-In-Fact to the Administrative
Agent that as of the effective date of such Release, the Time Share Interests
secured thereby or any time share interests, trust beneficiary interests or
other interests derived therefrom are subject to a new or existing mortgage
pursuant to the terms and conditions of the Agreement.

The Administrative Agent gives the Special Attorney-in-Fact full power and
authority to execute such instruments and to do and perform all and every act
and thing necessary and proper to carry into effect the power or powers granted
by this Limited Power of Attorney, including but not limited to, the delivery of
a written notice to the Administrative Agent prior to or contemporaneously with
a Release containing the same or comparable information that would be set forth
in any written request for Release provided for in the Agreement or any exhibit
referred to or incorporated therein, and such written notice shall be in lieu of
any written request for Release, subject to the terms and conditions set forth
in the Agreement including the standard of care applicable to servicers in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

In connection with the exercise of this Limited Power of Attorney, any party
receiving instructions from the Special Attorney-in-Fact may rely on a statement
from Special Attorney-in-Fact that all conditions for exercise of this Special
Power of Attorney have been satisfied.

This Limited Power of Attorney may be revoked or suspended at any time by the
Administrative Agent by notice to the Borrower given pursuant to the Agreement
upon the occurrence of, or at any time during the continuance of, an Event of
Default under the Agreement (provided that this Limited Power of Attorney shall
automatically be revoked upon all amounts owing under the Agreement becoming due
in accordance with Section 8 of the Agreement without any action or notice
hereunder). In the event that the Limited Power of Attorney is suspended, the
Limited Power of Attorney shall remain suspended until further written notice of
the reinstatement of the Limited Power of Attorney of the Special Attorney in
Fact.

In the event of any conflict or ambiguity between this Limited Power of Attorney
and the Mortgage or the Agreement, the terms of this Limited Power of Attorney
shall prevail during the term of the Limited Power of Attorney.

IN WITNESS WHEREOF, the Administrative Agent has caused its corporate name and
seal to be hereto signed and affixed and these presents to be acknowledged by
its duly elected and authorized officer this             day of             ,
201    .

 

JPMorgan Chase Bank, N.A, as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

WITNESS:     WITNESS:           Name:     Name: Title:     Title:

[INSERT NOTARIAL ACKNOWLEDGEMENT]



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF NOTICE OF BORROWING

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Amended and Restated Credit Agreement referred to below

                         , 20                

Attention:

Re: Marriott Ownership Resorts, Inc.

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 30, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among Marriott Vacations Worldwide Corporation (“MVWC”), Marriott
Ownership Resorts, Inc. (the “Borrower”), the Lenders party thereto, the
Documentation Agents and Syndication Agents named therein and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).Capitalized terms used herein without definition are used as defined in
the Amended and Restated Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Amended and Restated Credit Agreement of its request of a borrowing (the
“Proposed Borrowing”) under the Amended and Restated Credit Agreement and, in
that connection, sets forth the following information:

A. The date of the Proposed Borrowing is             ,             (the “Funding
Date”).

B. The aggregate principal amount of the Proposed Borrowing of revolving loans
is7 $            , of which $            consists of ABR Loans and
$            consists of Eurodollar Loans having an initial Interest Period of
            months [ and             months]8.

C. Location and number of Borrower’s account to which proceeds of the Proposed
Borrowing are to be disbursed:             

 

7 

Must comply with minimum amounts in Amended and Restated Credit Agreement
pursuant to Section 2.2.

8 

For multiple Eurodollar Tranches



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on the date
hereof, both before and after giving effect to the Proposed Borrowing and any
other Loan to be made or Letter of Credit to be issued on or before the Funding
Date:

(i) the representations and warranties made by any Loan Party set forth in
Section 4 of the Amended and Restated Credit Agreement and elsewhere in the Loan
Documents are true and correct in all material respects on and as of such
Funding Date except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct on and as of such date; and

(ii) no Default or Event of Default has occurred and is continuing after giving
effect to the Proposed Borrowing.

 

MARRIOTT OWNERSHIP RESORTS, INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

Exhibit B

Amended and Restated Guarantee and Collateral Agreement

See

attached



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

made by

MARRIOTT VACATIONS WORLDWIDE CORPORATION,

MARRIOTT OWNERSHIP RESORTS, INC.

and certain of their Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1  

1.1

  

Definitions

     1  

1.2

  

Other Definitional Provisions

     5  

SECTION 2.

  

GUARANTEE

     5  

2.1

  

Guarantee

     5  

2.2

  

Right of Contribution

     6  

2.3

  

No Subrogation

     6  

2.4

  

Amendments, etc. with respect to the Borrower Obligations

     6  

2.5

  

Guarantee Absolute and Unconditional

     7  

2.6

  

Reinstatement

     8  

2.7

  

Payments

     8  

SECTION 3.

  

GRANT OF SECURITY INTEREST

     8  

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     9  

4.1

  

Title; No Other Liens

     9  

4.2

  

Perfected First Priority Liens

     9  

4.3

  

Jurisdiction of Organization; Chief Executive Office

     9  

4.4

  

Farm Products

     10  

4.5

  

Investment Property

     10  

4.6

  

Receivables

     10  

4.7

  

Contracts

     10  

4.8

  

Intellectual Property

     11  

4.9

  

Commercial Tort Claims

     11  

SECTION 5.

  

COVENANTS

     12  

5.1

  

Delivery of Instruments, Certificated Securities and Chattel Paper

     12  

5.2

  

Maintenance of Perfected Security Interest; Further Documentation

     12  

5.3

  

Changes in Name, etc.

     13  

5.4

  

Notices

     13  

5.5

  

Investment Property

     13  

5.6

  

Receivables

     14  

5.7

  

Contracts

     14  

5.8

  

Intellectual Property

     15  

5.9

  

Commercial Tort Claims

     16  

5.10

  

Time Share Interests

     16  

5.11

  

Use of Collateral Prior to Default; Agreement regarding Control Agreements

     16  

SECTION 6.

  

REMEDIAL PROVISIONS

     16  

6.1

  

Certain Matters Relating to Receivables

     16  

6.2

  

Communications with Obligors; Grantors Remain Liable

     17  

6.3

  

Pledged Stock

     17  

6.4

  

Proceeds to be Turned Over To Administrative Agent

     18  

6.5

  

Application of Proceeds

     18  

 

i



--------------------------------------------------------------------------------

6.6

  

Code and Other Remedies

     19  

6.7

  

Registration Rights

     19  

6.8

  

Subordination

     20  

6.9

  

Deficiency

     20  

SECTION 7.

  

THE ADMINISTRATIVE AGENT

     20  

7.1

  

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     20  

7.2

  

Duty of Administrative Agent

     22  

7.3

  

Execution of Financing Statements

     22  

7.4

  

Authority of Administrative Agent

     22  

SECTION 8.

  

MISCELLANEOUS

     23  

8.1

  

Amendments in Writing

     23  

8.2

  

Notices

     23  

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     23  

8.4

  

Enforcement Expenses; Indemnification

     23  

8.5

  

Successors and Assigns

     23  

8.6

  

Set-Off

     23  

8.7

  

Counterparts

     24  

8.8

  

Severability

     24  

8.9

  

Section Headings

     24  

8.10

  

Integration

     24  

8.11

  

GOVERNING LAW

     24  

8.12

  

Submission To Jurisdiction; Waivers

     24  

8.13

  

Acknowledgements

     25  

8.14

  

Additional Grantors

     25  

8.15

  

Releases

     25  

8.16

  

WAIVER OF JURY TRIAL

     26  

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices Schedule 5    [Reserved] Schedule 6    Intellectual Property
Schedule 7    Contracts1

 

1 

To include all Intercompany Agreements and management contracts with homeowners’
associations.

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
November 30, 2012, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the
Amended and Restated Credit Agreement, dated as of November 30, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MARRIOTT VACATIONS WORLDWIDE CORPORATION (“MVWC”), MARRIOTT
OWNERSHIP RESORTS, INC. (the “Borrower”), the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Clearing Corporation,
Commercial Tort Claims, Documents, Entitlement Order, Electronic Chattel Paper,
Equipment, Farm Products, Financial Assets, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights, Securities, Security
Entitlement and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Clearing Corporation Security” means a security that is registered in the name
of, or indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or indorsed in blank by an
appropriate Person.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Contracts”: each of the Intercompany Agreements and the contracts and
agreements listed in Schedule 7, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the New York UCC, as applicable.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: all agreements, whether written or oral, (including,
without limitation, those listed in Schedule 6), providing for the grant by or
to any Grantor of any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Custodian”: Wells Fargo Bank, National Association, in its capacity as
custodian under the Custody Agreement, or any successor in such capacity or
otherwise party to a Custody Agreement. The term “Custodian” includes any agent
or sub-custodian acting on behalf of the Custodian.

 

2



--------------------------------------------------------------------------------

“Custody Agreement”: an agreement in form and substance reasonably satisfactory
to the Administrative Agent with respect to custody arrangements involving Time
Share Receivables.

“Deliver”, “Delivered” or “Delivery” (whether to the Administrative Agent or
otherwise) means, with respect to any Collateral consisting of the following,
that such Collateral is held, registered or covered by a recorded UCC-1
financing statement as described below:

(a) in the case of each Certificated Security (other than a U.S. Government
Security or Clearing Corporation Security,), that such Certificated Security is
in the possession of the Administrative Agent and registered in the name of the
Administrative Agent (or its nominee) or indorsed to the Administrative Agent or
in blank;

(b) in the case of each Instrument, that such Instrument is in the possession of
the Administrative Agent indorsed to the Administrative Agent or in blank or, in
the case of a Time Share Receivable that is evidenced by an Instrument, that
such Instrument is in the possession of the Custodian indorsed to the Custodian
or in blank;

(c) in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Administrative Agent has Control over
such Deposit Account or Securities Account;

(d) in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account over which the Administrative Agent has Control;
and

(e) in the case of any Investment Property not of a type covered by the
foregoing clauses (a) through (d) that such Investment Property has been
transferred to the Administrative Agent in accordance with applicable law and
regulation.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Infringe”: as defined in Section 4.8(c); “Infringement” shall have a
correlative meaning.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any Infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

3



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any other Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 66- 2/3% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder; and provided further that in the case of Foreign Subsidiary Voting
Stock, if it is determined that a fractional percentage representing 66- 2/3% of
the total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary
cannot be represented in a physical certificate under applicable law or
regulation or under such Foreign Subsidiary’s organizational documents, the
relevant percentage represented by a physical stock certificate will be agreed
between the Borrower and the Administrative Agent.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

4



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account); provided that such term shall include only such rights
to payment that constitute Collateral.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, logos and other source or business
identifiers, and all goodwill associated therewith and symbolized thereby, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

5



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor

 

6



--------------------------------------------------------------------------------

and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

7



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) the Collection Accounts including all sub-accounts thereof, and all cash,
Securities, Securities Entitlements with respect thereto and other Financial
Assets carried therein;

(o) all other property not otherwise described above;

 

8



--------------------------------------------------------------------------------

(p) all books and records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property that constitutes Excluded Property (it being understood
that such grant will be applicable at such time as any such property ceases to
constitute Excluded Property).

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement or as
are permitted by the Credit Agreement. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to Affiliates and to third parties to use Intellectual Property owned
or developed by, or licensed to, a Grantor. For purposes of this Agreement and
the other Loan Documents, such licensing activity shall not constitute a “Lien”
on such Intellectual Property. Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been, or will be, with respect to the delivery of stock
certificates and related stock powers of Foreign Subsidiaries in accordance with
Section 5.1(i) of the Credit Agreement, delivered to the Administrative Agent in
completed and duly executed form, as applicable) will constitute valid perfected
security interests in (i) all of the Collateral and the Proceeds thereof in
which a security interest can be perfected by the filing of a UCC-1 financing
statement, (ii) the Intellectual Property of the Loan Parties listed in Schedule
6, (iii) the Pledged Stock listed in Schedule 2 , and (iv) the deposit accounts
established by the Borrower pursuant to Section 6.11(a) of the Credit
Agreement, in favor of the Administrative Agent, for the benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any such Collateral from such Grantor (except,
with respect to purchasers, to the extent provided otherwise under applicable
law) and (b) are prior to all other Liens on the Collateral in existence on the
date hereof except Liens permitted pursuant to Section 7.4 of the Credit
Agreement.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the

 

9



--------------------------------------------------------------------------------

location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4. There have
been no changes to the certified charter, certificate of incorporation and other
organizational documents furnished by such Grantor to the Administrative Agent
in connection with the Closing Date of the Original Credit Agreement. Such
Grantor has furnished to the Administrative Agent a short-form good standing
certificate as of a date which is recent to the date hereof.

4.4 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor other than the preferred
Stock in the case of MVW U.S. Holdings, Inc. or, in the case of Foreign
Subsidiary Voting Stock, if less, 66- 2/3% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

4.6 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been Delivered.

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.

4.7 Contracts. (a) No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.

(b) Each (i) Intercompany Agreement and (ii) each other Contract, the failure of
which to be in compliance with this clause (ii) could reasonably be expected to
have a Material Adverse Effect is in full force and effect and constitutes a
valid and legally enforceable obligation of the parties thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
party thereto other than those which have been duly obtained, made or performed,
are in full force and effect and do not subject the scope of any such Contract
to any material adverse limitation, either specific or general in nature, the
failure of which to obtain or make or perform could reasonably be expected to
have a material adverse effect on the enforceability of such Contract against
the related obligor or its value as Collateral.

 

10



--------------------------------------------------------------------------------

(d) Neither such Grantor nor (to the best of such Grantor’s knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the material terms thereof, the failure of which to perform
or observe could reasonably be expected to result in a Material Adverse Effect.

(e) The right, title and interest of such Grantor in, to and under the Contracts
are not subject to any defenses, offsets, counterclaims or claims, the
successful exercise of which could reasonably be expected to result in a
Material Adverse Effect.

(f) Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.

4.8 Intellectual Property. (a) Schedule 6 lists all Intellectual Property which
is the subject of a U.S. federal registration or application owned by such
Grantor in its own name on the date hereof.

(b) Each Grantor owns free of all Liens (other than Liens permitted pursuant to
Section 7.4 of the Credit Agreement), or has the right to use, all Intellectual
Property used in the operation of such Grantor’s business.

(c) On the date hereof, all Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe,
misappropriate or otherwise violate (“Infringe”) the intellectual property
rights of any other Person except to the extent that failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect or
have a material adverse effect on the value of the Intellectual Property taken
as a whole.

(d) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor , excluding
non-exclusive licenses entered into in the ordinary course of business
consistent with past practice.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity, enforceability,
ownership or use of, or such Grantor’s rights in, any Intellectual Property in
any respect, and such Grantor knows of no valid basis for same except to the
extent that the existence of any of the foregoing could not reasonably be
expected to have a Material Adverse Effect or have a material adverse effect on
the value of the Intellectual Property taken as a whole.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity, enforceability, ownership or use of any Intellectual Property or such
Grantor’s interest therein, or (ii) which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or would have a
material adverse effect on the value of the Intellectual Property taken as a
whole.

4.9 Commercial Tort Claims.

(a) On the date hereof no Grantor has rights in any Commercial Tort Claim with
potential value in excess of $100,000.

 

11



--------------------------------------------------------------------------------

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.9 against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from Grantor, which security interest shall be prior to
all other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any (i) Instrument (other than an Instrument evidencing Time
Share Receivables), Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately Delivered, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement and (ii) Instrument evidencing a Time
Share Receivable that constitutes Collateral, such Instrument shall be Delivered
promptly to the Custodian to be held in accordance with the Custody Agreement.

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain Control with respect thereto, and (iii) in
the case of Intellectual Property, filing with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office or agency in any other country or any political subdivision
thereof) any such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interests created
hereby.

 

12



--------------------------------------------------------------------------------

(d) Except as otherwise permitted under Section 7.4 of the Credit Agreement and
the applicable provisions of each other Loan Document, the Grantors shall not
(a) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Administrative Agent is not named
as the secured party as agent for the Secured Parties, or (b) cause or permit
any Person other than the Administrative Agent or the Custodian (in accordance
with the Custody Agreement) to have Control of any Deposit Account, Securities
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.

5.3 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (ii) change its name.

5.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations. Any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder, as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

13



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock (other than Preferred Stock) of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any Capital Stock of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

(d) In addition to the other requirements of this Section 5.5, each Grantor
agrees to comply with Section 6.11 of the Credit Agreement with respect to the
proceeds of residual interests in Time Share SPV’s owned by such Grantor.

5.6 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice or as permitted in existing or future securitization
transactions, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.7 Contracts. (a) Such Grantor will perform and comply in all material respects
with all its obligations under the Contracts.

(b) Except as permitted under Section 7.17 of the Credit Agreement, such Grantor
will not amend, modify, terminate or waive any provision of (i) any Intercompany
Agreement in any manner which could reasonably be expected to materially
adversely affect the value of such Intercompany Agreement as Collateral or
(ii) any other Contract (other than Intercompany Agreements) in any manner which
could reasonably be expected to materially adversely affect the value of the
Contracts (other than Intercompany Agreements) taken as a whole.

(c) Such Grantor will exercise promptly and diligently each and every material
right which it may have under each Contract (other than any right of
termination). For the avoidance of doubt, it is acknowledged and agreed that
this Section 5.7(c) shall not prohibit any such Grantor from exercising its
right of termination in accordance with Section 5.7(b).

 

14



--------------------------------------------------------------------------------

(d) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract that questions the validity or enforceability of such Contract.

5.8 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) maintain each material Trademark in full force free from any
meritorious claim of abandonment for non-use, and in a manner consistent with
the quality of goods and services offered under such Trademark in the past;
(ii) use such Trademarks with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iii) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademarks unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (iv) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby (i) any portion of the Copyrights may (i) become invalidated
or otherwise impaired or (ii) fall into the public domain.

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to Infringe the intellectual property
rights of any other Person.

(d) Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows, or has reason to know, that any application or registration
relating to any Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s rights in, or the validity, enforceability, ownership
or use of, any Intellectual Property, including, without limitation such
Grantor’s right to register the same or to own and maintain the same.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within fifteen Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(f) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability and the payment of maintenance fees.

(g) In the event that any material Intellectual Property is Infringed by a third
party, such Grantor shall (i) take such actions as such Grantor shall deem
appropriate in its commercially reasonable business judgment to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns thereof
and take such actions as

 

15



--------------------------------------------------------------------------------

Grantor shall deem appropriate under the circumstances in its commercially
reasonable business judgment, which may include suing for Infringement, seeking
injunctive relief where appropriate and recovering any and all damages for such
Infringement.

5.9 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $100,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

5.10 Time Share Interests. Each Grantor agrees to comply with Section 6.11 of
the Credit Agreement with respect to the proceeds of Time Share Interests
described therein that are owned by such Grantor.

5.11 Use of Collateral Prior to Default; Agreement regarding Control Agreements.
Unless a Default or an Event of Default shall have occurred and be continuing,
the Grantors retain all rights to deal with and to manage the Collateral,
including without limitation, the right to sell or otherwise to dispose of, and
to exercise all voting and corporate or other organizational rights with respect
to, the Collateral so long as the same is otherwise in accordance with the
provisions of this Agreement and would not contravene a requirement of the
Credit Agreement. The Administrative Agent agrees with the Grantors that it will
not give or deliver any notice of exclusive control or similar notice or any
Entitlement Order or other instruction pursuant to any control agreement
relating to any Collection Account or pursuant to the Custody Agreement unless
(x) a Default or an Event of Default has occurred and is then continuing or
(y) if such notice, order or instruction is necessary or advisable, in the good
faith judgment of the Administrative Agent, to prevent an action that would
contravene a requirement of this Agreement or the Credit Agreement.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. If an Event of Default
has occurred and is continuing, at any time and from time to time, upon the
Administrative Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of such Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor. Each

 

16



--------------------------------------------------------------------------------

such deposit of Proceeds of such Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit. The foregoing requirements are in addition to the requirements
with respect to proceeds of Receivables set forth in this Agreement and in the
Credit Agreement.

(c) At the Administrative Agent’s request after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) Subject to
compliance with applicable law, the Administrative Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any Lender of any payment relating thereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock (subject to the
obligations set forth in this Agreement and in Section 6.11 of the Credit
Agreement in respect of the Capital Stock of Time Share SPVs) and all payments
made in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in

 

17



--------------------------------------------------------------------------------

respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) thereafter, unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Investment Property directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified elsewhere in this
Agreement and in the Credit Agreement with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor (other than any Proceeds that are required to be held in escrow
accounts or that constitute “pre-rescission” customer deposits) consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any Proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

18



--------------------------------------------------------------------------------

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the

 

19



--------------------------------------------------------------------------------

Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose

 

20



--------------------------------------------------------------------------------

of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

21



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

22



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to any Grantor, any such
notice being expressly waived by

 

23



--------------------------------------------------------------------------------

each Grantor to the extent permitted by applicable law, upon any Obligations
becoming due and payable by any Grantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of such Grantor. Each Lender agrees promptly to notify the
relevant Grantor and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

24



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) Upon any Disposition by any Grantor of any Collateral that is not prohibited
by the Credit Agreement (other than a Disposition of Collateral to another
Grantor), the security interest of the Administrative Agent in such Collateral
shall be automatically released. Notwithstanding the foregoing, in the event
that the Borrower reasonably so requests, the Administrative Agent shall sign
release documentation that may be necessary or desirable to confirm such release
to third parties. Each such request for a release shall be deemed to be a
representation and warranty by the Borrower under the Credit Agreement that such
release is permitted pursuant to the Credit Agreement.

(c) At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided

 

25



--------------------------------------------------------------------------------

that the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

 

  Name: John E. Geller, Jr.   Title: Executive Vice President and Chief
Financial Officer MARRIOTT OWNERSHIP RESORTS, INC. By:  

 

 

Name: John E. Geller, Jr.

Title: Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

   

e-CRM Central, LLC

Eagle Tree Construction, LLC

Hard Carbon, LLC

Heavenly Resort Properties, LLC

K D Kapule LLC

Kauai Lagoons Holdings LLC

Kauai Lagoons LLC

Kauai Lagoons Vessels LLC

Marriott Kauai Ownership Resorts, Inc.

Marriott Overseas Owners Services Corporation

Marriott Ownership Resorts Procurement, LLC

Marriott Resorts Hospitality Corporation

Marriott Resorts Sales Company, Inc.

Marriott Resorts Title Company, Inc.

Marriott Resorts, Travel Company, Inc.

Marriott Vacation Properties of Florida, Inc.

Marriott’s Desert Springs Development Corporation

MH Kapalua Venture, LLC

MORI Golf (Kauai), LLC

MORI Member (Kauai), LLC

MORI Residences, Inc.

MTSC, INC.

MVW of Nevada, Inc.

MVW US Holdings, Inc.

R.C. Chronicle Building, L.P.

RBF, LLC

RCC (GP) Holdings LLC

RCC (LP) Holdings L.P.

RCDC 942, L.L.C.

RCDC Chronicle LLC

The Cobalt Travel Company, LLC

The Lion & Crown Travel Co., LLC

The Ritz-Carlton Development Company, Inc.

The Ritz-Carlton Management Company, L.L.C.

The Ritz-Carlton Sales Company, Inc.

The Ritz-Carlton Title Company, Inc.

      By:            

Name: Joseph J. Bramuchi

Title: Authorized Officer

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

Non-Borrowing Base property with an individual value less than $2,000,000

 

Project

   # of Weeks
or Interests      Property
Value      County    State   

Owning Entity

Timber Lodge - Commercial Units

     4       $ 288,496       Eldorado    CA    Marriott Ownership Resorts, Inc.

Newport Coast - Market Place & Cell Tower

     2       $ 203,819       Orange    CA    Marriott Ownership Resorts, Inc.

Desert Springs Golf Course

     1       $ 14,000       Riverside    CA    Marriott’s Desert Springs
Development Corporation

Mountain Valley Lodge - Commercial

     5       $ 767,614       Summit    CO    Marriott Ownership Resorts, Inc.

Douglas at Streamside - Commercial Units

     5       $ 552,150       Eagle    CO    Marriott Ownership Resorts, Inc.

Legends Edge - Commercial Units

     2       $ 920,185       Bay    FL    Marriott Ownership Resorts, Inc.

Beach Place - Commercial Units

     5       $ 520,180       Broward    FL    Marriott Ownership Resorts, Inc.

Cypress Harbour - TEC Building

     1       $ 956,400       Orange    FL    Marriott Ownership Resorts, Inc.

Grande Vista - Commercial Units

     12       $ 1,071,840       Orange    FL    Marriott Ownership Resorts, Inc.

Grande Vista - Sales Center Parking

     1       $ 320,789       Orange    FL    Marriott Ownership Resorts, Inc.

Horizons at Orlando - Commercial Units

     5       $ 62,500       Orange    FL    Marriott Ownership Resorts, Inc.

Lakeshore Reserve - Commercial Units

     4       $ 150,900       Orange    FL    Marriott Ownership Resorts, Inc.

Ocean Pointe - Commercial Units

     2       $ 591,101       Palm Beach    FL    Marriott Ownership Resorts,
Inc.

Oceana Palms - Commercial Units

     4       $ 435,000       Palm Beach    FL    Marriott Ownership Resorts,
Inc.

Kauai Beach Club - commercial units

     2       $ 142,000       Kauai    HI    Marriott Ownership Resorts, Inc.

Kauai Lagoons - Affordable Housing Units

     11       $ 1,938,191       Kauai    HI    KD Kapule LLC

Custom House - Commercial Units

     2       $ 40,000       Suffolk    MA    Marriott Ownership Resorts, Inc.

Horizons at Branson - Commercial Units

     5       $ 1,155,513       Taney    MO    Marriott Ownership Resorts, Inc.

Fairway Villas Golf Course

     1       $ 1,301,157       Atlantic    NJ    Marriott Ownership Resorts,
Inc.

Barony Beach Club - commercial units

     2       $ 28,000       Beaufort    SC    Marriott Ownership Resorts, Inc.

Grande Ocean - commercial unit

     1       $ 28,000       Beaufort    SC    Marriott Ownership Resorts, Inc.

Hilton Head - Laundry Building

     1       $ 244,000       Beaufort    SC    Marriott Ownership Resorts, Inc.

Ocean Watch - CFC Commercial Unit A

     1       $ 120,000       Horry    SC    Marriott Ownership Resorts, Inc.

Summit Watch - Aquacade

     1       $ 196,578       Summit    UT    Marriott Ownership Resorts, Inc.



--------------------------------------------------------------------------------

Schedule II

Pending Land Trust Inventory

 

Project

  

Description

  

# of Weeks or
Interests

  

County

  

State

  

Owning Entity

Canyon Villas

   legacy inventory    63    Maricopa    AZ    Marriott Ownership Resorts, Inc.

Northstar - RCC Lake Tahoe

   legacy inventory    189    Placer    CA    The Ritz-Carlton Development
Company, Inc.

Timber Lodge

   legacy inventory    91    Eldorado    CA    Marriott Ownership Resorts, Inc.

Newport Coast

   model unit    52    Orange    CA    Marriott Ownership Resorts, Inc.

Newport Coast

   legacy inventory    275    Orange    CA    Marriott Ownership Resorts, Inc.

Desert Springs I

   legacy inventory    66    Riverside    CA    Marriott Ownership Resorts, Inc.

Desert Springs II

   legacy inventory    145    Riverside    CA    Marriott Ownership Resorts,
Inc.

Shadow Ridge

   legacy inventory    193    Riverside    CA    Marriott Ownership Resorts,
Inc.

Shadow Ridge II

   legacy inventory    7    Riverside    CA    Marriott Ownership Resorts, Inc.

Vail - RCC

   legacy inventory    102    Eagle    CO   
The Ritz-Carlton Development Company, Inc.

Aspen Highlands

   legacy inventory    174    Pitkin    CO    The Ritz-Carlton Development
Company, Inc.

Mountain Valley Lodge

   legacy inventory    163    Summit    CO    Marriott Ownership Resorts, Inc.

Birch at Streamside

   legacy inventory    172    Eagle    CO    Marriott Ownership Resorts, Inc.

Douglas at Streamside

   legacy inventory    160    Eagle    CO    Marriott Ownership Resorts, Inc.

Evergreen at Streamside

   legacy inventory    136    Eagle    CO    Marriott Ownership Resorts, Inc.

Legends Edge

   legacy inventory    96    Bay    FL    Marriott Ownership Resorts, Inc.

Beach Place

   legacy inventory    97    Broward    FL    Marriott Ownership Resorts, Inc.

Crystal Shores

   legacy inventory    37    Collier    FL    Marriott Ownership Resorts, Inc.

Villas at Doral

   legacy inventory    64    Miami-Dade    FL    Marriott Ownership Resorts,
Inc.

Cypress Harbour

   legacy inventory    299    Orange    FL    Marriott Ownership Resorts, Inc.

Grande Vista

   legacy inventory    1100    Orange    FL    Marriott Ownership Resorts, Inc.

Horizons at Orlando

   legacy inventory    301    Orange    FL    Marriott Ownership Resorts, Inc.

Lakeshore Reserve

   legacy inventory    4    Orange    FL    Marriott Ownership Resorts, Inc.

Lakeshore Reserve

   model unit    52    Orange    FL    Marriott Ownership Resorts, Inc.

Royal Palms

   legacy inventory    88    Orange    FL    Marriott Ownership Resorts, Inc.

Sabal Palms

   legacy inventory    51    Orange    FL    Marriott Ownership Resorts, Inc.

Jupiter

   legacy inventory    10    Palm Beach    FL    RBF, LLC

Ocean Pointe

   legacy inventory    91    Palm Beach    FL    Marriott Ownership Resorts,
Inc.

Oceana Palms

   model unit    52    Palm Beach    FL    Marriott Ownership Resorts, Inc.

Kauai Beach Club

   legacy inventory    58    Kauai    HI    Marriott Ownership Resorts, Inc.

Waiohai Beach Club

   legacy inventory    81    Kauai    HI    Marriott Ownership Resorts, Inc.

Maui Ocean Club

   legacy inventory    224    Maui    HI    Marriott Ownership Resorts, Inc.

Maui Sequel

   model    52    Maui    HI    Marriott Ownership Resorts, Inc.

Maui Sequel

   legacy inventory    61    Maui    HI    Marriott Ownership Resorts, Inc.

Horizons at Branson

   legacy inventory    78    Taney    MO    Marriott Ownership Resorts, Inc.

Fairway Villas

   legacy inventory    64    Atlantic    NJ    Marriott Ownership Resorts, Inc.

Grand Chateau

   legacy inventory    426    Clark    NV    Hard Carbon, LLC

Barony Beach Club

   legacy inventory    56    Beaufort    SC    Marriott Ownership Resorts, Inc.

Grande Ocean

   legacy inventory    64    Beaufort    SC    Marriott Ownership Resorts, Inc.

Harbour Point

   legacy inventory    82    Beaufort    SC    Marriott Ownership Resorts, Inc.

Monarch

   legacy inventory    66    Beaufort    SC    Marriott Ownership Resorts, Inc.

Surf Watch

   legacy inventory    66    Beaufort    SC    Marriott Ownership Resorts, Inc.

Ocean Watch

   model unit    52    Horry    SC    Marriott Ownership Resorts, Inc.

Ocean Watch

   legacy inventory    116    Horry    SC    Marriott Ownership Resorts, Inc.

Mountain Side

   legacy inventory    57    Summit    UT    Marriott Ownership Resorts, Inc.

Summit Watch

   legacy inventory    2    Summit    UT    Marriott Ownership Resorts, Inc.

Manor Club Sequel

   legacy inventory    2    James City    VA    Marriott Ownership Resorts, Inc.

Manor Club

   legacy inventory    53    James City    VA    Marriott Ownership Resorts,
Inc.